 



Exhibit 10.05



 
 

EAST PRATT STREET ASSOCIATES LIMITED PARTNERSHIP

Landlord

and

T. ROWE PRICE ASSOCIATES, INC., a Maryland corporation

Tenant



--------------------------------------------------------------------------------



SECOND AMENDED, RESTATED AND CONSOLIDATED
LEASE AGREEMENT

Dated: November 9, 2004

 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
1.
  Effective Date; The Premises     4  
2.
  The Term     11  
3.
  Base Rent     11  
4.
  Additional Rent     13  
5.
  [Intentionally Deleted]     22  
6.
  Use of Premises     22  
7.
  Assignment and Subletting     25  
8.
  Maintenance and Repairs     29  
9.
  Tenant Alterations     31  
10.
  Signs and Furnishings     40  
11.
  Tenant’s Equipment     43  
12.
  Inspection by Landlord     43  
13.
  Insurance     44  
14.
  Service and Utilities; Covenants of Landlord     46  
15.
  Liability of Landlord     55  
16.
  Rules and Regulations     57  
17.
  Damage or Destruction     57  
18.
  Condemnation     59  
19.
  Default by Tenant     59  
20.
  Bankruptcy     63  
21.
  Subordination     65  
22.
  Holding Over     67  
23.
  Covenants of Landlord     68  
24.
  Parking     69  
25.
  General Provisions     70  
26.
  Contraction     78  
27.
  Expansion     79  
28.
  Purchase Option     81  
29.
  Guaranty     84  

 



--------------------------------------------------------------------------------



 



EXHIBITS

             
Rider No. 1
  Renewal Options     86    
Exhibit A
  Premises     89  
Exhibit B
  Rules and Regulations     90  
Exhibit C
  Table of Rental Area / Area of All Floors of the Building     94  
Exhibit D
  Existing Equipment Space     95  
Exhibit E
  Form of SNDA     96  
Exhibit F
  Form of Statement of Tenant     103  
Exhibit G
  Riser Space     106  
Exhibit H
  Janitorial Standards     107  
Exhibit I
  [INTENTIONALLY DELETED]     110  
Exhibit J
  [INTENTIONALLY DELETED]     111  
Exhibit K
  [INTENTIONALLY DELETED]     112  
Exhibit L
  Example of Calculation of Varying Forward Overages and Shortages of Capped
Costs     113  
Exhibit M
  Landlord’s Construction Rules and Regulations     114  
Exhibit N
  Building Signage Location     124  
Exhibit O
  Garage Operation, Maintenance and Security Procedures     125  
Exhibit P
  [INTENTIONALLY DELETED]     127  
Exhibit Q
  Garage Lighting Levels     128  
Exhibit R
  Capital Improvements List     129  
Exhibit S
  Landlord’s 2004 – 2008 Capital Plans     130  
Exhibit T
  Second Point of Entry Location     131  
Exhibit U
  Storage Space     132  
Exhibit V
  Rights of Existing Tenants     133  
Exhibit W
  Capped Costs Line Items     135  
Exhibit X
  TRP Lobby Drawings     136  
Exhibit Y
  Parking Garage Walkway Diagrams/Drawings     137  
Exhibit Z
  Form of Declaration and Certificate     138  
Exhibit AA
  Approved Contractors     139  
Exhibit BB
  Recorded Covenants, Conditions and Restrictions     140  
Exhibit CC
  Form of Guaranty of Lease     141  
Exhibit DD
  Amendments to Rules and Regulations     148  
Exhibit EE
  Base Building Electrical System     149  

The exhibits above have been omitted for purposes of filing this document.

 



--------------------------------------------------------------------------------



 



SECOND AMENDED, RESTATED AND CONSOLIDATED LEASE AGREEMENT

100 EAST PRATT STREET
BALTIMORE, MARYLAND

     THIS SECOND AMENDED, RESTATED AND CONSOLIDATED LEASE AGREEMENT (“this
Lease”) is made as of the 9th day of November, 2004, by and between EAST PRATT
STREET ASSOCIATES LIMITED PARTNERSHIP, a Maryland limited partnership
(“Landlord”), and T. ROWE PRICE ASSOCIATES, INC., a Maryland corporation
(“Tenant”).

RECITALS:

     A. Tenant and Landlord’s predecessor in interest, 100 East Pratt Street
Limited Partnership, entered into an Amended, Restated and Consolidated Lease
dated May 22, 1997, which has been amended by a First Amendment to Amended,
Restated and Consolidated Lease to Premises dated October 16, 1997, a Second
Amendment to Amended, Restated and Consolidated Lease to Premises dated July 27,
1998, a Third Amendment to Amended, Restated and Consolidated Lease to Premises
dated November 7, 2000, and a Fourth Amendment to Amended, Restated and
Consolidated Lease to Premises dated December 4, 2003 (collectively, the
“Restated Lease”).

     B. The parties desire to make certain modifications to the Restated Lease
and to ease the review and administration of the Restated Lease. Accordingly,
Landlord and Tenant desire to amend, restate and consolidate the Restated Lease,
as modified, into a single, integrated document and in accordance with the terms
and conditions of this Lease.

     C. Landlord is the owner of a twenty-eight (28) story office and retail
building (the “Building”) and adjoining multi-level parking garage (the
“Garage”) located at 100 East Pratt Street, Baltimore, Maryland, situated on
approximately 90,724 square feet of land (the “Land”) (the Building, the Garage,
and the Land are hereinafter collectively referred to as the “Project”).

     NOW, THEREFORE, in consideration of the mutual covenants, terms, and
conditions contained in this Lease, the foregoing Explanatory Statement (which
Explanatory Statement shall form an integral part of this Lease and is hereby
incorporated by reference), and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant,
intending to be legally bound, agree to amend, restate, and consolidate the
Restated Lease into a single, integrated document as follows:

4



--------------------------------------------------------------------------------



 



     1. EFFECTIVE DATE; THE PREMISES.

     1.1 This Lease shall be binding against Landlord and Tenant upon its full
execution and delivery by both parties; provided, however, that except as
otherwise expressly set forth in this Lease, the terms, conditions, covenants
and agreements set forth in this Lease shall not take effect until November 1,
2004 (the “Effective Date”), and, except as such terms and conditions are
expressly amended herein and specifically stated to be applicable prior to the
Effective Date, all of the terms and conditions of the Restated Lease shall
continue to be effective and shall govern the relationship of Landlord and
Tenant with respect to Tenant’s lease of portions of the Building prior to the
Effective Date. Promptly after the Effective Date, Landlord and Tenant shall
execute and deliver a written declaration in the form attached hereto as
Exhibit Z.

     1.2 Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord, for the term and on the terms, conditions, covenants, and agreements
herein provided, approximately 376,964 square feet of Rentable Area described in
the table set forth below (the “Premises”). The location and configuration of
the Premises are outlined in red on Exhibit A attached hereto and made a part
hereof.

                    FLOOR     NET RENTABLE AREA    
First Floor of Parking
Facility/Retail
    3,336 sq. ft. (Northeast Corner of Building)
(“Investor Center Space”)    
First Floor Lobby Area
    3,200 sq. ft. *
(“TRP Lobby Area”)    
First Floor TRP Mailroom
    308 sq. ft. *
(“TRP Mailroom”)    
2
    31,581 sq. ft. *    
3
    41,439 sq. ft.    
4
    42,321 sq. ft.    
5
    42,321 sq. ft.    
6
    42,321 sq. ft.    
7
    42,388 sq. ft.    
8
    42,427 sq. ft.    
9
    42,539 sq. ft.    
10
    42,783 sq. ft.    
TOTAL
      376,964      



--------------------------------------------------------------------------------

     *Tenant shall have the right, within six (6) months after the Effective
Date, to have its architect confirm the Rentable Area (as defined below) of
these portions of the Premises and at such time as the exact number of square
feet of Rentable Area for such portions of the Premises is ascertained by mutual
agreement between Landlord and Tenant (and their respective architects),
Landlord and Tenant shall promptly execute and deliver an amendment to this
Lease setting forth the exact number of square feet of Rentable Area included in
the Premises and any other conforming modifications to this Section 1.2,
Section 3 and the Renovation Improvements Allowance and Base Building
Improvements Allowance (as such terms are defined below) as may be reasonably
requested by either party in connection therewith.

5



--------------------------------------------------------------------------------



 



Notwithstanding anything herein to the contrary, (i) the Premises shall not
include the TRP Lobby Space until the TRP Lobby Space Delivery Date (as defined
below), (ii) Landlord’s delivery of that portion of the Premises contained on
the third (3rd) floor of the Building (“3rd Floor Space”) is subject to the
relocation of the existing tenant of such space, International Business
Machines, Incorporated (“3rd Floor Tenant”) as set forth below in this
paragraph, and (iii) Landlord’s delivery of the TRP Mailroom is subject to the
consent of the United States Postal Service (which consent Landlord shall pursue
with commercially reasonable diligence), and if such consent is not obtained
prior to the Effective Date the TRP Mailroom shall be eliminated from the
Premises and the parties shall promptly execute and deliver an amendment to this
Lease reflecting that the TRP Mailroom shall not be part of the Premises
(including conforming modifications to Section 1.2, Section 3 and the Renovation
Improvements Allowance and Base Building Improvements Allowance as may be
reasonably requested by either party in connection therewith). Landlord shall
use commercially reasonable efforts to cause the 3rd Floor Tenant to be
relocated from, or to surrender, the 3rd Floor Space prior to the Effective
Date; provided, however, that if Landlord is unable, despite its commercially
reasonable efforts, to deliver the 3rd Floor Space to Tenant on the Effective
Date, Landlord shall not be in default of this Lease, and in such event the 3rd
Floor Abatement Period (as defined in Section 3.1 below) shall be extended by
one (1) day for each day after the Effective Date that the 3rd Floor Space is
delivered to Tenant. Landlord shall deliver the 3rd Floor Space to Tenant in a
broom clean condition and otherwise in its then current “AS IS, WHERE IS, WITH
ALL FAULTS” condition promptly after the relocation of, or surrender by, the 3rd
Floor Tenant.

     1.3 The lease of the Premises includes the right, together with other
tenants of the Building and members of the public, to use the common and public
areas of the Building subject to the rules and regulations promulgated by
Landlord hereunder, but includes no other rights not specifically set forth
herein. The lease of the Premises also is subject to any covenants, conditions,
and restrictions of record listed on Exhibit BB attached hereto as a part
hereof.

     1.4 For purposes of this Lease, the “Rentable Area” of the Premises has
been computed in accordance with the ANSI/BOMA 1996 standard method of
measurement modified to include a 12% common area factor for single-tenant
floors (“Method of Measurement”). From and after the date of this Lease,
Landlord agrees that all space in the Building shall be measured and leased, as
existing leases in the Building expire, using the Method of Measurement. A table
illustrating the Rentable Area of each of the floors of the Building calculated
using the Method of Measurement is attached hereto as Exhibit C.

     1.5 Landlord shall deliver the TRP Lobby Space to Tenant in its then “AS
IS, WHERE IS, WITH ALL FAULTS” condition promptly after the date that the
current tenant thereof, Sprint Spectrum, L.P., surrenders such space to Landlord
(the “TRP Lobby Delivery Date”), which surrender Landlord anticipates will occur
on or around August 31, 2005). If Sprint fails to vacate the TRP Lobby Space on
or before August 31, 2005, Landlord shall use commercially reasonable efforts to
cause Sprint to promptly

6



--------------------------------------------------------------------------------



 



vacate the TRP Lobby Space. For the purposes of this Lease, the term “TRP Lobby
Rent Commencement Date” means the date that is six (6) months after the TRP
Lobby Delivery Date. Promptly after the TRP Lobby Delivery Date, Landlord and
Tenant shall execute and deliver an amendment to this Lease setting forth the
TRP Lobby Rent Commencement Date and amending the annual base rent schedule set
forth in Section 3.1 of this Lease to reflect the addition of the TRP Lobby
Space to the Premises.

     1.6 (a) In addition to the Premises, subject to the terms and conditions of
this Section 1.6, during the Lease Term Tenant shall have the exclusive use of
the following areas of the Building at no additional charge to Tenant:

               (i) Two (2) parking spaces located in the Garage as shown on
Exhibit D attached hereto and incorporated herein (the “Existing Equipment
Space”). As of the date of this Lease, Tenant’s existing HVAC unit, emergency
generator, fuel storage tanks, switchgear and related equipment (“Existing
Equipment”) are located in the Existing Equipment Space. In addition to the
Existing Equipment Space, Tenant shall have three (3) additional locations in
the Project to be mutually identified and reasonably agreed to by Landlord and
Tenant (together with the Existing Equipment Space, collectively the “Equipment
Space”) for the installation, maintenance and operation by Tenant of such
additional fuel tanks, switchgear, emergency generators and HVAC equipment
reasonably deemed necessary by Tenant for its use of the Premises and approved
by Landlord in accordance with this Section 1.6 (together with the Existing
Equipment and any other improvements and equipment installed by Tenant in the
Exclusive Use Space [as defined below] in accordance with the terms and
conditions of this Section 1.6, collectively the “Tenant Equipment”).

               (ii) Dedicated riser space at locations in the service core with
uninterrupted vertical runs from the basement of the Building through the
mechanical room on the eleventh (11th) floor of the Building (the “Riser
Space”), the location of which Riser Space is more particularly shown on
Exhibit G attached hereto and incorporated herein.

               (iii) [INTENTIONALLY DELETED]

               (iv) Subject to the terms and conditions of subsection (n) below,
roof space on the low-rise roof or the high-rise roof of the Building for the
installation, maintenance and repair of Tenant’s communications equipment (“Roof
Space”), the location of which shall be mutually agreeable to Landlord and
Tenant in the exercise of each party’s reasonable discretion.

               (v) Subject to the rights of other tenants of the Building, such
additional vertical and horizontal conduit and piping locations in the low rise
portion of the Building not specifically identified in this Lease but reasonably
necessary to support Tenant’s future technology infrastructure in locations to
be identified by Tenant and approved by Landlord in the exercise of the parties’
reasonable discretion (the “Additional Conduit Space”); provided, however, that
Tenant shall have no right to use

7



--------------------------------------------------------------------------------



 



or occupy space in the risers, piping and conduits located in the tower portion
of the Building unless Tenant is leasing and occupying a portion of the tower
portion of the Building, and in such event Tenant shall only be entitled to use
or occupy a proportionate amount of the space in the risers, piping or conduits
located in the tower portion of the Building based on the proportion of Rentable
Area leased by Tenant in the tower portion of the Building to the aggregate
Rentable Area of office space in the tower portion of the Building.

          (b) Subject to the terms and conditions of this Section 1.6, Tenant
hereby accepts, or will accept, as applicable, the Equipment Space, Riser Space,
Roof Space and Additional Conduit Space (collectively the “Exclusive Use Space”)
in their “AS IS, WITH ALL FAULTS” condition. Except as otherwise expressly set
forth in this Lease, Landlord shall have no obligation to install any
improvements or make any alterations or modifications to, on or about the
Exclusive Use Space.

          (c) This Section 1.6 is for the lease of the Exclusive Use Space only.
Except as otherwise expressly set forth herein, Landlord shall have no
obligation to provide electrical, cleaning or other utilities or services to the
Exclusive Use Space. At its sole cost and expense, Tenant (a) shall pay for all
lighting, bulbs, tubes, ballasts, and starters required for the Exclusive Use
Space, and (ii) may request Landlord to provide electrical and cleaning services
to the Exclusive Use Space.

          (d) If Tenant is in default under this Section 1.6 with respect to all
or any portion of the Exclusive Use Space and fails to cure such default within
thirty (30) days after written notice by Landlord to Tenant, Landlord may, but
shall not be obligated to, cure the default and charge to Tenant as Additional
Rent the costs associated with such cure (and interest shall accrue on such
costs at the Interest Rate from the date Landlord incurs such costs) and Tenant
hereby releases Landlord from, and agrees that Tenant shall be liable for, any
damage or injury caused, created or arising out of Landlord’s curative action
regardless of whether caused by the act or omission of Landlord or its agents,
contractors or employees. Notwithstanding the foregoing, if Tenant is in default
under this Section 1.6 twice in any one calendar year and Tenant fails to cure
its second default within thirty (30) days after notice from Landlord, at
Landlord’s option, Landlord may cancel Tenant’s rights with respect to such
Exclusive Use Space under this Section 1.6 by written notice to Tenant (and such
cancellation shall be effective upon delivery of such written notice). In such
event, Landlord shall have all rights and remedies available to it at law or in
equity with respect to such uncured default.

          (e) Landlord, its agents, contractors and employees, shall not be
liable for loss or damage to any personal property, including, but not limited
to, Tenant’s Equipment, in, on or about the Exclusive Use Space, caused by fire,
theft, explosion, strikes, riots, or by any other cause, and Tenant hereby
(i) waives any claim against Landlord in respect thereto, and (ii) agrees to
indemnify, defend and hold Landlord harmless against all claims for any loss or
damage to any such personal property from any cause whatsoever, regardless of
whether caused by the act or omission of Landlord or

8



--------------------------------------------------------------------------------



 



its agents, contractors or employees, except to the extent caused by the
negligence of Landlord or its employees, agents or contractors. The relationship
between Landlord and Tenant constitutes an agreement to use the Exclusive Use
Space subject to the terms and conditions herein only, and that neither such
relationship nor the storage of any such personal property in the Building,
including the Exclusive Use Space, shall constitute a bailment or create the
relationship of bailor and bailee. Tenant bears the sole risk of loss with
respect to the any of its property or equipment located in the Exclusive Use
Space from any cause whatsoever, including, but not limited to, damage caused by
motor vehicles in the Garage, theft or vandalism, except to the extent caused by
the negligence of Landlord or its employees, agents or contractors.

          (f) Unless Landlord or Tenant terminates this Lease in accordance with
the terms and conditions of Section 17 as a result of such fire or other
casualty, if all or any portion of the Exclusive Use Space shall be damaged by
fire or other casualty that renders it unusable by Tenant, Landlord will cause
the Exclusive Use Space to be repaired and restored with due diligence in
accordance with the terms and conditions set forth in Section 17 with respect to
Landlord’s obligation to repair and restore of the Building.

          (g) If any portion of the Exclusive Use Space is taken by eminent
domain proceedings, then on written notice to the other, either party may
terminate this Section 1.6 with respect to such space.

          (h) Tenant shall comply with all Legal Requirements (as defined below)
governing the use and occupation of the Exclusive Use Space. Tenant shall not
suffer any waste, damage, disfigurement, or injury to the Exclusive Use Space or
any other part of the Building, and Tenant shall not use, store or generate in
the Exclusive Use Space any Hazardous Materials (as defined below) except that
Tenant may use and store such Hazardous Materials in such quantities that are
necessary for the operation of the Tenant Equipment so long as such use and
storage is in strict compliance with all Legal Requirements and the terms and
conditions of Sections 6.3 and 13 of this Lease.

          (i) Landlord reserves the following rights, exercisable with
commercially reasonable notice to Tenant (which may be oral or by fax), without
liability to Tenant, and Tenant hereby waives any claims of an eviction,
constructive or actual, or of disturbance of or interference with Tenant’s use
or possession of the Exclusive Use Space, or for setoff or abatement hereunder,
in each case by reason of Landlord’s exercise of these rights:

               (i) To make repairs, alterations, additions, or improvements,
whether structural or otherwise, in and about all or any part of the Building,
or any part thereof, and for such purposes to enter the Exclusive Use Space and,
during the continuation of any such work, to temporarily close doors, entryways,
public spaces, and corridors in the Building and to interrupt or temporarily
suspend services and facilities, yet Landlord shall reasonably cooperate with
Tenant so as to avoid to the extent reasonably practical adverse effect on
Tenant’s need for the Exclusive Use Space.

9



--------------------------------------------------------------------------------



 



               (ii) To enter the Exclusive Use Space in a lawful manner for any
lawful purpose.

               (iii) Tenant shall perform, observe, and comply with the Rules
and Regulations of the Building that form a part of this Lease, to the extent
they may affect the use or occupation of the Exclusive Use Space, as such Rules
and Regulations may be amended from time to time by Landlord in accordance with
this Lease.

               (iv) Except as expressly provided in this Section 1.6, Tenant
shall make no alterations, modifications or improvements to the Exclusive Use
Space without Landlord’s prior written consent, which consent shall not be
unreasonably withheld or delayed.

               (v) The subordination of this Section 1.6 and rights of Tenant
granted herein to the lien, operation and effect of any mortgages, deeds of
trust, or ground leases now or hereafter placed against the Building shall be
governed by the provisions of Section 21 (Subordination). Tenant shall execute
and deliver a certificate in respect to this Section 1.6 similar to the
certificates required by Section 25.4 of this Lease at any time any certificate
under such section is required.

          (j) Tenant shall, at its sole cost and expense, install the Tenant
Equipment in accordance with plans and specifications approved by Landlord (in
the exercise of its reasonable discretion). The installation of the Tenant
Equipment shall be subject to all of the provisions of this Lease, including,
but not limited to, Section 9 (Alterations). Without limiting the foregoing,
Landlord shall have the right to review and approve all plans for the
installation of any fuel tanks or generator equipment in the Equipment Space,
which approval shall not be unreasonably withheld or delayed. The Tenant
Equipment shall remain in the Exclusive Use Space on the expiration or earlier
termination of this Lease, except (i) if Landlord requests its removal in
accordance with Section 9.3 of this Lease, or (ii) as otherwise expressly set
forth in Section 9.4(d) of this Lease. Notwithstanding the foregoing, during the
Lease Term, Tenant shall retain all right, title, and interest in and to the
Tenant Equipment and the product contained therein, and Landlord hereby
disclaims any right, title, or interest in and to the Tenant Equipment during
the Lease Term. Tenant shall deliver the Equipment Space to Landlord on the
expiration or earlier termination of this Lease in the condition required by
Section 9 (Tenant Alterations) of this Lease. Without limiting Tenant’s other
obligations under this Lease, Tenant shall, at its sole cost and expense,
install, maintain, and repair the Tenant Equipment in a good and workmanlike
manner and keep such equipment in good order and operating condition. Tenant
shall appropriately mark or tag all Tenant Equipment, including, but not limited
to, Tenant’s cabling, as reasonably required by Landlord to identify the owner
or user thereof. If any Tenant Equipment is installed without Landlord’s prior
written approval or without such appropriate identification, and Tenant fails to
remove it within thirty (30) days after written notice from Landlord to do so,
then Landlord shall have the right to remove and correct such Tenant Equipment
and restore the Equipment Space to its condition immediately prior thereto, and
Tenant shall be

10



--------------------------------------------------------------------------------



 



liable for all expenses incurred by Landlord in connection therewith. Tenant
shall coordinate any access to the Equipment Space with Landlord’s property
manager for the Building.

          (k) Tenant hereby acknowledges and agrees that (i) Tenant assumes all
liabilities and risks in connection with the quality of the air that is
introduced or delivered to the Premises by all or any part of the Tenant
Equipment, (ii) Landlord shall have no responsibility or liability to Tenant for
the quality of the air introduced or delivered to the Premises by all or any
part of the Tenant Equipment and Tenant hereby releases and discharges Landlord
from all such responsibility and liability and any claims relating thereto, and
(iii) Landlord has made no representations or warranties as to the sufficiency
or adequacy of the location of the Exclusive Use Space for the installation,
operation or use of the Tenant Equipment therein or as to the quality of the air
that can be introduced or delivered to the Premises by all or any part of the
Tenant Equipment. Tenant, at its sole cost and expense, shall immediately take
all necessary actions to prevent the Tenant Equipment from causing any adverse
effects to the air quality of the Building. Tenant shall not test any generators
installed by Tenant in the Exclusive Use Space except at times expressly
authorized by Landlord in writing.

          (l) The provisions of Sections 13 (Insurance) and 15 (Liability of
Landlord) shall apply with full force and effect to the lease by Tenant of the
Exclusive Use Space, to the end and effect that the Exclusive Use Space be
considered an integral part of the Premises for purposes of the provisions of
Sections 13 (Insurance) and 15 (Liability of Landlord). Tenant agrees that, in
addition to any indemnification provided to Landlord in this Lease, Tenant shall
indemnify and shall hold Landlord, Boston Properties Limited Partnership, Boston
Properties, Inc., Landlord’s lender, Landlord’s managing agent, and their
employees, shareholders, partners, officers and directors, harmless from and
against all costs, damages, claims, liabilities and expenses (including
attorneys’ fees and any costs of litigation) suffered by or claimed against
Landlord, directly or indirectly, based on, arising out of or resulting from
Tenant’s use of the Equipment Space or Tenant Equipment. Tenant shall be liable
to Landlord for any actual damages suffered by Landlord or any other tenant or
occupant of the Building for any cessation or shortages of electrical power or
any other systems failure arising from Tenant’s use of the Equipment Space or
Tenant Equipment.

          (m) Whenever either party exercises a right granted in this
Section 1.6 to terminate or cancel this Section 1.6, or this Section 1.6 is
terminated or expires in accordance with its terms, such cancellation,
termination, or expiration shall in no way affect the validity and status of the
balance of this Lease, which balance shall remain in full force and effect
without change.

          (n) Subject to the satisfaction, in Landlord’s reasonable judgment, of
all of the conditions set forth in this subsection (n), Tenant may, at its sole
cost and expense, install and once installed shall maintain on the roof of the
Building in the Rooftop Space for use in connection with Tenant’s business in
the Premises, reasonably appropriate rooftop equipment (the “Rooftop
Equipment”). Notwithstanding anything in this Section 1.6 to the contrary,
Tenant shall not be permitted to install the Rooftop Equipment unless (i) the
Rooftop Equipment conforms to the specifications and

11



--------------------------------------------------------------------------------



 



requirements set forth in drawings and specifications prepared at Tenant’s
expense by a licensed professional reasonably approved by Landlord (the “Rooftop
Equipment Drawings”), which Rooftop Equipment Drawings shall be subject to the
prior written approval of Landlord (which approval shall not be unreasonably
withheld, conditioned, or delayed), (ii) Landlord approves, which approval shall
not be unreasonably withheld, conditioned, or delayed, the size, capacity,
power, location, and proposed placement of the Rooftop Equipment, and (iii)
Tenant obtains and provides copies to Landlord of all necessary governmental
permits and approvals, including, but not limited to, special exception permits,
if applicable, for the installation of the Rooftop Equipment in the Rooftop
Space. Tenant shall, if directed by Landlord, cause the Rooftop Equipment to be
painted in a non-metallic paint selected by Landlord at Tenant’s cost. No
promotional or advertising matter or signage shall be attached to, painted, or
displayed on the Rooftop Space or the Rooftop Equipment, other than standard
logos or identifications placed on such equipment in a modest and customary
manner that is not visible from the ground. If the installation of the Rooftop
Equipment would penetrate the roof of the Building, then Tenant shall not be
permitted to install the Rooftop Equipment unless Tenant warrants and guaranties
the roof to the extent that Landlord will lose or forfeit its existing roof
warranty or guaranty and unless Landlord approves, in writing, any such adverse
effect to the Building’s structure or service systems or any such structural
alteration, which approval may be granted or withheld by Landlord in its sole
and absolute subjective discretion. The Rooftop Equipment shall be installed by
a contractor reasonably acceptable to both Landlord and Tenant and thereafter
shall be properly maintained by Tenant, all at Tenant’s sole expense. At the
expiration or earlier termination of the Lease Term, the Rooftop Equipment shall
be removed from the roof of the Building at Tenant’s sole cost and expense and
the roof of the Building shall be returned to the condition it was in prior to
the installation of the Rooftop Equipment. Tenant shall pay all subscription
fees, usage charges, and hook-up and disconnection fees associated with Tenant’s
use of the Rooftop Equipment and Landlord shall have no liability therefor. All
of the provisions of the Lease, including, without limitation, the insurance,
maintenance, repair, release, and indemnification provisions set forth in this
Lease shall apply and be applicable to Tenant’s installation, operation,
maintenance, replacement and removal of the Rooftop Equipment.

     Landlord shall not grant tenants who execute leases for space in the
Building after the date that this Lease is fully executed and delivered the
right to install antennas, dishes, or other equipment on the roof of the
Building that would, after consultation with Tenant, materially and adversely
interfere with the Rooftop Equipment. Tenant recognizes, however, that there are
other tenants in the Building who have rights to install antennas, dishes, and
other equipment on the roof of the Building. Tenant agrees that until such time
as the Rooftop Equipment Drawings are finalized that other tenants in the
Building may exercise their rights to install antennas, dishes, and other
equipment on the roof of the Building and that the location of the Rooftop
Equipment is subject to the actions of such other tenants in the exercise of
their rights. Tenant’s use of the roof of the Building is nonexclusive and that
Landlord and other tenants in the Building shall have access to the roof of the
Building at all times. Landlord retains the right to grant licenses and other
use and occupancy rights to other tenants in the Building and to other third

12



--------------------------------------------------------------------------------



 



parties in Landlord’s sole and absolute subjective discretion. Except as
otherwise expressly provided herein, nothing in this subsection (n) shall
restrict Landlord’s rights to allow other tenants in the Building to install,
use, maintain, repair, operate, repair, replace or remove any antenna, dish, or
other equipment on or from the roof of the Building.

     During the Building Hours of Operation (as defined below), except in case
of a bona fide emergency such as malfunction, and provided Tenant uses
reasonable efforts to notify Landlord (such as by fax or orally), Tenant and its
agents and representatives shall be permitted use of and access to the roof of
the Building for purposes of examination, maintenance, replacement and repair of
the Rooftop Equipment. Tenant shall be solely responsible for the adequacy and
safety of the installation and operation of the Rooftop Equipment on the roof of
the Building .

     If Landlord contemplates repairs to the roof of the Building that
(i) require the temporary removal or relocation of the Rooftop Equipment or
(ii) may result in an interruption in Tenant’s telecommunications services,
Landlord shall use reasonable efforts to notify Tenant promptly on Landlord’s
decision to schedule such work to allow Tenant to make other arrangements for
such services, except in the event of an emergency, in which case Landlord shall
give Tenant reasonable prior written or oral notice of such work. If such
temporary removal or relocation of the Rooftop Equipment is necessary, Landlord
shall use its reasonable efforts to provide alternate space to Tenant that is
reasonably acceptable to Tenant for temporary Rooftop Equipment. All third
party, actual costs of removal, relocation, and re-installation shall be borne
by Landlord, as well as any repairs to the roof of the Building and any
equipment, machinery or other antennas, dishes, or other items that are
physically damaged by Landlord in connection with such removal, relocation, and
re-installation of the Rooftop Equipment. Landlord shall not be liable to Tenant
for any cessation or interruption of Tenant’s telecommunications services,
except to the extent caused by the negligence of Landlord or its employees,
agents or contractors; provided, however, that in no event shall Landlord have
any liability to Tenant for any claims based on the interruption of or loss to
Tenant’s business or for any indirect losses or any consequential damages
whatsoever.

     Except as shown on the Rooftop Equipment Drawings, Tenant shall not make
any modification to the design, structure, or systems of the Building required
in connection with the installation of the Rooftop Equipment without Landlord’s
prior written approval of such modification and the plans therefor, which
approval may be granted, conditioned, or withheld by Landlord in its sole but
reasonable discretion.

     Tenant shall, at its sole cost and expense, secure all necessary permits
and approvals from all applicable governmental authorities for the size,
placement, operation and installation of the Rooftop Equipment. If Tenant is
unable to obtain the necessary approvals and permits from any applicable
governmental authority for the Rooftop Equipment, Tenant shall have no remedy,
claim, cause of action, or recourse against Landlord, nor shall such failure or
inability to obtain any necessary permits or approvals grant Tenant the right to
terminate this Lease. Landlord shall cooperate with Tenant in securing all
necessary permits and approvals for the Rooftop Equipment; provided,

13



--------------------------------------------------------------------------------



 



however, that Landlord shall not be obligated to spend any monies in connection
with obtaining (or seeking to obtain) such permits and approvals.

     Landlord makes no representations or warranties concurring the suitability
of the roof of the Building for the installation operation, maintenance, repair
and replacement of the Rooftop Equipment, Tenant has had full opportunity to
inspect the roof of the Building with professional consultants of its own
choosing, and Tenant acknowledges that it has satisfied itself concerning such
matters. Without limiting any other obligations of Tenant set forth in the
Lease, Tenant shall, at its sole cost and expense, install, maintain, repair and
replace the Rooftop Equipment and keep such equipment in good order and
operating condition.

     2. THE TERM.

     2.1 The term of this Lease (the “Lease Term”) shall be for twelve
(12) years and eight (8) months, commencing on the Effective Date and ending on
June 30, 2017, unless the Lease Term shall be terminated earlier in accordance
with the provisions hereof or extended pursuant to the terms and conditions of
Rider No. 1 attached hereto as part hereof. The term “Lease Term” shall include
any and all renewals and extensions of the term of this Lease.

     2.2 For purposes of this Lease, the term “Lease Year” shall mean a period
of twelve (12) consecutive calendar months, commencing on the Effective Date,
and each successive twelve (12) month period.

     3. BASE RENT.

     3.1 Commencing on the Effective Date, during each Lease Year of the Lease
Term Tenant shall pay to Landlord as annual base rent for the Premises, without
set off, deduction or demand, the amounts set forth in the table below in equal
monthly installments, due and payable in advance on the first day of each month
during the applicable Lease Year:

14



--------------------------------------------------------------------------------



 



                              Lease Year     Annual Base Rent (/ sq. ft.)†    
Monthly Installment    
1
    $ 7,026,763.20 ($18.80 )     $ 585,563.60      
2
    $ 7,202,432.28 ($19.27 )     $ 600,202.69      
3
    $ 7,381,839.00 ($19.75 )     $ 615,153.25      
4
    $ 7,564,983.36 ($20.24 )     $ 630,415.28      
5
    $ 7,755,603.00 ($20.75 )     $ 646,300.25      
6
    $ 7,949,960.28 ($21.27 )     $ 662,496.69      
7
    $ 8,148,055.20 ($21.80 )     $ 679,004.60      
8
    $ 8,353,625.40 ($22.35 )     $ 696,135.45      
9
    $ 8,562,933.24 ($22.91 )     $ 713,577.77      
10
    $ 8,775,978.72 ($23.48 )     $ 731,331.56      
11
    $ 8,996,499.48 ($24.07 )     $ 749,708.29      
12
    $ 9,220,757.88 ($24.67 )     $ 768,396.49      
13 ††
    $ 9,452,491.56 ($25.29 )     $ 787,707.63      



--------------------------------------------------------------------------------

      † Notwithstanding anything in this Lease to the contrary:

     (i) Tenant’s annual base rent payable to Landlord for the 3rd Floor Space
shall abate (the “Third Floor Rent Abatement”) for the period from the Effective
Date through October 31, 2006 (the “Third Floor Abatement Period”). Subject to
Section 1.2, the amount of the Third Floor Rent Abatement shall be an amount
equal to the product of (x) the Rentable Area of the 3rd Floor Space (i.e.,
41,439 sq. ft.) and (y) the then applicable rate of annual base rent on a square
foot basis (e.g., for Lease Year 1, $18.80). The Third Floor Rent Abatement
shall be applied on a monthly basis such that during the Third Floor Abatement
Period each monthly installment of annual base rent shall be reduced by
one-twelfth of the amount of the Third Floor Rent Abatement applicable to the
then current Lease Year.

     (ii) Tenant’s annual base rent payable to Landlord for a 26,427 square feet
of Rentable Area portion of the Tenant’s Premises located on the 5th Floor of
the Building (the “5th Floor Space”) shall abate (the “Fifth Floor Rent
Abatement”) for the period from the Effective Date through October 31, 2006, to
the end and effect that: (A) in Lease Year 1 an amount equal to $496,827.60
shall be abated (and such abatement shall be applied on a monthly basis such
that each monthly installment of annual base rent shall be reduced by
$41,402.30), and (B) in Lease Year 2 an amount equal to $509,248.29 shall be
abated (and such abatement shall be applied on a monthly basis such that each
monthly installment of annual base rent shall be reduced by $42,437.36).

     †† Lease Year 13 is a partial Lease Year consisting of 8 months, except
that if this Lease is properly renewed, Lease Year 13 shall be a full Lease
Year; provided, however, that the annual base rent payable with respect to that
portion of Lease Year 13 occurring during the first renewal term shall be
determined in accordance with Rider No. 1 to this Lease.

     3.3 All rent shall be paid to Landlord in legal tender of the United States
at East Pratt Street Associates Limited Partnership, c/o Boston Properties,
Inc., P.O. Box 3557, Boston, Massachusetts 02441-3557, or to such other party or
to such other address as Landlord may designate from time to time by written
notice to Tenant. If Landlord shall at any time accept rent after it shall
become due and payable, such

15



--------------------------------------------------------------------------------



 



acceptance shall not excuse a delay on subsequent occasions, or constitute or be
construed as a waiver of any of Landlord’s rights hereunder.

     4. ADDITIONAL RENT.

     4.1 Operating Expenses.

          (a) Commencing on the Effective Date and continuing for the remainder
of the 2004 calendar year, and then continuing with each calendar year
thereafter during the Lease Term, Tenant shall pay Landlord, as additional rent
for the Premises, Tenant’s proportionate share of the Operating Expenses (as
defined below) incurred by Landlord in connection with the management and
operation of the Building during any calendar year falling entirely or partly
within the Lease Term. For purposes of this Section 4, (i) Tenant’s
proportionate share of the Operating Expenses, excluding Real Estate Taxes,
shall be that percentage that is equal to a fraction, the numerator of which is
the number of square feet of Rentable Area in the Premises, from time to time,
and the denominator of which is the total number of square feet of Rentable Area
in the Building, excluding the number of square feet devoted to parking in the
Garage and retail space and storage space in the Building, and (ii) Tenant’s
proportionate share of that portion of the Operating Expenses consisting solely
of Real Estate Taxes shall be that percentage that is equal to a fraction, the
numerator of which is the number of square feet of Rentable Area in the Premises
and the denominator of which is the total number of square feet of Rentable Area
in the Building, including the number of square feet devoted to retail space and
storage space in the Building. The preceding sentences notwithstanding, Tenant’s
proportionate share shall proportionately increase if Tenant expands the
Premises and shall proportionally decrease if Tenant contracts the Premises as
provided in this Lease; however, it is understood that the number comprising the
denominator to determine Tenant’s proportionate share of Operating Expenses is
subject to change because of changes in the use or configuration of space in the
Project or the addition of space to the Project or the deletion of space from
the Project or, with respect to Operating Expenses other than Real Estate Taxes,
with respect to the amount of space leased by tenants who pay by separate meter
for their electrical or separately pay for janitorial, cleaning, or other
utilities or services so that Tenant actually pays its fair share of Operating
Expenses; provided, however, that any such change in Rentable Area shall be
determined in accordance with the standard set forth in Section 1.4 of this
Lease. By execution of this Lease, Tenant accepts the basic obligation to pay
its proportionate share of Operating Expenses incurred by Landlord. The specific
obligations of Tenant for such Operating Expenses shall be governed by the
remaining provisions of this Section 4. Notwithstanding anything in this Lease
to the contrary, (i) during the Third Floor Abatement Period with respect to the
3rd Floor Space and (ii) from the Effective Date through October 31, 2006 for
26,427 square feet of Rentable Area of the 5th Floor Space, Tenant’s obligation
on account of Operating Expenses, including Real Estate Taxes, with respect to
the 3rd Floor Space and 26,427 square feet of Rentable Area of the 5th Floor
Space shall be abated (i.e., Tenant’s proportionate share of Operating Expense,
including Real Estate Taxes, shall be calculated without regard to Tenant’s
lease of the 3rd Floor Space and such portion of the 5th Floor Space during such
applicable time periods).

16



--------------------------------------------------------------------------------



 



          (b) The Operating Expenses shall include the costs and expenses
described in subsection (1) below, but shall not include the costs and expenses
described in subsection (2) below:

               (1) Included costs and expenses:

                    (i) Gas, water, sewer, electricity and other utility charges
(including surcharges) of every type and nature relating to such utilities
consumed in the Premises.

                    (ii) Insurance premiums paid by Landlord.

                    (iii) Personnel costs of the Building, including, but not
limited to, salaries, wages, fringe benefits and other direct and indirect costs
of engineers, superintendents, watchmen, concierge, porters, and any other
personnel related to the management, maintenance, repair and operation of the
Building.

                    (iv) Costs of service and maintenance contracts, including,
but not limited to, chillers, boilers, controls, elevators, mail chute, windows,
access systems, the SMS (as defined below), landscaping and snow and ice
removal.

                    (v) Except to the extent specifically excluded by subsection
(2) below, all other maintenance, supply, and repair expenses incurred in
connection with the Building that are deductible by Landlord in accordance with
generally accepted accounting principles.

                    (vi) Depreciation (on a straight-line basis) and
amortization (over the Approved Period [as defined below]), with interest at
Landlord’s cost of financing, or, if the improvement is not financed, at the
prime rate reported in The Wall Street Journal on the date of such expenditure,
of capital expenditures made by Landlord (A) to reduce energy or other utility
costs, or (B) to comply with applicable laws, rules, regulations (including
zoning regulations and related requirements), requirements, statutes,
ordinances, codes, by-laws, orders and court decisions of the jurisdiction in
which the Project is located or the federal government (collectively, the “Legal
Requirements”) enacted after the Effective Date (except that Operating Expenses
shall include such depreciation and interest with respect to improvements made
to comply with Legal Requirements enacted prior to the Effective Date to the
extent such depreciation and interest was included within Operating Expenses (as
defined in the Restated Lease) under the Restated Lease). For the purposes of
this Lease, “Approved Period” means the time period equal to the longest
allowable useful life of the improvement permitted under generally accepted
accounting principles, except that with respect to an improvement made for the
purpose of reducing energy or other utility costs, Landlord may reduce such time
period to the number of years that it will take to fully amortize the cost of
the capital expenditure if the yearly amortization amount (including

17



--------------------------------------------------------------------------------



 



interest as aforesaid) is equal to the projected annual savings as reasonably
estimated by Landlord.

                    (vii) The reasonable costs of any additional services not
provided to the Building at the Lease Commencement Date but thereafter provided
by Landlord in the prudent management of the Building.

                    (viii) Real Estate Taxes (as defined below).

                    (ix) Common Area Electricity Charges (as defined below).

                    (x) Common Area Janitorial Charges (as defined below).

                    (xi) Management fees in an amount equal to three percent
(3%) of the gross revenues received by Landlord for the office space and retail
space in the Building.

                    (xii) Costs of maintaining on-site management or engineering
offices for the Building, including, without limitation, the costs of telephone
services, office equipment, including upgrades and replacements thereof, and
office supplies, but excluding any cost for imputed rent or the initial
furnishing of such offices.

                    (xiii) Accounting expenses reasonably incurred by Landlord
in calculating Operating Expenses and legal fees and expenses reasonably
incurred by Landlord in connection with proceedings undertaken to reduce
Operating Expenses.

                    (xiv) The costs and expenses attributable to the operation,
management, maintenance and repair of the 12th floor (amenities floor) servicing
the Building, including, but not limited to, a commercially reasonable, market
rent reasonably determined by Landlord to be attributable to such floor. As of
the Effective Date, the parties agree that a commercially reasonable market rent
attributable to the 12th floor (amenities floor), on an annual, per square foot
basis, is Twenty-Two Dollars ($22.00) per square foot as a stated gross rent
(exclusive of Landlord’s costs of insuring the Building and the 12th floor
(amenities floor), which costs shall be passed through to Tenant in accordance
with this subsection (xiv) as a part of the costs and expenses attributable to
the operation, management, maintenance and repair of the 12th floor (amenities
floor).

The parties agree that such attributed rent shall increase annually by two and
one-half percent (2.5%) on each anniversary of the Effective Date.

                    (xv) Any other reasonable costs and expenses incurred by or
on behalf of Landlord in maintaining or operating the Building.

18



--------------------------------------------------------------------------------



 



               (2) Excluded costs and expenses:

                    (i) Principal or interest payments on and any other charges
paid by Landlord for any mortgages, deeds of trust, or other financing
encumbrances.

                    (ii) Rental payments (including percentage rent and any
increases in base rent) made under any ground lease, except to the extent such
rental payments represent payment of Real Estate Taxes (as defined below).

                    (iii) Leasing commissions payable by Landlord and
advertising, marketing and promotional expenditures associated with marketing
vacant space or to be vacant space in the Building.

                    (iv) [INTENTIONALLY DELETED]

                    (v) Depreciation and amortization of capital improvements,
except to the extent included in subsection (1)(vi) above.

                    (vi) The costs of special services, tenant improvements
(including architectural and engineering costs) and concessions, repairs,
maintenance items or utilities separately chargeable to, or specifically
provided for, individual tenants of the Building, including, without limitation,
(A) the cost of preparing any space in the Building for occupancy by any tenant
or for altering, renovating, repainting, decorating, planning and designing
spaces for any tenant in the Building in connection with the renewal of its
lease or costs of preparing or renovating any vacant space for lease in the
Building (including permit, license and inspection fees) and (B) costs to
operate, manage, maintain and repair the 12th floor (amenities floor) which are
specifically reimbursed by users of the 12th floor (amenities floor).

                    (vii) Insurance premiums in excess of those for comparable
first class office buildings in the Central Business District of Baltimore City,
Maryland, provided, however, that reasonable premiums for any insurance coverage
that is required by any institutional lender that is the beneficiary of a
mortgage (as defined below) encumbering the Project shall not be excluded by
this subsection (2)(vii); provided, however, that any premiums payable by
Landlord for terrorism insurance, if required by an institutional lender, shall
be deemed reasonable under this subsection 2(vii).

                    (viii) Wages, salaries or other compensation of any offsite
employees of Landlord or of Landlord’s manager above the level of regional
property manager (and excluding the regional manager if Landlord and its
Affiliates [as defined in Section 28.2 below] do not collectively own, in the
aggregate, Ten Million (10,000,000) square feet or more of office space in the
continental United States of America); provided, however, that Operating
Expenses shall include Landlord’s

19



--------------------------------------------------------------------------------



 



reasonable allocation (based on time spent in connection with the Building) of
wages, salaries and other compensation paid to such offsite employees who are
assigned part-time to the operation, management, maintenance or repair of the
Building in no event, however, shall Landlord allocate more than 100% of the
wages, salaries and other compensation for any single employee among the
properties being serviced by such employee).

                    (ix) Wages, salaries or other compensation to any officers
of Landlord.

                    (x) Expenditures that are reimbursed or compensated by
insurance or warranties.

                    (xi) Late charges imposed on delinquent payments of Real
Estate Taxes (except to the extent caused by Tenant’s failure to pay timely to
Landlord Tenant’s proportionate share of Real Estate Taxes as set forth below).

                    (xii) Landlord’s income taxes.

                    (xiii) Costs associated with extending the maximum life of
capital equipment, structural repairs or of correcting defects in initial design
or construction.

                    (xiv) Costs associated with the operation of the business of
the partnership or entity that constitutes Landlord as the same are
distinguished from the cost of the operation, management, maintenance or repair
of the Building.

                    (xv) Cost and expenses incurred in detoxification or other
clean-up of the Building or Land legally required as the result of the presence
or effects of any Hazardous Materials on or about the Building or Land
(excluding testing and other reasonable and customary operating expenses such as
periodic radon testing, air sampling and mold investigation).

                    (xvi) Subject to the terms and conditions of
Section 14.1(b)(i), effective as of the Janitorial Switchover Date (as defined
in Section 14.1(b)(i)), costs for providing janitorial and char services to the
Project (other than those for Common Area Janitorial Charges (as defined
below)).

               (c) As used above, the term “Real Estate Taxes” shall mean
(i) all real estate taxes, including, but not limited to, any general and
special assessments that are imposed on Landlord or assessed against all or any
portion of the Project; (ii) any other present for future taxes or governmental
charges that are imposed on Landlord or assessed against all or any portion of
the Project, including, but not limited to, any tax levied on or measured by the
rents payable by tenants of the Building, which are in the nature of, or in
substitution for, real estate taxes; (iii) all taxes that are imposed on
Landlord, and that are assessed against the value of any improvements to the
Premises made by Tenant or any machinery, equipment, fixtures, or other personal
property of

20



--------------------------------------------------------------------------------



 



Tenant used therein, (iv) any rental or other charges or fees imposed upon
Landlord in connection with the lease or use of any vault space(s); and
(v) expenses (including reasonably attorneys’ fees) incurred in reviewing,
protesting, negotiating or seeking (whether formally or informally) a reduction
or abatement of Real Estate Taxes. Real Estate Taxes shall not include any
income taxes, excess profits taxes, excise taxes, franchise taxes, estate taxes,
succession taxes and transfer taxes, except to the extent any of such taxes are
in the nature of or are in substitution for or recharacterization or replacement
of Real Estate Taxes.

               (d) As used above, the term “Common Area Electricity Charges”
shall consist of the actual charges for electrical power consumed in the
operation of the public and common areas of the Building, as determined by
Landlord in its reasonable discretion.

               (e) As used above, the term “Common Area Janitorial Charges”
shall mean the charges for janitorial, char and cleaning services and supplies
furnished for all public and common areas in the Building.

     4.2 If the average occupancy rate for the Building shall be less than one
hundred percent (100%) for any calendar year, or partial calendar year, during
the Lease Term, then Operating Expenses which fluctuate in relation to the
occupied portion of the Building (“Variable Operating Expenses”) for the
relevant calendar year, or partial calendar year, shall be increased by an
amount equal to those Variable Operating Expenses that would have been incurred
with respect to such calendar year, or partial calendar year, as reasonably
determined by Landlord, if the Building had been one hundred percent (100%)
occupied during such calendar year or partial calendar year. Notwithstanding the
foregoing, in no event shall Landlord pass through to Tenant any Operating
Expenses in excess of the actual amount of the Operating Expenses incurred by
Landlord. “Variable Operating Expenses” shall include, but shall not be limited
to (except as set forth in the following sentence), janitorial, utility and
personnel costs, but shall exclude Real Estate Taxes and other expenses not
related to tenant occupancy of the Building. Notwithstanding anything in the
previous sentence to the contrary, during the period between November 1, 2004
and October 31, 2007, “Variable Operating Expenses” shall only mean janitorial,
utility and personnel costs.

     4.3 Prior to the Effective Date for the period from the Effective Date
through December 31, 2004, and at the beginning of calendar year 2005 and each
calendar year thereafter during the Lease Term, Landlord shall submit to Tenant
a statement setting forth Landlord’s reasonable estimate of the amount of the
Operating Expenses (other than Real Estate Taxes) that are anticipated to be
incurred during such calendar year and the computation of Tenant’s proportionate
share thereof. Except as otherwise provided herein, Tenant shall pay to Landlord
on the first day of each month following receipt of such statement during such
calendar year an amount equal to Tenant’s proportionate share of the Operating
Expenses (other than Real Estate Taxes which shall be payable by Tenant pursuant
to Section 4.4 below) multiplied by a fraction, the numerator of which is 1, and
the denominator of which is the number of months during such calendar year that

21



--------------------------------------------------------------------------------



 



fall within the Lease Term and follow the date of the foregoing statement. By
the later of: (x) May 1 or (y) the last business day of the week in which May 1
occurs, of each calendar year falling entirely or partly within the Lease Term,
Landlord shall submit to Tenant: (i) a statement showing the actual amount of
Operating Expenses paid or incurred by Landlord during the immediately preceding
calendar year, and (ii) the aggregate amount of the estimated payments made by
Tenant on account thereof. If the aggregate amount of such estimated payments
exceeds Tenant’s actual liability for such expenses, Tenant shall deduct the net
overpayment from its next estimated payment or payments on account of Operating
Expenses for the then current year, or, in the case of the reconciliation for
the calendar year in which the Lease Term expires, Landlord shall pay Tenant the
net overpayment (after deducting therefrom any amounts then due from Tenant to
Landlord) promptly after determining the amount of such overpayment. If Tenant’s
actual liability for such expenses exceeds the estimated payments made by Tenant
on account thereof, then Tenant shall promptly pay to Landlord the total amount
of such deficiency as additional rent due hereunder.

     4.4 Notwithstanding anything herein to the contrary, Tenant shall pay, as
additional rent, its proportionate share of Real Estate Taxes (based on the
formula set forth in Section 4.1 above) on a schedule that matches Landlord’s
payments of Real Estate Taxes to the taxing authority(ies). Promptly upon
Landlord’s receipt of a bill for Real Estate Taxes, Landlord shall forward a
copy of the bill along with a statement setting forth a calculation of Tenant’s
proportionate share thereof. No later than thirty (30) days after receipt of
such bill, Tenant shall pay to Landlord, as additional rent, an amount equal to
Tenant’s proportionate share of the Real Estate Taxes as evidenced by such bill.
Landlord shall have the right, for a period of twenty-four (24) months after the
rendering of any statements (or for a longer period, if reasonably required to
ascertain the facts as to any change in Real Estate Taxes), to send corrected
statements to Tenant, and any rent adjustments required thereby shall be made
within thirty (30) days thereafter. This provision shall survive the expiration
or earlier termination of the Lease Term.

     Landlord shall, in its commercially reasonable discretion, diligently and
regularly employ legal counsel to contest or appeal assessments of Real Estate
Taxes. Tenant’s proportionate share of any net refunds achieved by Landlord
(after deducting, to the extent not included in Operating Expenses, all of
Landlord’s costs and expenses incurred in connection with achieving such refund,
including, without limitation, attorneys’ fees) will be credited to Tenant in
cash within thirty (30) days after receipt of a refund by Landlord. Landlord’s
obligation to credit Tenant such refund shall survive the expiration or earlier
termination of this Lease.

     4.5 If the Lease Term commences or expires on a day other than the first
day or the last day of a calendar year, the Operating Expenses to be paid by
Tenant for such calendar year shall be apportioned by multiplying the amount of
Tenant’s proportionate share thereof for the full calendar year by a fraction,
the numerator of which is the number of days during such calendar year falling
within the Lease Term, and the denominator of which is 365.

22



--------------------------------------------------------------------------------



 



     4.6 All payments required to be made by Tenant pursuant to this Section 4
shall be paid to Landlord, without setoff or deduction, in the same manner as
base rent is payable pursuant to Section 3 hereof.

     4.7 The obligation imposed on Tenant by Section 4.3 hereof to pay for its
proportionate share of Operating Expenses described in Section 4.1 hereof for
the last calendar year falling entirely or partly within the Lease Term shall
survive the expiration or earlier termination of the Lease Term. Similarly,
Landlord’s obligation to refund to Tenant the excess, if any, of the amount of
Tenant’s estimated payments on account of such Operating Expenses for such last
calendar year over Tenant’s actual liability therefor shall survive the
expiration or earlier termination of the Lease Term.

     4.8 Notwithstanding anything to the contrary contained in this Lease, for
purposes of determining Tenant’s proportionate share of the Operating Expenses
during the Lease Term, Operating Expenses for any calendar year shall not
include maintenance and repair costs for the line items shown on Exhibit W
attached hereto (the “Capped Costs”) in excess of the product of $0.40
multiplied by the number of square feet of Rentable Area in the Premises during
such calendar year (as escalated pursuant to the penultimate sentence of this
Section 4.8, the “Annual Cap Amount”). If in any calendar year the Capped Costs
are more than the Annual Cap Amount applicable to such year, any such overage
shall be carried forward to later calendar years allowing Landlord to charge
such overage in later years; provided, however, that in no event shall Tenant be
liable in any year for any Capped Costs (including any overage amounts from
previous years) that exceed the applicable Annual Cap Amount. However, if in any
calendar year the Capped Costs are less than the Annual Cap Amount applicable to
such year, any such shortage shall be carried forward to later calendar years
allowing Landlord to credit such shortage against Capped Costs in later years.
Notwithstanding the foregoing or anything to the contrary contained in the
Lease, Tenant shall not be liable for any Capped Costs that exceed, in the
aggregate, the sum of (i) $6.845, multiplied by 376,964 (i.e., the amount of
Rentable Area in the Premises initially leased by Tenant), plus (ii) Capped
Costs attributable to any expansion space leased by Tenant (together, the
“Aggregate Cap Amount”), during the entire Lease Term. The Aggregate Cap Amount
shall be appropriately adjusted in Landlord’s and Tenant’s reasonable judgment
to reflect that additional premises (e.g., any First Offer Space, as defined in
Rider No. 1 of this Lease) may be leased by Tenant pursuant to the terms of this
Lease, the terms of which shall commence after the Effective Date. Commencing on
the first (1st) day of the second (2nd) Lease Year, and on the first day of each
Lease Year thereafter during the Lease Term, the applicable Annual Cap Amount
shall be increased by an amount equal to five percent (5%) of the applicable
Annual Cap Amount in effect immediately preceding such date. Attached hereto as
Exhibit L is an example showing the implementation of the provisions of this
Section 4.8.

     4.9 Notwithstanding anything to the contrary contained in this Lease, if
the aggregate Controllable Operating Expenses (as defined below) in any calendar
year commencing in 2005 increase by more than six percent (6%), on a cumulative
and compounding basis, over the Controllable Operating Expenses payable during
the

23



--------------------------------------------------------------------------------



 



preceding calendar year, then for purposes of determining Tenant’s proportionate
share of Operating Expenses for each calendar during the Lease Term, the amount
by which the Controllable Operating Expenses increase during each calendar year
shall not exceed in any year an amount that such Controllable Operating Expenses
would have been if such Controllable Operating Expenses had increased by six
percent (6%) during each calendar year of the Lease Term (“Controllable Cap”).
If in any calendar year the increase in Controllable Operating Expenses over the
Controllable Operating Expenses for the immediately preceding calendar year is
less than or greater than the Controllable Cap for such calendar year, any such
shortfall or excess shall be carried forward to later calendar years, thereby
allowing Landlord to raise the Controllable Cap for such years or apply the
excess toward the Controllable Cap for such years, as the case may be (provided
that the average increase does not exceed six percent (6%) compounding per
year). Tenant’s proportionate share of Operating Expenses shall be calculated
after the determination of increases in Controllable Operating Expenses has been
made pursuant to this Section 4.9 (subject to Tenant’s obligation to make
estimated payments in accordance with Section 4.3 above). For the purposes of
this Lease, the term “Controllable Operating Expenses” shall mean those
Operating Expenses which are not: (i) Capped Costs, (ii) Real Estate Taxes, (ii)
insurance costs, (iv) costs for utilities, (v) janitorial or char services
costs, (vi) security costs, (vii) personnel costs or (viii) costs for snow
removal.

     4.10 If Tenant desires to review Landlord’s determination of the amounts
paid by Tenant to Landlord on account of Operating Expenses during any calendar
year falling within the Lease Term, then, (a) a regular employee of Tenant or
(b) an independent, certified public accountant designated by Tenant, which
shall be hired by Tenant on a non-contingency basis), shall have the right,
during regular business hours and after providing ten (10) business days advance
written notice to Landlord, to inspect and audit Landlord’s books and records
relating to such charges. The audit may cover the prior three (3) years of
Operating Expense charges. Landlord’s records relating to maintenance associated
with capital equipment shall not be limited by time. Beginning in 2004, Landlord
shall collect and have available information that will enable Tenant to verify
and measure costs associated with HVAC equipment, electrical equipment,
structural maintenance and other items that would be considered capital in
nature. If Landlord agrees that such audit shows that the amounts paid by Tenant
to Landlord on account of such charges exceeded the amounts to which Landlord
was entitled hereunder, or that Tenant is entitled to a credit with respect to
any such charges, Landlord shall promptly refund to Tenant the amount of such
excess or the amount of such credit, as the case may be. Similarly, if it is
determined that the amounts paid by Tenant to Landlord on account of Operating
Expenses were less than the amounts to which Landlord was entitled hereunder,
then Tenant shall promptly pay to Landlord, as additional rent hereunder, the
amount of such deficiency. Tenant shall (and shall cause its agents to) keep the
results of such audit strictly confidential. All costs and expenses of any such
audit shall be paid by Tenant, except that if such audit shows that the
aggregate amount of Operating Expenses was overstated by Landlord by more than
three percent (3%), Landlord shall reimburse Tenant for the reasonable
out-of-pocket costs and expenses incurred by Tenant in such audit.

24



--------------------------------------------------------------------------------



 



     5. [INTENTIONALLY DELETED]

     6. USE OF PREMISES.

     6.1 With respect to (a) that portion of the Premises not including the
Investor Center Space, the Premises shall be used and occupied by Tenant solely
as office space and for no other use or purpose, and (b) the Investor Center
Space, the Premises shall be used and occupied by Tenant solely as an investor
center and for no other use or purpose. Tenant shall not use or occupy the
Premises for any unlawful purpose or in any manner that will constitute waste,
nuisance or unreasonable annoyance to Landlord or other tenants of the Building.
Tenant shall comply with all present and future Legal Requirements concerning
the use, occupancy, and condition of the Premises and all machinery, equipment,
and furnishings therein, including, but not limited to, the Americans with
Disability Act and regulations promulgated from time to time thereunder. It is
expressly understood that if any change in the use of the Premises by Tenant, or
any alterations to the Premises by Tenant, or any future Legal Requirement
requires a new or additional permit from, or approval by, any governmental
agency having jurisdiction over the Building, such permit or approval shall be
obtained by Tenant on its behalf and at its sole expense. Further, Tenant shall
comply with all Legal Requirements that shall impose a duty on Landlord or
Tenant relating to or as a result of the use or occupancy of the Premises.
Tenant shall pay all fines, penalties, and damages that may arise out of or be
imposed on Landlord or Tenant because of Tenant’s failure to comply with the
provisions of this Lease.

     6.2 Tenant shall pay any business rent or other taxes that are now or
hereafter levied on Tenant’s use or occupancy of the Premises, the conduct of
Tenant’s business at the Premises, or Tenant’s equipment, fixtures, or personal
property. If any such taxes are enacted, changed, or altered so that any of such
taxes are levied against Landlord, or the mode of collection of such taxes is
changed so that Landlord is responsible for collection or payment of such taxes,
Tenant shall pay any and all such taxes to Landlord as additional rent on
written demand from Landlord.

     6.3 Tenant shall not cause or permit any Hazardous Materials (as defined
below) to be generated, used, released, stored or disposed of in or about the
Building, provided that Tenant may use and store in accordance with all
Environmental Laws in accordance with all Environmental Laws reasonable
quantities of: (a) standard cleaning and office materials as may be reasonably
necessary for Tenant to conduct normal general office use operations in the
Premises, and (b) such materials as are necessary to operate the Tenant
Equipment on the terms and conditions set forth in Section 1.6(h). At the
expiration or earlier termination of this Lease, Tenant shall surrender the
Premises to Landlord free of Hazardous Materials and in compliance with all
Environmental Laws. “Hazardous Materials” means (a) asbestos and any asbestos
containing material and any substance that is then defined or listed in, or
otherwise classified pursuant to, any Environmental Law or any other applicable
Law as a “hazardous substance,” “hazardous

25



--------------------------------------------------------------------------------



 



material,” “hazardous waste,” “infectious waste,” “toxic substance,” “toxic
pollutant” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, toxicity, reproductive toxicity, or
Toxicity Characteristic Leaching Procedure (TCLP) toxicity, (b) any petroleum
and drilling fluids, produced waters, and other wastes associated with the
exploration, development or production of crude oil, natural gas, or geothermal
resources, and (c) any petroleum product, polychlorinated biphenyls, urea
formaldehyde, radon gas, radioactive material (including any source, special
nuclear, or byproduct material), medical waste, chlorofluorocarbon, lead or
lead-based product, and any other substance whose presence could be detrimental
to the Building or the Land or hazardous to health or the environment.
“Environmental Law” means any present and future law and any amendments (whether
common law, statute, rule, order, regulation or otherwise), permits and other
requirements or guidelines of governmental authorities applicable to the
Building or the Land and relating to the environment and environmental
conditions or to any Hazardous Material (including, without limitation, CERCLA,
42 U.S.C. § 9601 et seq., the Resource Conservation and Recovery Act of 1976, 42
U.S.C. § 6901 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §
1801 et seq., the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.,
the Clean Air Act, 33 U.S.C. § 7401 et seq., the Toxic Substances Control Act,
15 U.S.C. § 2601 et seq., the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.,
the Emergency Planning and Community Right-To-Know Act, 42 U.S.C. § 1101 et
seq., the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., and any
so-called “Super Fund” or “Super Lien” law, any Law requiring the filing of
reports and notices relating to hazardous substances, environmental laws
administered by the Environmental Protection Agency, and any similar state and
local laws, all amendments thereto and all regulations, orders, decisions, and
decrees now or hereafter promulgated thereunder concerning the environment,
industrial hygiene or public health or safety). Notwithstanding the expiration
or any termination of this Lease, Tenant shall indemnify and hold Landlord, its
employees and agents harmless from and against any damage, injury, loss,
liability, charge, demand or claim based on or arising out of the presence or
removal of, or failure to remove, Hazardous Materials generated, used, released,
stored or disposed of by Tenant or any Invitee in or about the Project, whether
before or after Effective Date. Tenant shall give Landlord immediate oral and
follow-up written notice of any actual or threatened Environmental Default (as
defined below), which Environmental Default Tenant shall cure in accordance with
all Environmental Laws and to the satisfaction of Landlord and only after Tenant
has obtained Landlord’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed. An “Environmental Default” means any of the
following by Tenant or any Invitee: (i) a violation of an Environmental Law; a
release, spill or discharge of a Hazardous Material on or from the Premises, the
Land or the Building; or (ii) an environmental condition requiring responsive
action; or an emergency environmental condition. Upon any Environmental Default,
in addition to all other rights available to Landlord under this Lease, at law
or in equity, Landlord shall have the right but not the obligation to
immediately enter the Premises, to supervise and approve any actions taken by
Tenant to address the Environmental Default, and, if Tenant fails to immediately
address same to Landlord’s satisfaction, to perform, at Tenant’s sole cost and
expense, any lawful action necessary to address same. If any lender or

26



--------------------------------------------------------------------------------



 



governmental agency shall require testing to ascertain whether an Environmental
Default is pending or threatened, then Tenant shall pay the reasonable costs
therefor as additional rent. Promptly upon request, Tenant shall execute from
time to time affidavits, representations and similar documents concerning
Tenant’s best knowledge and belief regarding the presence of Hazardous Materials
at or in the Building, the Land or the Premises.

     6.4 During the Lease Term, subject to the rights of existing tenants (i.e.,
tenants with leases for portions of the Building as of the date of this Lease)
as set forth in Exhibit V and provided that Tenant leases and occupies a minimum
of 84,000 square feet of Rentable Area in the Building, Landlord shall not
lease, grant an occupancy license, or otherwise transfer (collectively “Landlord
Transfer”) space in the Building (a) to a Mutual Fund Complex (as defined below)
other than Tenant or (b) for a retail center for the sale of financial services
and products such as mutual funds and discount brokerage services. For purposes
of this paragraph, a “Mutual Fund Complex” means an entity or group of
affiliated entities whose primary business is the underwriting or investment
management of mutual funds or other investment companies (regardless of whether
its registered under the Investment Company Act of 1940) and having a collective
net asset value in excess of Ten Billion Dollars ($10,000,000,000) as of the
date of the Transfer as reported in The Wall Street Journal or other generally
accepted industry source. If any other tenant of the Building uses the premises
leased to it in violation of this Section 6, Tenant may notify Landlord in
writing of such fact and may request that Landlord enforce the provisions of
such lease to prevent such use(s) that violate the provisions of this
Section 6.4. Landlord may, at its option, and in the exercise of its sole but
reasonable discretion, take reasonable action to enforce the provisions of such
lease within thirty (30) days after Landlord’s receipt of the notice from
Tenant. If Landlord fails or declines to take such action within such time
period, Tenant may, at its expense, bring suit against such tenant in a court of
competent jurisdiction to terminate such tenant’s use(s) of its leased premises
that violate this Section 6.4. Landlord shall have no obligation to take any
such action and Tenant shall have no cause of action against Landlord for
Landlord’s failure or refusal to take any such action. This Section 6.4 shall be
of no force and effect if, at any time, in Landlord’s reasonable judgment, the
enforcement rights granted to Tenant in this section would violate any Legal
Requirements applicable to Landlord, Tenant or the Building (or any portion
thereof). Tenant shall defend, protect, indemnify and hold Landlord harmless
from and against any and all liability, judgments, losses, costs (including,
without limitation, attorneys’ fees and court costs), cause of action and
damages arising out of or in connection with the enforcement right granted to
Tenant pursuant to the provisions of this section. This section will not apply
to any lease that has been executed prior to the date of this Lease and any
assignment of any such lease or any renewal, expansion, relocation or sublease
of any space that is the subject of any such lease.

     7. ASSIGNMENT AND SUBLETTING.

27



--------------------------------------------------------------------------------



 



     7.1 (a) Tenant shall not have the right to assign, transfer, mortgage, or
otherwise encumber this Lease or its interest herein without first obtaining the
prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed. Unless otherwise expressly provided by this
Lease, (a) no assignment or transfer of this Lease or the right of occupancy
hereunder may be effectuated by operation of law or otherwise without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed, and (b) any attempted assignment or transfer by Tenant
of this Lease or its interest herein without Landlord’s consent shall, at the
option of Landlord, terminate this Lease. However, in the event of such
termination, Tenant shall remain liable for all rent and other sums due under
this Lease and all damages suffered by Landlord on account of such breach by
Tenant.

          (b) Landlord’s consent to an assignment or transfer that results from
the merger, consolidation or other corporate reorganization of Tenant, or the
sale or transfer of the capital stock, partnership interests, membership
interests or other ownership interests of Tenant shall not be required if:
(i) Tenant is not in default under any of the terms and provisions of this Lease
and (ii) Tenant certifies to Landlord in writing within thirty (30) days after
such merger, consolidation, reorganization or sale of stock, partnership
interests, membership interests or other ownership interests that: (A) Tenant
will be able to satisfy its financial obligations under this Lease and (B) such
merger, consolidation, reorganization, or sale of stock, partnership interests,
membership interests or other ownership interests is subject to the Lease.

          (c) In the event of any assignment or transfer under Section 7.1(a) or
(b) above, Tenant shall remain fully liable as a primary obligor and principal
for Tenant’s obligations and responsibilities under this Lease, including, but
not limited to, the payment of all rent and other charges required hereunder and
the performance of all conditions and obligations to be performed under this
Lease.

     7.2 Except as provided below, Tenant shall not have the right to sublease
(which term, as used herein, shall include any type of subrental arrangement and
any type of license to occupy) all or any part of the Premises without first
obtaining the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, that it shall
not be unreasonable for Landlord to withhold its consent if Tenant is in default
hereunder, or if Landlord determines, in its reasonable discretion, that the
character of the proposed subtenant or the nature of the activities to be
conducted by such proposed subtenant would adversely affect the other tenants of
the Building or would impair the reputation of the Building as a first class
office building or that the character of the business to be conducted or the
proposed use of the Premises by the proposed subtenant or assignee (i) is likely
to increase the Operating Expenses for the Building beyond that which Landlord
now incurs for use of by Tenant unless such subtenant or Tenant agrees to pay
for such costs; (ii) is likely to increase the burden on elevators or other
Building systems or equipment over the burden before such proposed subletting or
assignment; (iii) violates or is likely to violate any provisions or
restrictions contained herein relating to the use or occupancy of the

28



--------------------------------------------------------------------------------



 



Premises, or (iv) provided that Landlord is a real estate investment trust, the
proposed sublease may have an adverse effect on the real estate investment trust
qualification tests applicable to Landlord and its affiliates. Landlord shall
have a period of ten (10) business days after receipt of Tenant’s written
request for Landlord’s approval of a sublease and all information necessary for
Landlord to make a determination as set forth herein to grant or deny its
approval of a proposed sublease by Tenant. If Landlord fails to respond within
the ten (10) business day period therefor, Tenant shall send a second (2nd)
written request to Landlord, which request shall include the following legend
“THE FAILURE BY LANDLORD TO RESPOND WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT
OF THIS REQUEST SHALL MEAN THAT LANDLORD SHALL BE DEEMED TO HAVE APPROVED THE
MATTER FOR WHICH APPROVAL IS SOUGHT AS SET FORTH IN THIS REQUEST”, and if
Landlord fails to grant or deny its approval within five (5) business days of
such second (2nd) request, Landlord’s approval of such sublease shall be deemed
granted. Any disapproval by Landlord of a proposed sublease by Tenant shall be
accompanied by a written notification from Landlord setting forth the reasons
for such disapproval. Furthermore, Tenant shall not have the right to sublease
all or any portion of the Premises without first complying with the following:

          (a) Tenant shall give Landlord at least ten (10) business days advance
written notice of Tenant’s intention to sublease a portion of the Premises
(specifying the portion of the Premises proposed to be sublet), along with
sufficient information about the proposed subtenant to enable Landlord to make
the determination called for by this Section 7.2.

          (b) Except as set forth in this subsection (b), provided Tenant is not
in default under any terms and provisions of this Lease, beyond any applicable
notice and cure period, Tenant shall be entitled to retain any profit derived
from subletting the Premises or any part thereof. Any net profits received by
Tenant in connection with its aggregate subleasing of more than Forty-Two
Thousand Five Hundred (42,500) square feet of Rentable Area of the Premises will
be shared evenly by Landlord and Tenant on a 50/50 basis after all transaction
costs of such sublease(s) are first deducted. Sublease transaction costs may
include, but shall not be limited to, downtime, tenant improvement work or
allowances, leasing commissions and the cost of any other concessions or
expenses required to sublease the applicable space. Landlord shall have the
right to inspect and audit Tenant’s books and records relating to any sublease
or assignment and expenses incurred by Tenant in connection therewith. Tenant
may engage any brokerage firm of its choice for the subleasing of the Premises
and shall indemnify, defend (with attorneys reasonably acceptable to Landlord)
and hold Landlord harmless from and against any commissions or fees payable with
respect to any brokers or brokerage firms involved in the subleasing of space in
the Premises by Tenant.

     7.3 Notwithstanding the provisions of Section 7.1 and 7.2 hereof to the
contrary, if consent to any assignment or subletting is required by the holder
of any mortgage encumbering all or any portion of the Project, no assignment of
this Lease or sublease of all or any portions of the Premises shall be permitted
without the prior

29



--------------------------------------------------------------------------------



 



written consent of such holder. The grounds for any holder of a mortgage secured
by the Project to withhold its consent to a proposed assignment of this Lease or
sublease of all or any portion of the Premises shall be limited to those bases
specifically enumerated in this Section 7. If such holder fails to grant or deny
its consent within seventeen (17) business days after receipt of Tenant’s
written request for Landlord’s approval of an assignment or sublease and
Landlord’s receipt of all information necessary for Landlord to make a
determination as set forth herein to grant or deny its approval of a proposed
assignment or sublease by Tenant, then the holder’s approval of such assignment
or sublease in that particular instance shall be deemed to have been granted.
Landlord agrees to use its reasonable efforts to obtain promptly such required
consent to any proposed assignment or subletting.

     7.4 The consent by Landlord to any assignment or subletting shall not be
construed as a waiver or release of Tenant from any and all liability for the
performance of all covenants and obligations to be performed by Tenant under
this Lease, nor shall the collection or acceptance of rent from any assignee,
transferee, or subtenant constitute a waiver or release of Tenant from any of
its liabilities or obligations under this Lease. Landlord’s consent to any
assignment or subletting shall not be construed as relieving Tenant from the
obligation of complying with the provisions of Sections 7.1 or 7.2 hereof, as
applicable, for any subsequent assignment or subletting. For any period during
which Tenant is in default hereunder, Tenant hereby assigns to Landlord the rent
due from any subtenant of Tenant and hereby authorizes each subtenant to pay
said rent directly to Landlord. If Landlord consents to an assignment or
subleasing in any instance, Tenant shall submit any and all instruments of
assignment and sublease to Landlord for Landlord’s prior written approval as to
form and substance, which approval shall not be unreasonably withheld,
conditioned or delayed, but which instruments shall provide, as an express
condition precedent to Landlord’s prior approval, that any subtenant or assignee
agree to remain jointly and severally liable to Landlord for all obligations
imposed by any such agreement of assignment or sublease. Tenant shall reimburse
Landlord for all reasonable, out-of-pocket costs incurred by Landlord in
connection with any request by Tenant to sublease all or any portion of the
Premises or to assign this Lease, plus an administrative fee of One Thousand and
00/100 Dollars ($1,000.00) per request (whether or not Landlord’s consent
thereto is granted).

     7.5 [INTENTIONALLY DELETED]

     7.6 (a) Notwithstanding the above restrictions on subletting and
assignments, Landlord’s prior consent shall not be required for any assignment
or subletting to an Affiliate of Tenant (as defined below) or a Parent of Tenant
(as defined below), provided (i) that any assignee will be able to satisfy its
financial obligations under this Lease, (ii) that any assignee shall take
subject to this Lease such that the assignee shall be bound by the terms and
conditions of this Lease and all of the obligations and liabilities of Tenant
under this Lease so long as the applicable assignee has privity of estate with
Landlord with respect to this Lease, (iii) that any assignee or subtenant shall
conduct a business which qualifies as a permitted use under this Lease, and
(iv) that the character of any assignee or subtenant and the nature of its
activities on

30



--------------------------------------------------------------------------------



 



the Premises and in the Building will not adversely affect other tenants in the
Building or impair the reputation of the Building as a first class office
building. Tenant shall notify Landlord within ten (10) business days after such
assignment or sublease and deliver to Landlord a certificate executed by Tenant
certifying that, with respect to an assignment, the assignee or the assignment,
as the case may be, satisfies clauses (i), (iii) and (iv) of this Section 7.6,
or with respect to a sublease, the subtenant or sublease satisfies clauses
(iii) and (iv) of this Section 7.6, and (B) with respect to an assignment,
evidence reasonably satisfactory to Landlord that clause (ii) of this
Section 7.6 has been satisfied (the “Notification Requirements”), and if Tenant
fails to satisfy the Notification Requirements within such ten (10) business day
period and then further fails to satisfy the Notification Requirements within
five (5) business days after Tenant has received from Landlord a written inquiry
as to whether an assignment or subletting under this Section 7.6 has occurred or
a written demand from Landlord that Tenant comply with the Notification
Requirements, Tenant shall pay to Landlord liquidated damages, as additional
rent, in an amount equal to One Thousand Dollars ($1,000) per day until Tenant
satisfies the Notification Requirements. The parties agree that: (i) at
Landlord’s sole option, such failure to satisfy timely the Notification
Requirements after the expiration of both the ten (10) business day period after
the occurrence of the assignment or subletting and the five (5) business day
period after Landlord’s written inquiry or demand shall constitute an immediate
default by Tenant with no further grace or cure period and (ii) it would be
difficult to ascertain Landlord’s actual damages in connection with Tenant’s
failure to timely satisfy the Notification Requirements and such liquidated
damages are a reasonable estimate of Landlord’s damages and are not a penalty,
and shall be in addition to any other rights or remedies of Landlord under this
Lease.

          (b) In the event of any such assignment or subletting pursuant to this
Section 7.6, Tenant shall remain fully liable as a primary obligor and principal
for Tenant’s obligations and responsibilities under this Lease, including, but
not limited to, the payment of all rent and other charges required hereunder and
the performance of all conditions and obligations to be performed under this
Lease.

          (c) For purposes of this Section 7.6, an “Affiliate of Tenant” shall
mean any corporation, limited liability company, association, trust, or
partnership (i) that Controls (as herein defined) Tenant, (ii) that is under the
Control of Tenant through stock ownership or otherwise, or (iii) that is under
common Control with Tenant. For the purposes hereof, a “Parent of Tenant” shall
mean any corporation, limited liability company, association, trust, or
partnership (i) that Controls Tenant, or (ii) that owns more than fifty percent
(50%) of the issued and outstanding voting securities of Tenant. The terms
“Control” or “Controls” as used in this Section 7.6 shall mean the power to
directly or indirectly influence the direction, management, or policies of
Tenant or such other entity.

     7.7 Tenant represents and warrants to Landlord that Tenant is not a person
or entity listed on the Specially Designated Nationals and Blocked Persons List
pursuant to the regulations of the Office of Foreign Assets Control (“OFAC
Listed Persons”) of the

31



--------------------------------------------------------------------------------



 



U.S. Department of Treasury and Tenant agrees that it shall not assign its
interest in this Lease or sublease any portion of the Premises to any OFAC
Listed Persons as specified in any applicable statute or executive order
(including Executive Order 13224, dated September 24, 2001 and entitled
“Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism”), or other governmental action
relating thereto.

     7.8 Notwithstanding anything in this Section 7 to the contrary, if Landlord
advises Tenant of any potential adverse effect of any proposed sublease or
assignment on the real estate investment trust qualification tests applicable to
Landlord and its affiliates, Tenant will exercise its best efforts to structure
any such proposed sublease or assignment so that the portion of the excess rents
that become payable to Landlord will not have such adverse effect, and if Tenant
is unable so to structure any proposed sublease or assignment, then Landlord
shall have the right in its sole and absolute discretion to withhold its consent
to the proposed sublease or assignment. No part of the rent payable under this
Lease shall be based in whole or in part on the income or profits derived from
the Premises except for percentage rent based on gross (not net) receipts or
sales. If the lender providing financing for all or any portion of the Project
succeeds to Landlord’s interests under this Lease and such lender’s counsel
advises Landlord that all or any portion of the rent payable under this Lease is
or may be deemed to be unrelated business income within the meaning of the
Internal Revenue Code or regulations issued thereunder, such lender may elect to
amend unilaterally the calculation of rent so that none of the rent payable to
such lender under this Lease will constitute unrelated business income but the
amendment shall not increase Tenant’s payment obligations or other liability
under this Lease or reduce Landlord’s obligations under this Lease. At such
lender’s request, Tenant shall execute any document such lender deems necessary
to effect such amendment of this Lease. Any sublease of all or any portion of
the Premises shall include the foregoing provisions of this Section 7.8.

     8. MAINTENANCE AND REPAIRS.

     8.1 At Tenant’s expense, Tenant will keep and maintain the Premises, all
fixtures and equipment located therein, except that if any escalators are
installed by Tenant or on Tenant’s behalf in connection with the buildout of the
TRP Lobby Space as set forth in Section 9.1 of this Lease (“TRP Escalators”),
Landlord, at Tenant’s expense, will maintain the TRP Escalators, in a clean,
safe and sanitary condition and make all required repairs thereto. At the
expiration or earlier termination of the Lease Term, Tenant shall surrender the
Premises, broom clean, in the same order and condition in which they are in on
the Lease Commencement Date, ordinary wear and tear and unavoidable damage by
casualty excepted. Landlord shall install (subject to reimbursement in
accordance with Section 4) all replacement tubes for all Building standard
fluorescent light fixtures in the Premises. All other bulbs, tubes, and lighting
fixtures for the Premises shall be provided and installed by Landlord at
Tenant’s cost and expense and as additional rent.

32



--------------------------------------------------------------------------------



 



     8.2 Except as otherwise provided as to casualty matters in Section 17
hereof, all injury, breakage, and damage to the Premises and to any other part
of the Building caused by any act or omission of Tenant, or of any agent,
employee, subtenant, contractor, customer, client, licensee, guest or other
invitee of Tenant (each an “Invitee” or collectively, the “Invitees”), shall be
repaired by and at the sole expense of Tenant, except that Landlord shall have
the right, at its option, to make such repairs and to charge Tenant as
additional rent for all costs and expenses incurred in connection therewith. The
liability of Tenant for such costs and expenses shall be reduced by the amount
of any insurance proceeds received by Landlord on account of such injury,
breakage, or damage.

     8.3 Landlord shall keep and maintain the exterior and demising walls,
foundations, roof, and common areas that form a part of the Building, and the
Building standard mechanical, electrical, HVAC, and plumbing systems, elevators,
escalators, windows, pipes and conduits that are provided by Landlord in the
operation of the Building or, on a non-exclusive basis, the Premises in clean,
safe, sanitary, and operating condition to ensure that the working condition of
such items is in accordance with a standard at least equal to the level of
quality existing on the Effective Date. All common or public areas of the
Project (including, but not limited to, the first floor lobby area and the
exterior landscaping) shall be maintained by Landlord in accordance with
standards customarily maintained by first class office buildings in the
Baltimore, Maryland area. Tenant shall promptly provide Landlord with written
notice of any defect or need for repairs in or about the Building of which
Tenant is aware; provided, however, Landlord’s obligation to repair hereunder
shall not be limited to matters of which it has been given notice by Tenant.
Notwithstanding any of the foregoing to the contrary: (a) maintenance and repair
of special tenant areas, facilities, finishes and equipment (including, but not
limited to, any special fire protection equipment, telecommunications and
computer equipment, kitchen/galley equipment, or internal staircase(s) which may
be installed by or at the request of Tenant, supplemental air-conditioning
equipment serving the Premises only and all other furniture, furnishings and
equipment of Tenant and, except as otherwise expressly set forth herein, all
Alterations, including, but not limited to, Renovation Improvements and Base
Building Improvements) shall be the sole responsibility of Tenant and shall be
deemed not to be a part of the Building structure and systems with respect to
maintenance and repair responsibilities; and (b) Landlord shall have no
obligation to make any repairs brought about by any act or neglect of Tenant or
any Invitee.

33



--------------------------------------------------------------------------------



 



     9. TENANT ALTERATIONS.

     9.1 The Premises shall be delivered to and accepted by Tenant in their
present “AS-IS, WHERE IS WITH ALL FAULTS” condition except as otherwise
expressly set forth in this Lease. Except as otherwise expressly required by
this Lease, Landlord shall not make, and is under no obligation to make, any
structural or other alterations, decorations, additions, or improvements in or
to the Premises or Building.

     As to any space Landlord delivers to Tenant and stated in this Lease as “AS
IS WHERE IS, WITH ALL FAULTS” condition Landlord shall correct any latent
defects in any such space which were not readily discoverable by Tenant by a
non-invasive inspection of the relevant space as of the Effective Date
(provided, however, that for any such space that Tenant has occupied prior to
the Effective Date, such latent defects must not have been actually discovered
by Tenant or been readily discoverable during its occupancy) and for which
Landlord is responsible for correction pursuant to the provisions of this Lease.

     9.2 (a) Except as otherwise expressly set forth in this Lease, Tenant will
not make or permit anyone to make any alterations, decorations, additions or
improvements (hereinafter referred to collectively as “improvements” or
“Alterations”), structural or otherwise, in or to the Premises or the Building,
without the prior written consent of Landlord which may be granted or withheld
in Landlord’s sole and absolute discretion; provided, however, that improvements
to the interior of the Premises that (i) are not readily visible to the exterior
of the Building or the common and public areas thereof, (ii) are not structural,
(iii) do not affect the electrical, mechanical, fire or life safety systems
within the Building, and (iv) are otherwise in conformance with all applicable
Legal Requirements affecting the Building, shall be subject to the prior written
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. Decoration work (i.e., work that does not require a
permit) that costs less than One Dollar ($1) per square foot of the Rentable
Area of the Premises will not require Landlord’s consent, that is, $376,964
based on the current space leased by Tenant.

     (b) Any Alterations made by Tenant shall be made: (i) in a good,
workmanlike, first-class and prompt manner and otherwise in accordance with the
Landlord’s rules; (ii) using new materials or first class grade materials only;
(iii) by a contractor, on days, at times and under the supervision of an
architect approved in writing by Landlord; (iv) after coordinating the work
schedule and scope with the Building’s property manager to avoid undue
interference with the normal operations and use of the Building; (v) in
accordance with plans and specifications prepared by an engineer or architect
reasonably acceptable to Landlord, which plans and specifications shall be
approved in writing by Landlord; (vi) in accordance with all Legal Requirements
and Insurance Requirements (as defined below); (vii) after having obtained any
required consent of the holder of any mortgage; (viii) after obtaining public
liability and worker’s compensation insurance policies approved in writing by
Landlord, which policies shall cover every person who will perform any work with
respect to such Alteration; and (ix) after Tenant has obtained and delivered to
Landlord written, unconditional waivers of

34



--------------------------------------------------------------------------------



 



mechanics’ and materialmen’s liens against the Premises and the Building from
all proposed contractors, subcontractors, laborers and material suppliers for
all work, labor and services to be performed and materials to be furnished in
connection with Alterations.

     (c) If any lien (or a petition to establish such lien) is filed in
connection with any Alteration, such lien (or petition) shall be discharged by
Tenant within ten (10) days thereafter, at Tenant’s sole cost and expense, by
the payment thereof or by the filing of a bond acceptable to Landlord. If
Landlord gives its consent to the making of any Alteration, such consent shall
not be deemed to be an agreement or consent by Landlord to subject its interest
in the Premises or the Building to any liens which may be filed in connection
therewith. If Tenant shall fail to discharge any such mechanic’s or
materialmen’s lien, Landlord may, at its option, discharge such lien and treat
the cost thereof (including attorneys’ fees incurred in connection therewith) as
additional rent payable with the next monthly installment of annual base rent
falling due; it being expressly agreed that such discharge by Landlord shall not
be deemed to waive or release the default of Tenant in not discharging such
lien. It is understood and agreed that any improvements to the Premises shall be
conducted on behalf of Tenant and not on behalf of Landlord, and that Tenant
shall be deemed the “owner” of such improvements (and not the agent of Landlord)
for purposes of the application of State of Maryland lien laws.

     (d) Except as otherwise set forth in Section 9.4 of this Lease, all
Alterations involving structural, electrical, mechanical or plumbing work, the
heating, ventilation and air conditioning system of the Premises or the
Building, and the roof of the Building shall be performed by a contractor or
subcontractor approved by Landlord and completed at Tenant’s expense.

     (e) Promptly after the completion of an Alteration, Tenant at its expense
shall deliver to Landlord three (3) sets of accurate as-built drawings and one
(1) AutoCAD computer disc showing such Alteration in place.

     (f) When granting its consent, Landlord may impose any reasonable
conditions it deems appropriate, including, without limitation, the approval of
plans and specifications, approval of the contractor or other persons who will
perform the work, and the obtaining of required permits and specified insurance.
It shall be reasonable for Landlord to insist that portions of the Premises
visible to the public shall maintain a uniform appearance with the rest of the
Building. Landlord’s review and approval of any such plans and specifications
and its consent to perform work described therein shall not be deemed an
agreement by Landlord that such plans, specifications and work conform with all
applicable Legal Requirements and requirements of the insurers of the Building
(“Insurance Requirements”) nor deemed a waiver of Tenant’s obligations under
this Lease with respect to all applicable Legal Requirements and Insurance
Requirements nor impose any liability or obligation upon Landlord with respect
to the completeness, design sufficiency or compliance with all applicable Legal
Requirements or Insurance Requirements of such plans, specifications and work.

35



--------------------------------------------------------------------------------



 



     (g) Except as otherwise set forth in Section 9.4(b) below, Landlord shall
not charge Tenant a construction supervisory fee in connection with any
Alterations made by Tenant in the Premises or the Building.

     9.3 Tenant shall indemnify and hold Landlord harmless from and against any
and all expenses, liens, claims, liabilities, and damages based on or arising,
directly or indirectly, by reason of the making of any improvements to the
Premises by Tenant, or its contractors, agents, or employees. If any
improvements are made without the prior written consent of Landlord, Landlord
shall have the right to remove and correct such improvements and restore the
Premises to their condition immediately prior thereto, and Tenant shall be
liable for all expenses incurred by Landlord in connection therewith. All
improvements to the Premises or the Building made by either party shall remain
on and be surrendered with the Premises as a part thereof at the end of the
Lease Term, except that if Tenant is not in default under this Lease, Tenant
shall have the right to remove, at its expense, before the expiration of the
Lease Term, all movable furniture, furnishings, and equipment installed in the
Premises solely at the expense of Tenant. All damage and injury to the Premises
or the Building caused by such removal shall be repaired by Tenant at Tenant’s
sole expense. If such property of Tenant is not removed by Tenant prior to the
expiration or earlier termination of this Lease, the same shall become the
property of Landlord and shall be surrendered with the Premises as a part
thereof.

     9.4 (a) Tenant intends to perform substantial improvements to the Premises
in order to renovate them for Tenant’s use during the Lease Term (the
“Renovation Improvements”). Tenant’s performance and construction of the
Renovation Improvements (“Renovation Improvements Work”) shall be subject to the
terms and conditions of this Section 9. In connection with the Renovation
Improvements Work, Tenant shall have the right to perform its own construction,
subject to Landlord’s prior approval of all architectural, structural and MEP
plans and specifications (such approval to be granted or denied in the exercise
of Landlord’s sole but reasonable discretion) and Tenant’s proposed list of
contractors. Landlord shall have the right to approve, in the exercise of its
sole but reasonable discretion, Tenant’s structural and mechanical engineers and
structural contractor for any structural work to be performed in connection with
the Renovation Improvements Work. Exhibit AA attached hereto as a part hereof
contains a list of structural and mechanical engineers and structural
contractors that have been pre-approved by Landlord.

     During the performance of the Renovation Improvements Work Landlord and its
agents shall have the right to have access to the Premises and to review such
construction to confirm that the Renovation Improvements Work is in accordance
with plans and specifications approved by Landlord. Tenant will provide Landlord
with a complete set of accurate as-built drawings and one (1) AutoCAD computer
disc showing the Renovation Improvements in place.

     (b) Subject to the terms and conditions set forth herein, in addition to
the Renovation Improvements, Tenant shall also have the right to perform, at
Tenant’s sole cost and expense (except as expressly set forth herein), certain
alterations or

36



--------------------------------------------------------------------------------



 



improvements to the Building and Building systems, including, without
limitation, the following items (the “Base Building Improvements”):



  a.   Lobby modifications to create the dedicated Tenant lobby and associated
access and escalators (as generally shown on the drawings attached hereto as
Exhibit X).     b.   Security desk and devices to control access to the low-rise
portion of the Building.     c.   Elevator cab upgrades and modifications.    
d.   Slab cuts, core openings or curtain wall penetrations and associated work
for construction of a connecting walkway to Parking Garage on second floor (as
generally shown on the diagram/drawings attached hereto as Exhibit Y).     e.  
Connecting staircase for floors 7, 8, 9 & 10 and associated slab cuts.     f.  
Installation of sky light above connecting stair and associated roof cut.    
g.   Toilet Room upgrades and refurbishment.     h.   Slab cuts for vertical
riser shafts and conduits.     i.   Structural reinforcements required to handle
additional generators.     j.   Convector Cover replacements.     k.   Window
blind replacement.     l.   Cell Repeater equipment and any associated work and
equipment to facilitate installation and operation of a wireless network
(“WiFi”).     m.   Design, engineering and drawings associated with the items a.
through l.

Subject to Landlord’s approval (which approval shall not be unreasonably
withheld, conditioned or delayed if selected from items a. through m. set forth
above), Tenant shall have the right to select which, if any, of the Base
Building Improvements it desires to have performed; provided, however, that
items c., g., k. and m. (to the extent item m. is required) must be selected and
performed in accordance with a construction schedule reasonably acceptable to
Landlord and Tenant. Notwithstanding anything herein to the contrary:
(i) Landlord shall perform any work related to the installation of the WiFi
equipment, which shall be performed at Tenant’s expense (except that, subject to
the terms and conditions of this Section 9.4, the Base Building Improvements
Allowance may be applied to such expenses), (ii) if any proposed Base Building
Improvements not included in the list set forth above are structural in nature
or would affect the electrical or mechanical systems within the Building, at
Landlord’s option the work for such Base Building Improvements shall be
performed by Landlord at Tenant’s expense (except as otherwise expressly set
forth herein) (collectively “Landlord Base Building Work”), and (iii) no Base
Building Improvements shall be made (including, but not limited to, those listed
above) if such Base Building Improvements will adversely impact the structural
integrity of the Building (as reasonably determined by Landlord). Any Base
Building Improvements proposed by Tenant and not included in the list set forth
above

37



--------------------------------------------------------------------------------



 



shall be subject to Landlord’s approval, which approval may be granted or denied
in the exercise of Landlord’s sole but reasonable discretion.

     Except as otherwise expressly set forth herein, to the extent the
performance of the Base Building Improvements work that is not Landlord Base
Building Work (“Tenant Base Building Work”; collectively with the Landlord Base
Building Work, the “Base Building Work”), the performance thereof shall be
subject to all of the terms and conditions of this Section 9. In connection with
the Tenant Base Building Work, Tenant shall have the right to perform its own
construction, subject to Landlord’s prior approval of all architectural,
structural and MEP plans and specifications and Tenant’s proposed list of
contractors. Landlord shall have the right to approve, in the exercise of its
sole but reasonable discretion, Tenant’s structural and mechanical engineers and
structural contractor for any structural work to be performed in connection with
the Tenant Base Building Work. During the performance of the Tenant Base
Building Work, Landlord shall have the right to have access to the construction
areas and to review such construction to confirm that the Tenant Base Building
Work is in accordance with plans and specifications approved by Landlord. Tenant
will provide Landlord with a complete set of accurate as-built drawings and one
(1) AutoCAD computer disc showing the Tenant Base Building Work in place.
Notwithstanding anything herein to the contrary, Tenant shall pay to Landlord
the costs and expenses charged to Landlord for Landlord’s structural contractor
and engineer to review the Tenant Base Building Work, including the plans and
specifications therefor, which costs and expenses may be funded from the Base
Building Improvements Allowance.

     (c) Tenant must coordinate all Renovation Improvements Work and Tenant Base
Building Work with the property manager and use commercially reasonable efforts
not to disturb the other tenants and other tenants’ use of the Building. In
addition, in connection with any Renovation Improvements Work and Tenant Base
Building Work, Tenant and its contractors shall comply with Landlord’s
Construction Rules and Regulations for the Building attached as Exhibit M hereto
and incorporated herein. During the Renovation Improvements Work and Tenant Base
Building Work, Tenant and its agents, contractors, and architects shall have the
right to use, at no additional cost to Tenant, the low-rise loading docks,
freight elevators, and low-rise electrical/mechanical systems rooms provided
that the use of such docks, elevators and rooms is reasonably coordinated with
the Building’s property manager.

     (d) Any cabling and wiring installed by Tenant after the date of this Lease
will be tagged, identified at both ends and, if required by applicable Legal
Requirements, removed by Tenant at the end of the Lease Term. Unless required by
applicable Legal Requirements, Tenant shall not be required to remove at the
expiration or earlier termination of this Lease any of the Renovation
Improvements or Base Building Improvements.

     (e) (i) Subject to the terms and conditions of this subsection (e),
Landlord shall fund an amount not to exceed Fifteen Million Seventy-Eight
Thousand Five Hundred Sixty Dollars ($15,078,560) (the “Renovation Improvements
Allowance”),

38



--------------------------------------------------------------------------------



 



which amount is equal to Forty Dollars ($40) per square foot of the Premises,
towards the performance of the Renovation Improvements Work, including, without
limitation, architectural, engineering and design costs; the purchase of
materials; and the purchase and installation of signage, cabling, furniture,
fixtures and equipment for the Premises and moving expenses (collectively,
“Renovation Expenses”). Notwithstanding anything in the previous sentence to the
contrary, no more than an amount equal to Three Million Seven Hundred Sixty-Nine
Thousand Six Hundred Forty Dollars ($3,769,640), which amount is equal to Ten
Dollars ($10) per square foot of the Premises, of the Renovation Improvements
Allowance may be used, in the aggregate, for the purchase and installation of
signage, cabling, furniture, fixtures and equipment for the Premises,
architectural, engineering and design fees and moving expenses. Tenant shall be
permitted to contract directly with the service providers, vendors and
contractors performing the Renovation Improvements Work or providing materials
therefor and to administer the contractor payment process in connection
therewith. If Tenant fails to timely pay for any Renovation Expenses, Landlord
shall have the right, but not the obligation, to pay such Renovation Expenses on
Tenant’s behalf directly to the contractor, materialmen or other party entitled
to payment, and to deduct such amount from the Renovation Improvements Allowance
(to the extent there are sufficient funds remaining in the Renovation
Improvements Allowance to fund such payment), provided, however, that if there
are not sufficient funds remaining in the Renovation Improvements Allowance to
fund such payment, Landlord may invoice and charge Tenant therefor, and Tenant
shall pay to Landlord, as additional rent, the amount of such invoice on demand,
together with interest accrued on the unpaid amount, which interest shall accrue
at the Interest Rate from the date paid by Landlord until Landlord is reimbursed
in full.

          (ii) Landlord shall fund the Renovation Improvements Allowance to
Tenant in accordance the following terms and conditions: (A) Tenant shall have
the right to make requisition (as defined below) for the payment of any of the
Tenant Improvement Allowance only for the period from the Effective Date through
April 30, 2010 (the “Renovation Allowance Expiration Date”), (B) Tenant shall
provide Landlord with a written requisition for payment, but in no event shall
Tenant make more than one (1) such requisition during any ninety (90) day
period, and Tenant shall include with such written requisition reasonably
detailed invoices approved by Tenant (evidencing the performance of the
Renovation Improvements Work or the materials therefor), and (C) with respect to
requisitions for payment of the Renovation Improvements Allowance in connection
with: (x) physical improvements, Landlord shall have inspected and approved the
physical improvements for which Tenant is requesting reimbursement (or Landlord
has declined in writing, or failed within ten (10) business days of receipt of
Tenant’s reimbursement request, to inspect the physical improvements, which
shall be deemed an approval of the physical improvements by Landlord solely for
the purposes of payment), or (y) expenses that were not for physical
improvements, Landlord shall have confirmed to its reasonable satisfaction that
the expenses for which Tenant is requisitioning payment were for Renovation
Expenses; provided, however, that Landlord shall fund approved Tenant payment
requisitions within ten (10) business days after receipt thereof from Tenant.
For the purposes of this subsection (e), a “requisition” shall mean written
documentation (including, without limitation, approved invoices from

39



--------------------------------------------------------------------------------



 



Tenant’s service provider(s), contractor(s) or vendor(s), written lien waivers
from Tenant’s contractor(s), subcontractor(s) or materialmen, and such other
documentation as Landlord may reasonably request for the Renovation Improvements
Work for which the requisition is being sought) showing in reasonable detail the
costs of any of the Renovation Improvements Work performed by, or on behalf of,
Tenant which are to be funded from the Renovation Improvements Allowance. Each
requisition shall be accompanied by evidence reasonably satisfactory to Landlord
that all of the Renovation Expenses covered by previous requisitions have been
fully paid by Tenant. In no event shall Landlord be responsible for any costs
hereunder for Renovation Expenses that exceed the Renovation Improvements
Allowance, it being understood and agreed that Tenant shall be solely
responsible for any Renovation Expenses in excess of the Renovation Improvements
Allowance.

          (iii) Notwithstanding anything in this Lease to the contrary, to the
extent that the Renovation Expenses do not exceed the Renovation Improvements
Allowance, Tenant may apply any unfunded portion of the Renovation Improvements
Allowance toward the payment of Base Building Expenses (as defined below), the
funding of which shall be subject to the terms and conditions of subsection
(f)(ii) below.

          (iv) Notwithstanding any contrary provision in this Lease, provided
that Tenant is not then in default (beyond any applicable notice and cure
period) of any of its obligations under this Lease, Tenant may elect, by
providing an irrevocable written notice to Landlord prior to the Renovation
Allowance Expiration Date, to have up to One Million Eight Hundred Eighty-Four
Thousand Eight Hundred Twenty Dollars ($1,884,820), which amount is equal to
Five Dollars ($5) per square foot of the Premises, of the unfunded portion of
the Renovation Improvements Allowance (but only to the extent unfunded and
excluding any unfunded portion of the Renovation Improvements Allowance that
Tenant has previously requisitioned payment for Renovation Expenses or Base
Building Expenses in accordance with subsections (ii) and (iii) above) (the
“Maximum Renovation Allowance Credit”) to be credited against Tenant’s next
monthly installment(s) of annual base rent. If Landlord has not funded any
portion of the Renovation Improvements Allowance based on requisitions submitted
to it before the Renovation Allowance Expiration Date and as long as Tenant is
not then in default (beyond any applicable notice and cure period) of any of its
obligations under thus Lease, then the unfunded portion of the Maximum
Renovation Allowance Credit (less any amounts credited against annual base rent
pursuant to the first sentence of this subsection (iv)) shall be credited
against Tenant’s next monthly installment(s) of annual base rent.

     (f) (i) Subject to the terms and conditions of this subsection (f) of this
Section 9.4, Landlord shall fund an amount not to exceed Three Million Seven
Hundred Sixty-Nine Thousand Six Hundred Forty Dollars ($3,769,640) (the “Base
Building Improvements Allowance”), which amount is equal to Ten Dollars ($10)
per square foot of the Premises, towards the performance of the Base Building
Work, including, without limitation, architectural, engineering and design costs
and the purchase of materials (collectively, “Base Building Expenses”). Tenant
shall be permitted to contract directly

40



--------------------------------------------------------------------------------



 



with the service providers, vendors and contractors performing the Tenant Base
Building Work or providing materials therefor and to administer the contractor
payment process in connection therewith. If Tenant fails to timely pay for any
Base Building Expenses, Landlord shall have the right, but not the obligation,
to pay such Base Building Expenses on Tenant’s behalf directly to the
contractor, materialmen or other party entitled to payment, and to deduct such
amount from the Base Building Improvements Allowance (to the extent there are
sufficient funds remaining in the Base Building Improvements Allowance to fund
such payment), provided, however, that if there are not sufficient funds
remaining in the Base Building Improvements Allowance to fund such payment,
Landlord may invoice and charge Tenant therefor, and Tenant shall pay to
Landlord, as additional rent, the amount of such invoice on demand, together
with interest accrued on the unpaid amount, which interest shall accrue at the
Interest Rate from the date paid by Landlord until Landlord is reimbursed in
full.

          (ii) Landlord shall fund the Base Building Improvements Allowance in
accordance the following terms and conditions: (A) Tenant shall have the right
to make requisition (as defined below) for the payment of any: (x) of the Base
Building Improvements Allowance as it relates solely to Base Building Expenses
related to the construction of the TRP Lobby Area only for the period from the
Effective Date through October 31, 2008, or (y) of the Base Building
Improvements Allowance as it relates to Base Building Expenses other than the
construction of the TRP Lobby Area only for the period from the Effective Date
through April 30, 2010, (B) Tenant shall provide Landlord with a written
requisition for payment, but in no event shall Tenant make more than one
(1) such requisition during any ninety (90) day period, and Tenant shall include
with such written requisition reasonably detailed invoices approved by Tenant
(evidencing the performance of the Base Building Work or the materials therefor
and the amount of the applicable Base Building Expenses), (C) with respect to
requisitions for payment of the Base Building Improvements Allowance in
connection with: (x) physical improvements, Landlord shall have inspected and
approved the physical improvements for which Tenant is requesting reimbursement
(or Landlord has declined in writing, or failed within ten (10) business days of
receipt of Tenant’s reimbursement request, to inspect the physical improvements,
which shall be deemed an approval of the physical improvements by Landlord
solely for the purposes of payment), or (y) for expenses that were not for
physical improvements, Landlord shall have confirmed to its reasonable
satisfaction that the expenses for which Tenant is requisitioning payment were
for Base Building Expenses, and (D) to the extent any Base Building Expenses are
incurred in connection with Landlord Base Building Work, Landlord shall fund
such Base Building Expenses and provide Tenant with reasonably detailed invoices
evidencing the amount of such expenses. Landlord shall fund approved Tenant
payment requisitions within ten (10) business days after receipt thereof from
Tenant. For the purposes of this subsection (f), a “requisition” shall mean
written documentation (including, without limitation, approved invoices from
Tenant’s service provider(s), contractor(s) or vendor(s), written lien waivers
from Tenant’s contractor(s), subcontractor(s) or materialmen, and such other
documentation as Landlord may reasonably request for the Tenant Base Building
Work for which the requisition is being sought) showing in reasonable detail the
costs of any of the Tenant Base Building Work performed by, or on behalf of,
Tenant that are to be

41



--------------------------------------------------------------------------------



 



funded from the Base Building Improvements Allowance. Each requisition shall be
accompanied by evidence reasonably satisfactory to Landlord that all of the Base
Building Expenses covered by previous requisitions have been fully paid by
Tenant. In no event shall Landlord be responsible for any costs hereunder for
Base Building Expenses that exceed the Base Building Improvements Allowance, it
being understood and agreed that Tenant shall be solely responsible for any Base
Building Expenses in excess of the Base Building Improvements Allowance. All
Tenant Base Building Work shall be performed by contractors approved by Landlord
(which approval shall not be unreasonably withheld) and shall be subject to the
provisions of this Lease.

          (iii) Notwithstanding anything in this Lease to the contrary, to the
extent that the Base Building Expenses do not exceed the Base Building
Improvements Allowance, Tenant may apply any unfunded portion of the Base
Building Improvements Allowance not in excess of Two Million Eight Hundred
Twenty-Seven Thousand Two Hundred Thirty Dollars ($2,827,230), which amount is
equal to $7.50 per square foot of the Premises (“Excess Base Building
Allowance”), toward the payment of Renovation Expenses, provided that the Excess
Base Building Allowance shall be applied to Renovation Expenses for those
Renovation Improvements that have the longest depreciable lives. Tenant shall
have no right to apply or credit any portion of the Base Building Improvements
Allowance or the Excess Base Building Allowance towards the payment of any rent
under this Lease.

     (g) Tenant shall not be required to fund its share of the Renovation
Expenses or the Base Building Expenses on a pari passu basis, such that Tenant
shall have the right to have the Renovation Improvements Allowance and the Base
Building Improvements Allowance fully funded by Landlord prior to Tenant funding
any Renovation Expenses or Base Building Expenses, as the case may be, incurred
in excess of such allowances.

     (h) At any time that any Affiliate (as defined below) of Boston Properties
Limited Partnership (“BPLP”), including Landlord at such time that Landlord is
an Affiliate of BPLP, owns the Building, BPLP shall guaranty the payment of the
Renovation Improvements Allowance and the Base Building Improvements Allowance
in accordance with the terms and conditions of this Lease. BPLP has joined in
the execution of this Lease solely for the purposes of evidencing its guaranty
obligation hereunder (the “BPLP Guaranty”). If at any time an Affiliate of BPLP
does not own the Building prior to the earlier to occur of: (i) the Renovation
Allowance Expiration Date, or (ii) the full funding of both the Renovation
Improvements Allowance and the Base Building Improvements Allowance, then
either: (x) the BPLP Guaranty shall be replaced by a letter of credit in form
reasonably acceptable to Tenant, from a financial institution reasonably
acceptable to Tenant, in an amount equal to the remaining unfunded portions of
the Renovation Improvements Allowance and the Base Building Improvements
Allowance, or (y) an amount equal to the unfunded portions of the Renovation
Improvements Allowance and the Base Building Improvements Allowance shall be
placed in escrow by Landlord in accordance with escrow terms reasonably
acceptable to Landlord and Tenant. As used in this subsection (h), “Affiliate”
means any corporation, limited liability company, association, trust, or
partnership (i) that Controls (as herein

42



--------------------------------------------------------------------------------



 



defined) BPLP, (ii) that is under the Control of BPLP through stock ownership or
otherwise, or (iii) that is under common Control with BPLP. The terms “Control”,
“Controls” or “Controlled” as used in this subsection (h) means the power to
directly or indirectly influence the direction, management, or policies of BPLP
or such other entity.

     9.5 Tenant shall utilize the 3rd Floor Space and 26,427 square feet of the
5th Floor Space identified on Exhibit A (collectively, the “Swing Space”) to
facilitate a complete renovation of the Premises over a two (2) to three
(3) year period. Commencing on the date that this Lease is fully executed and
delivered, Tenant may initially refurbish and conduct limited construction
within the Swing Space to create so-called “swing space” for the phased
construction project in the Premises (“Swing Work”). Notwithstanding anything
herein or the Restated Lease to the contrary, (a) the terms and conditions of
the Restated Lease shall be applicable to Tenant’s performance of the Swing Work
prior to the Effective Date and the terms and conditions of this Lease shall
apply to Tenant’s performance of the Swing Work from and after the Effective
Date, (b) the Swing Work shall be performed at Tenant’s sole cost and expense,
and (c) Tenant shall not be required to pay Landlord any construction
supervisory fee in connection with the Swing Work.

     10. SIGNS AND FURNISHINGS.

     10.1 (a) Except as otherwise expressly set forth herein, no sign,
advertisement or notice referring to Tenant shall be inscribed, painted,
affixed, or otherwise displayed on any part of the exterior or the interior of
the Building, except on the directories and doors of offices and such other
areas as are designated by Landlord, and then only in such place, number, size,
color, and style as are approved by Landlord and are in accordance with any
applicable Legal Requirements. All of Tenant’s signs that are approved by
Landlord shall be installed by Landlord at Tenant’s cost and expense. If any
sign, advertisement or notice that has not been approved by Landlord is
exhibited or installed by Tenant, Landlord shall have the right to remove the
same at Tenant’s expense. Landlord’s acceptance of any name for listing on the
Building directory will not be deemed, nor will it substitute for, Landlord’s
consent, as required by this Lease, to any sublease, assignment or other
occupancy of the Premises. Landlord shall have the right to prohibit any
advertisement of or by Tenant which in Landlord’s opinion tends to impair the
reputation of the Building or its desirability as a first class office building
and, on written notice from Landlord, Tenant shall immediately refrain from and
discontinue any such advertisement. Landlord reserves the right to affix,
install, and display signs, advertisements, and notices on any part of the
exterior or interior of the Building.

     (b) Notwithstanding anything in subsection (a) to the contrary,
(i) provided that the Tenant leases and occupies a minimum of 250,000 square
feet of Rentable Area in the Building (the “Occupancy Threshold”), Tenant shall
have the exclusive right to display its corporate signage/logo on the upper
façade of the low-rise portion of the Building or on the roof of the low-rise
portion of the Building, in either event in the approximate locations shown on
Exhibit N attached hereto as a part hereof (the

43



--------------------------------------------------------------------------------



 



“Building Signage”), and (ii) Tenant shall have the right to display:
(A) signage on the façade of the Investor Center Space identifying the Investor
Center Space as Tenant’s premises (“Investor Center Signage”), and (B) Tenant
identification at the exterior main entry door for the Premises (“Main Entry
Identification”). The exact location, size, color, style and design of the
Building Signage and Investor Center Signage and Main Entry Identification shall
be mutually agreed to by Landlord and Tenant in the exercise of the parties’
reasonable discretion; provided, however, that in all events the Building
Signage, Investor Center Signage and Main Entry Identification must be
consistent with building and façade signage and tenant entry identification for
a first class office building in the Central Business District of Baltimore
City, Maryland and shall not include any flashing lights or neon illumination,
although, subject to Legal Requirements and Landlord’s approval, normal or back
lighting may be acceptable. The manufacture and installation of the Building
Signage, Investor Center Signage and Main Entry Identification shall be at
Tenant’s sole cost and expense (except that payment therefor may be funded out
the Renovation Improvements Allowance); provided, however, that Landlord shall
have the right, but not the obligation, to perform, or to contract for, the
installation of the Building Signage, Investor Center Signage and Main Entry
Identification, or any of them, and to supervise such installation. The Building
Signage, Investor Center Signage and Main Entry Identification shall be subject
to all Legal Requirements, including, without limitation, any necessary
approvals by the City of Baltimore. At the expiration or earlier termination of
the Lease Term, Tenant shall remove, at Tenant’s sole cost and expense, the
Building Signage, Investor Center Signage and Main Entry Identification and
shall reimburse Landlord for any costs and expenses incurred by Landlord in
repairing or restoring the Building’s façade or rooftop to its condition
immediately preceding the installation of the Building Signage, Investor Center
Signage and Main Entry Identification. The Building Signage, Investor Center
Signage and Main Entry Identification shall be maintained, repaired and replaced
by Tenant in a state of good condition and repair (consistent with the
appearance of a first class office building in the Central Business District of
Baltimore City, Maryland) at Tenant’s sole cost and expense. Subject to the
Tenant’s satisfaction of the Occupancy Threshold, during the Lease Term: (i) the
name of the Building shall not be changed from “100 East Pratt Street,” unless
it is named for Tenant, and (ii) no other tenant of the Building shall be
permitted to have facade or roof-top signage on the Building, except that any
tenants (existing or future) of the retail portions of the first floor of the
Building shall be permitted to have signage located on the façade of the
Building.

     Subject to Legal Requirements, if during the Term Landlord makes available
to the Building’s office tenants any monument signage located on the exterior of
the Building, Landlord shall make such monument signage available to Tenant on
substantially the same terms and conditions as it is made available to the other
office tenants of the Building, including, but not limited to, the terms and
conditions for removing Tenant’s monument signage at the expiration or earlier
termination of this Lease.

     Subject to Legal Requirements and Landlord’s approval of such signage,
including, without limitation, the location, size, color, style and design
thereof, Tenant

44



--------------------------------------------------------------------------------



 



shall have the right to have prominent signage in the TRP Lobby Space and at the
entrances on any floor of the Building in which the Tenant occupies the entire
Rentable Area of such floor (collectively “Interior Signage”), provided that all
such Interior Signage is: (i) consistent with signage for a first class office
building in the Central Business District of Baltimore City, Maryland and (ii)
repaired, maintained and replaced by Tenant in a state of good condition and
repair at its sole cost and expense. At the expiration or earlier termination of
the Lease Term, Tenant shall remove, at Tenant’s sole cost and expense, any
Interior Signage and repair any damage to the Building caused by or arising from
the installation, existence or removal of the Interior Signage.

     For any floor of the Building that Tenant partially occupies, Tenant shall
have the right to install lobby/corridor signage in compliance with the
Building’s standards. Tenant may install additional signage inside the Premises
without Landlord approval, provided (i) such signage is not visible from the
exterior of the Premises, and (ii) at the expiration or earlier termination of
the Lease Term, Tenant shall, at Tenant’s sole cost and expense, remove such
signage and repair any damage to the Building caused by or arising from the
installation, existence or removal of such signage.

     10.2 Landlord shall have the right to prescribe the weight and position of
safes and other heavy equipment and fixtures, which, if considered necessary by
the Landlord, shall be installed in such manner as Landlord directs to
distribute their weight adequately. Any and all damage or injury to the Premises
or the Building caused by moving the property of Tenant into or out of the
Premises, or due to the same being in or on the Premises, shall be repaired at
the sole cost of Tenant. No furniture, equipment, or other bulky matter of any
description will be received into the Building or carried in the elevators
except as approved by Landlord, and all such furniture, equipment, and other
bulky matter shall be delivered only through the designated delivery entrance of
the Building and the designated freight elevator. All moving of furniture,
equipment and other materials shall be under the supervision of Landlord, who
shall not, however, be responsible for any damage to or charges for moving the
same. Tenant agrees to remove promptly from the sidewalks adjacent to the
Building any of Tenant’s furniture, equipment, or other material there delivered
or deposited.

     11. TENANT’S EQUIPMENT.

     11.1 Tenant will not install or operate in the Premises any electrically
operated equipment or machinery that exceeds the allowable load of the Base
Building Electrical System (as defined below) or exceeds normal electrical usage
without first obtaining the prior written consent of Landlord. Landlord may
condition such consent on the payment by Tenant of additional rent in
compensation for the excess consumption of electricity, to the extent the
Premises are not separately metered for electricity usage, or other utilities
and for the cost of any separate metering or sub-metering of any such equipment
that is required and the cost of any additional wiring or apparatus that may be
occasioned by the operation of such equipment or machinery. Landlord shall
purchase primary voltage power from the utility company and shall provide
transformation and distribution of

45



--------------------------------------------------------------------------------



 



power to all Building systems and the Premises as described in Exhibit EE
attached hereto as a part hereof (“Base Building Electrical System”). Tenant
shall not install any equipment of any type or nature that will or may
necessitate any changes, replacements, or additions to, or in the use of, the
water system, heating system, plumbing system, air conditioning system, or
electrical system of the Premises or the Building, without first obtaining the
prior written consent of Landlord. Business machines and mechanical equipment
belonging to Tenant that cause noise or vibration that may be transmitted to the
structure of the Building or to any space therein to such a degree as to be
objectionable to Landlord or to any tenant in the Building shall be installed
and maintained by Tenant, at Tenant’s expense, on vibration eliminators or other
devices sufficient to reduce such noise and vibration to a level satisfactory to
Landlord. For the purposes of this Lease, “normal electrical usage” means the
use, for normal general office purposes, of copying machines, personal or
desk-top computers and other standard office equipment, but excludes the use of
any machine that uses electrical capacity in excess of that provided to the
Premises.

     12. INSPECTION BY LANDLORD .

     12.1 Tenant will permit Landlord, or its agents or representatives, to
enter the Premises, without charge therefor to Landlord and without diminution
of the rent payable by Tenant, to examine, inspect, and protect the Premises and
the Building, to make such alterations or repairs as in the sole judgment of
Landlord may be deemed necessary, or to exhibit the same to prospective tenants
during the last one hundred eighty (180) days of the Lease Term. In connection
with any such entry, Landlord shall use commercially reasonable efforts to: (a)
provide twenty-four (24) hours prior notice to Tenant (except in the case of an
emergency for which Landlord shall provide notice as promptly as practicable),
which notice may be provided by fax or orally, and (b) minimize the disruption
to Tenant’s use of the Premises.

     13. INSURANCE .

     13.1 Tenant shall not conduct or permit to be conducted any activity, or
place any equipment in or about the Premises or the Building, which will in any
way increase the rate of fire insurance or other insurance on the Building. If
any increase in the rate of fire insurance or other insurance is stated by any
insurance company insuring the Building or by the applicable Insurance Rating
Bureau to be due to any activity or equipment of Tenant in or about the Premises
or the Building, such statement shall be evidence that the increase in such rate
is due to such activity or equipment and, as a result thereof, Tenant shall be
liable and pay on demand, as additional rent, the amount of such increase;
provided, however, that Tenant may make such payment under protest if Tenant has
a reasonable belief that such statement was incorrect and Tenant may thereafter,
at is sole cost and expense, protest or dispute such statement.

46



--------------------------------------------------------------------------------



 



     13.2 Throughout the Lease Term, Landlord shall insure the Building of which
the Premises are a part against loss due to fire and other casualties included
in standard “all risk” extended coverage insurance policies in an amount equal
to at least 90% of the replacement cost thereof, exclusive of architectural and
engineering fees, excavation, footings, and foundations. Such insurance shall
also cover the Renovation Improvements constructed in the Premises in amount not
to exceed the Renovation Improvements Allowance, but shall not cover: (i) any
amount to restore the Renovation Improvements in the Premises in excess of the
Renovation Improvements Allowance, or (ii) Tenant’s furniture, fixtures,
equipment, or other personal property of Tenant on the Premises to the extent
such items were not purchased with the Renovation Improvements Allowance.
Throughout the Lease Term, Landlord shall maintain (a) commercial general
liability insurance (written on an occurrence basis) covering the common areas
of the Building (including, without limitation, contractual liability coverage
and broad form property damage) in amounts at least as high as the greater of
(x) that required of Tenant under this Lease and (y) that required by Landlord’s
lender; (b) worker’s compensation insurance with respect to any employees of
Landlord as required by applicable Legal Requirements; (c) business interruption
or rent loss insurance; and (d) automobile liability insurance with respect to
employees of Landlord, each in amounts not less than that which is customarily
maintained by owners of other first class office buildings in downtown
Baltimore, Maryland. Landlord shall be entitled to maintain commercially
reasonable deductibles in connection with all of its insurance coverages.

     13.3 (a) Throughout the Lease Term, Tenant shall obtain and maintain
(1) commercial general liability insurance (written on an occurrence basis)
including contractual liability coverage insuring the obligations assumed by
Tenant under this Lease, premises and operations coverage, broad form property
damage coverage and independent contractors coverage, and containing an
endorsement for personal injury, (2) business interruption, extra expense or
similar reimbursement insurance, (3) all-risk property insurance,
(4) comprehensive automobile liability insurance (covering any automobiles owned
or operated by Tenant, if any), (5) worker’s compensation insurance,
(6) employer’s liability insurance and (7) excess/umbrella liability insurance
(written on an occurrence basis). Such commercial general liability insurance
shall be in minimum amounts typically carried by prudent tenants engaged in
similar operations, but in no event shall be in an amount less than Two Million
Dollars ($2,000,000) combined single limit per occurrence with a Four Million
Dollar ($4,000,000) annual aggregate. Such business interruption, extra expense
or similar reimbursement insurance shall be in minimum amounts typically carried
by prudent tenants engaged in similar operations, but in no event shall be in an
amount less than the Base Rent and Additional Rent then in effect during any
Lease Year. Such property insurance shall be in an amount not less than that
required to replace all of the Renovation Improvements installed in the Premises
at Tenant’s expense (i.e. those that are over and above the Renovation
Improvements Allowance), all Alterations and all other contents of the Premises
(including, without limitation, Tenant’s trade fixtures, decorations,
furnishings, equipment and personal property not covered by Landlord’s insurance
described in Section 13.2). Such automobile liability insurance shall be in an
amount not less than One Million Dollars ($1,000,000) for each accident. Such
worker’s compensation insurance shall carry

47



--------------------------------------------------------------------------------



 



minimum limits as defined by the law of the jurisdiction in which the Building
is located (as the same may be amended from time to time). Such employer’s
liability insurance shall be in an amount not less than One Million Dollars
($1,000,000) for each accident, One Million Dollars ($1,000,000) disease-policy
limit, and One Million Dollars ($1,000,000) disease-each employee. Such
excess/umbrella liability insurance shall be in minimum amounts typically
carried by prudent tenants engaged in similar operations, but in no event shall
be in an amount less than Five Million Dollars ($5,000,000.00) annual aggregate.

     (b) All such insurance shall: (1) be issued by a company that is licensed
to do business in the jurisdiction in which the Building is located, that has
been approved in advance by Landlord and that has a rating equal to or exceeding
A- VIII from Best’s Insurance Guide (if Best’s Insurance Guide is discontinued,
Landlord shall identify a reasonably equivalent method of rating insurance
companies); (2) with the exception of worker’s compensation, name Landlord, the
managing agent of the Building, the holder of any mortgage (as defined in
Section 21.1), and any other person or entity reasonably designated by Landlord
in a written notice provided to Tenant from time to time as additional insureds
or loss payees, or both (as applicable), including, but not limited to, naming
Boston Properties LLC, Boston Properties Limited Partnership and Boston
Properties, Inc.; (3) contain an endorsement that such policy shall remain in
full force and effect notwithstanding that the insured may have waived its right
of action against any party prior to the occurrence of a loss; (4) with the
exception of workers’ compensation, provide that the insurer thereunder waives
all right of recovery by way of subrogation against Landlord, its partners,
agents, employees, representatives and mortgage holders and all trustees and
beneficiaries with respect thereto, in connection with any loss or damage
covered by such policy; (5) be acceptable in form and content to Landlord;
(6) be primary and noncontributory; (7) contain an endorsement prohibiting
cancellation, failure to renew, reduction of amount of insurance or change in
coverage without the insurer first giving Landlord thirty (30) days’ prior
written notice of such proposed action and (8) not contain any deductible
provision unless such provision is first approved in writing by Landlord (which
approval shall not be unreasonably withheld, conditioned or delayed). Landlord
reserves the right from time to time to require Tenant to obtain higher minimum
amounts of insurance. Tenant shall deliver a certificate of all such insurance
and receipts evidencing payment therefor (and, upon request, copies of all
required insurance policies, including endorsements and declarations) to
Landlord not less than thirty (30) days prior to the Lease Commencement Date and
at least annually thereafter.

     13.4 Except with respect to workers’ compensation, Landlord and Tenant
hereby waive their right of recovery against each other and release each other
and the holder of any mortgage from any and all liabilities, claims and losses
for which Landlord or Tenant is or may be held liable to the extent either is
required to maintain insurance pursuant to this Section 13 or receives insurance
proceeds on account thereof. Both parties shall secure waiver of subrogation
endorsements from their respective insurance carriers as to the other party.

48



--------------------------------------------------------------------------------



 



     14. SERVICES AND UTILITIES; COVENANTS OF LANDLORD .

     14.1 (a) During the Building Hours of Operation (as defined below),
Landlord shall furnish to the Premises year-round ventilation and air
conditioning and heat during the seasons when they are required, as determined
in Landlord’s reasonable judgment; provided, however, that the following
performance specifications shall serve as a minimum standard for the heating,
air conditioning and heating system serving the Premises (“HVAC System”): the
HVAC System shall maintain a uniform (1) indoor temperature of 78 degrees F.D.B.
at 50% R.H. + 5% automatic control in summer based on the local 1% outdoor
design condition as specified in the latest edition of the “ASHRAE Handbook of
Fundamentals” and (2) indoor temperature of 72 degrees F.D.B. at 30% R.H.
minimum in winter based on the local 99% outdoor design condition as specified
in the latest edition of the “ASHRAE Handbook of Fundamentals.” Whenever heat
generating machines or equipment or lighting fixtures other than Building
standard lighting fixtures are used in the Premises and affect the temperature
otherwise maintained by the Building HVAC system, Landlord may install
supplementary air conditioning units in or for the full benefit of the Premises,
and the cost of installation, operation, and maintenance thereof shall be paid
by Tenant to Landlord as a part of Operating Expenses on demand by Landlord as
additional rent.

     The normal hours of operation of the Building will be 7:00 a.m. to 7:00
p.m. on Monday through Friday (except legal holidays), and 8:00 a.m. to 2:00
p.m. on Saturday (except legal holidays) (“Building Hours of Operation”). There
will be no Building Hours of Operation on Sundays or legal holidays and Landlord
shall not be obligated to maintain or operate the Building at such times except
as set forth below or unless special arrangements are made by Tenant. Landlord
shall furnish HVAC beyond the Building Hours of Operation, provided that Tenant
provides notice requesting such service to Landlord before noon on the business
day when such service is required for that evening, and by noon of the preceding
business day when such service is required after-hours on Saturday or on Sunday
or holidays. Landlord shall furnish this service at “Landlord’s Costs”. For
purposes of this Lease, “Landlord’s Costs” means the actual labor and utility
costs incurred by Landlord to provide such overtime service, plus an additional
surcharge to cover the additional wear and tear on the HVAC system as a result
of such overtime service. As of the Effective Date, the current labor and
utility cost for such service in the north portion of the Building is as
follows: (i) the summer rate is $49.50 per hour per zone, and (ii) the winter
rate is $31.50 per hour per zone. As of the Effective Date, the current labor
and utility cost for such service in the south portion of the Building is as
follows: (i) the summer rate is $29.50 per hour per zone, and (ii) the winter
rate is $21.50 per hour per zone. As of the Effective Date, each full floor of
the low-rise portion of the Building contains two (2) zones. Tenant acknowledges
that the rates set forth above and the configuration of the Building’s zones may
change from time to time.

     Landlord’s Costs shall be paid by Tenant or, alternatively, shall be shared
proportionately (based on Rentable Area serviced by this overtime HVAC and hours
of

49



--------------------------------------------------------------------------------



 



use requested) between Tenant and other tenants, if any, located in the same
HVAC zone who are enjoying the benefit of the service at the same time as
Tenant. Landlord shall bill Tenant on or before the last day of the month
following the month in which Landlord’s Costs are incurred, and shall submit
with its invoice a tabulation of the hours and the dates on which the overtime
HVAC was furnished. Tenant shall reimburse Landlord therefor, as additional
rent, within thirty (30) days after receipt of the invoice and other data
supporting the charges that Tenant may reasonably request.

     (b) (i) Landlord shall also provide reasonably adequate electricity, water,
exterior window-cleaning service, as determined in Landlord’s reasonable
judgment, and in accordance with standards customarily provided in first class
office buildings in the Central Business District of Baltimore City, Maryland.
Subject to this subsection (b)(i), Landlord shall provide reasonable char and
janitorial service after 6:00 p.m. on Monday through Friday only (excluding
legal holidays) in accordance with the standards set forth in Exhibit H attached
hereto and incorporated herein. Landlord agrees that, prior to the Janitorial
Switchover Date, it will bid out its janitorial and char services contract for
the Building on an annual basis to not less than three (3) contractors. Prior to
requesting bids from such contractors Landlord will provide Tenant with a list
of the proposed contractors and Landlord will reasonably consider any good faith
and compelling objections that Tenant has to any of Landlord’s proposed
contractors.

     Notwithstanding anything in this Lease to the contrary, subject to the
terms and conditions of this subsection (b)(i), Tenant shall have the right to
employ its own contractor to furnish janitorial and char service to the
Premises, including without limitation, the TRP Lobby Space and the Low-Rise
Elevators, in which event (A) Tenant shall pay for such services directly to the
janitorial contractor employed by Tenant for such purposes, (B) Tenant’s
janitorial contractor, the contract with such janitorial contractor, and such
other information (including, without limitation, insurance coverages in amounts
reasonably satisfactory to Landlord) regarding such janitorial contractor as
reasonably requested by Landlord, shall be subject to Landlord’s prior written
approval (not to be unreasonably withheld), and (C) the level and quality of
janitorial and char service provided by such janitorial contractor shall be
equivalent or superior to standards set forth in Exhibit H attached hereto. If
Tenant exercises its right to employ its own contractor to furnish janitorial
and char services to the Premises, Tenant shall provide Landlord not less than
one hundred (120) days prior written notice of the date such service shall
commence (the “Janitorial Switchover Date”). If the Janitorial Switchover Date
occurs prior to the scheduled expiration of Landlord’s then current contract for
janitorial and char services for the Building and Landlord incurs a termination
fee or penalty as a result of Tenant exercising its right to contract for
janitorial and char services for the Premises in accordance with this subsection
(b)(i), Tenant shall pay to Landlord, on demand and as additional rent, any
termination fee or penalty payable by Landlord under its contract; provided,
however, that Tenant shall have the right, at its option, to delay the
Janitorial Switchover Date to a date that corresponds with the expiration of
Landlord’s then current contract or to a date that would not cause Landlord to
incur a termination fee or penalty). So as to allow reasonable coordination of a
Janitorial Switchover Date, Landlord will refrain from entering into a
janitorial service

50



--------------------------------------------------------------------------------



 



contract in excess of one (1) year, or, instead, shall provide for termination
of the janitorial contract as to the Premises after one (1) year, without
penalty and exercise such termination at the request of Tenant for purposes of
the Janitorial Switchover Date, After the Janitorial Switchover Date, Tenant
shall provide a staging area for Tenant’s janitorial service personnel in the
Premises and Landlord shall work with Tenant to locate an area for such staging.
If, at any time after the Janitorial Switchover Date, Landlord reasonably
determines that the level and quality of service provided by Tenant’s janitorial
contractor is not at least equivalent to that set forth in Exhibit H attached
hereto, then, after Tenant’s failure to cause its contractor to satisfy such
standards within thirty (30) days after written notice from Landlord, Landlord
shall have the right to cause Tenant to terminate, at Tenant’s cost, its
contract with such janitorial contractor, Landlord shall resume providing the
janitorial and char services to the Premises in accordance with the standards
set forth in Exhibit H and thereafter Section 4.1(b)(2)(xvi) of this Lease shall
be null and void. Tenant acknowledges and agrees that if Tenant has exercised
its right to contract for janitorial and char services for the Premises as set
forth in this subsection (b)(i) that Tenant, and not Landlord, shall be solely
responsible for supervising and paying for the services provided by Tenant’s
janitorial and char services contractor.

          (ii) Landlord will also provide elevator service; provided, however,
that Landlord shall have the right to remove elevators from service as may be
required for moving freight, or for servicing and maintaining the elevators or
the Building. Landlord shall clean the exterior of the Building’s windows not
less than three (3) times per year and clean the interior of the Building’s
windows not less than two (2) times per year. At least two (2) elevator cabs
shall be available for use by Tenant at all times, except in the event of an
emergency or for required testing. The services and utilities required to be
furnished by Landlord, other than electricity and water, will be provided only
during the Building Hours of Operation, except as otherwise specified herein.
Notwithstanding anything herein to the contrary, provided that Tenant is then
leasing and occupying at least floors 1 through 9 (inclusive) of the low-rise
portion of the Building, Tenant shall have the exclusive use of the low-rise
elevator bank (“Low-Rise Elevators”) during the Lease Term; provided, however,
that the service elevators within the Low-Rise Elevators may also be utilized
by: (i) all Building tenants and cleaning staff only for the purpose of gaining
access to the high-rise tower portion of the Building, and (ii) Landlord’s
employees and service providers to service the low-rise and high-rise portions
of the Building. The Low-Rise Elevators will be controlled by an electronic
access system to be installed by Landlord, at Landlord’s expense, pursuant to
which Tenant will have the ability to prevent access to its floors, including
the ground floor of the Building.

          (iii) At Tenant’s sole cost, Landlord shall maintain and repair the
Low-Rise Elevators during the Lease Term, the cost of which shall be payable by
Tenant as part of the Operating Expenses, except, at Tenant’s election pursuant
to Section 14.1(b)(i), Tenant may perform, at its cost, the janitorial cleaning
of the Low-Rise Elevators (if Tenant only occupies the low-rise portion of the
Building). So long as Tenant only occupies space served by the Low-Rise
Elevators, Tenant shall not be responsible for costs relating to the
maintenance, operation and repair of the High-Rise Elevators. If Tenant
exercises Tenant’s contraction option, or otherwise leases less than

51



--------------------------------------------------------------------------------



 



all of the space served by the Low-Rise Elevators, Landlord shall allocate on a
pro-rated basis costs relating to the operation, maintenance and repair of the
Low-Rise Elevators.

     (c) Tenant shall pay all direct electricity costs by separate metering or
submetering for all electricity provided in the Premises and Tenant’s
proportionate share of the cost of operation of the Building systems. Subject to
applicable Legal Requirements, Tenant will have the right to install at its own
cost and expense separate metering for its electrical supply and shall have,
upon the expiration of Landlord’s then-existing contract with its electric
provider and with at least twelve (12) months prior written notice to Landlord,
the ability to contract directly with the electrical provider of its choice.
Landlord shall keep Tenant reasonably informed of the expiration date of future
electricity contracts so that Tenant will have at least thirty (30) days to make
its decision to contract directly with the electrical provider of its choice. As
of the date of this Lease, Landlord’s current contract with its electricity
provider expires July 31, 2005. Notwithstanding anything contained in this Lease
to the contrary, if Tenant fails to pay any electric bill that is provided
directly to Tenant by the electric utility as and when due, such failure shall
constitute a default hereunder. If any such default is not cured within ten (10)
days following written notice from Landlord, then Landlord shall have the right,
but shall not be obligated, to pay the delinquent amounts, and Tenant shall
reimburse Landlord therefor within five (5) business days after receiving notice
of such payment by Landlord; provided that, Landlord may act without notice to
Tenant if delay would cause an interruption of utility services, an emergency or
similar situation. Notwithstanding anything to the contrary herein, if electric
service to the Premises is separately metered, Tenant shall not be relieved of
its obligation to pay its proportionate share of Operating Expenses attributable
to Common Area Electricity Charges pursuant to Section 4. In addition to any
other rights or remedies of Landlord set forth herein, if: (i) in accordance
with the terms hereof Tenant has separately contracted with an electric utility
provider other than the utility provider with whom Landlord has contracted for
electric utility service for the Building, and (ii) Tenant is delinquent in
paying any electric utility bill that is provided directly to Tenant by the
electric utility more than twice in any calendar year, Landlord shall have the
right, but not the obligation, to cause Tenant’s electric utility provider to
send Tenant’s electric bills directly to Landlord and Landlord may pay such
bills on Tenant’s behalf and charge any amounts paid by Landlord to Tenant as
additional rent (which additional rent shall be due and payable on demand, and
after the fifth (5th) day after demand therefor shall bear interest at the
Interest Rate until paid).

     (d) Landlord shall provide an access system in the Building comparable to
access systems in first class office buildings in the Baltimore, Maryland area,
which shall permit Tenant to have access to the Premises on a 24-hour,
seven-days-a-week basis.

     (e) Attached hereto as Exhibit O are the standards and procedures for the
operation, maintenance and security of the Garage.

     (f) As part of the Base Building Improvements, Tenant may elect to have a
first floor lobby and reception area constructed in the TRP Lobby Space, with
escalators leading to the second floor of the Building. Tenant shall, at its
costs, cause the TRP

52



--------------------------------------------------------------------------------



 



Lobby Space to be secured from the public lobby of the Building outside of the
Building Hours of Operation. Subject to Landlord’s approval thereof (which
approval shall not be unreasonably withheld), Tenant shall, at its cost, be
permitted to install security equipment in the TRP Lobby Space and, if
constructed in connection with the Base Building Improvements, in the skywalk
connecting the Garage to the Premises.

     (g) Landlord and Tenant hereby agree to use commercially reasonable efforts
to obtain the City of Baltimore’s approval: (i) to place physical barriers on
Light Street in locations protective of the entrance area of the Building and
mutually agreeable to Landlord and Tenant in the exercise of each party’s
reasonable discretion, with due consideration given to the extent and cost of
the work required to be performed (and also subject to governmental approvals),
and (ii) of a curb cut for limousines at such location. Upon obtaining such
approvals from the City of Baltimore, Landlord will promptly commence action to
erect, construct and install such physical barriers and curb cut, and all costs
associated with obtaining and constructing such physical barriers and curb cut
will be borne by Landlord. While the parties recognize that the primary purpose
of the barriers is to prevent any vehicle, including trucks, to reach the
sidewalk adjacent to the Building, the Building, or the lobby of the Building,
Landlord makes no representation, warranty or guaranty, and hereby disclaims any
representation, warranty or guaranty, that such barriers will adequately or
sufficiently accomplish such purpose and Landlord shall have no liability to
Tenant for any costs, claims, damages, injuries, costs or expenses of any kind
if such barriers fail to prevent any vehicle, including trucks, to reach the
sidewalk adjacent to the Building, the Building, or the lobby of the Building.

     (h) Tenant shall have the right to approve any contractor providing
security personnel to the Building and common areas, which approval shall not be
unreasonably withheld, conditioned or delayed. Any provider of security services
shall be required to screen all personnel employed by such provider in a manner
to be reasonably approved by Tenant (and in all events in compliance with
applicable Legal Requirements), but shall expressly include: prior employment
history, reference checks, credit history, criminal record check, address
verification, fingerprinting, and drug screening. The scope of security services
will be mutually agreed upon between Tenant and Landlord in the exercise of the
parties’ reasonable discretion.

     (i) Landlord shall, at its cost, furnish and install not later than
December 31, 2005 (subject to Tenant’s good faith and timely cooperation) and
thereafter maintain and operate as part of Operating Expenses, a computer based
Security Management System (“SMS”) providing centralized and distributed
monitoring and access control for the Building. The SMS will be state of the art
when installed. Provided Landlord is able to obtain competitive bids, as
reasonably determined by Landlord, such system will be compatible with Tenant’s
current security system (Simplex Card Access System) and shall connect with
Tenant’s current Simplex system at Tenant’s option and expense. Tenant
acknowledges that the following systems are compatible with Tenant’s current
Simplex system:



      –         InfoGraphics: Diamond III, Sapphire Pro, Topaz, Secure Perfect
5.0

53



--------------------------------------------------------------------------------



 



      –       Software House: C-Cure 800         –       Andover Controls:
Custom system         –       Checkpoint: Pinnacle v. 2.1

     The SMS will include Card Access Control Points at locations in the
Building including elevators, stairs and Garage as reasonably determined by
Landlord and Tenant. The SMS will include Alarm Monitoring Points at locations
reasonably determined by Landlord and Tenant. The SMS system will include CCTV
cameras for recording purposes and not for constant monitoring. Tenant will be
permitted to connect into such CCTV feed to provide live monitoring at Tenant’s
option and cost. Landlord’s system will be capable of such function.

     Landlord will contract with a third-party service to monitor the alarms for
the SMS system, twenty-four (24) hours per day, three hundred and sixty-five
(365) days per year. Access to the Low-Rise Elevators will require card key
access on the second floor of the Building. Subject to applicable Legal
Requirements, Tenant shall have the right, at its sole cost and expense, to
cause the elevator access from the first floor of the Building to the Premises
to be completely restricted, provided, however, that in connection therewith
Tenant shall make all necessary accommodations to comply with the Federal
Americans With Disabilities Act of 1990, as amended from time to time.

     (j) At Landlord’s cost, lighting in the Garage is currently being upgraded.
Landlord anticipates that such upgrade work will be completed by December 31,
2004. Standards acceptable to Landlord and Tenant for the Garage lighting levels
are set forth in Exhibit Q attached hereto as a part hereof.

     (k) Landlord will terminate access to the 10th floor from the Building’s
high-rise tower elevators (i.e., signage on the ground floor will state that
access to the 10th floor will be changed and access from the ground floor to the
10th floor shall be terminated). Subject to the approval of the Baltimore City
Fire Marshall, tenants of the high-rise tower portion of the Building will not
be permitted to congregate on the 10th floor or in any portion of the Premises
during fire drills.

     14.2 Landlord shall not have any liability to Tenant whatsoever as a result
of Landlord’s failure or inability to furnish any of the utilities or services
required to be furnished by Landlord hereunder, whether resulting from
breakdown, removal from service for maintenance or repairs, strikes, scarcity of
labor or materials, acts of God, governmental requirements or from any other
cause whatsoever. Except as otherwise expressly set forth herein, any such
failure or inability to furnish the utilities or services required hereunder
shall not be considered an eviction, actual or constructive, of Tenant from the
Premises or a violation of the covenant of quiet enjoyment and shall not entitle
Tenant to terminate this Lease or to an abatement of any rent payable hereunder.

     14.3 (a) Notwithstanding the provisions of Section 14.2 to the contrary, if
(i) either (x) the services described in Sections 14.1(a) or (b) hereof are
interrupted or (y) there is unreasonably restricted access to the Premises or
Building, for a period of more

54



--------------------------------------------------------------------------------



 



than five (5) consecutive business days and such interruption or restricted
access is not the result of strikes, unavailability of parts or other materials,
or any other cause beyond Landlord’s reasonable control, (ii) such interruption
was not caused by the acts or omissions of Tenant and (iii) such interruption
renders all or a substantial portion of the Premises unusable by Tenant, then
Tenant shall be entitled to a pro rata abatement of rent beginning on the sixth
(6th) consecutive business day that the Premises are unusable and continuing
until the use of all or a substantial portion of the Premises is restored to
Tenant. If the interruption described in the preceding sentence continues for a
continuous period of one hundred eighty (180) consecutive days, Tenant shall
have the right, without penalty, to terminate this Lease by written notice to
Landlord at any time prior to the end of such interruption.

     Notwithstanding the provisions of Section 14.2 to the contrary, if
(i) either (x) the services described in Sections 14.1(a) or (b) hereof are
interrupted or (y) there is unreasonably restricted access to the Premises or
Building, for a period of more than eight (8) consecutive business days without
regard to whether the interruption or restricted access is the result of causes
within or beyond Landlord’s control, (ii) such interruption was not caused by
the acts or omissions of Tenant and (iii) such interruption renders all or a
substantial portion of the Premises unusable by Tenant, then Tenant shall be
entitled to a pro rata abatement of rent beginning on the ninth (9th)
consecutive business day that the Premises are unusable and continuing until the
use of all or a substantial portion of the Premises is restored to Tenant. If
the interruption described in the preceding sentence continues for a continuous
period of one hundred eighty (180) consecutive days, Tenant shall have the right
to terminate this Lease by written notice to Landlord at any time prior to the
end of such interruption.

          (b) Landlord will use its reasonable and good faith efforts
(including, in Landlord’s sole discretion, reasonable expenditures of money) to
cause the restoration of any interrupted utility services; further, should any
equipment or machinery in the Building break down so as to render the Premises
unusable by Tenant, Landlord shall promptly repair or replace it (subject to
delays that result from strikes, unavailability of parts or other materials, or
other matters beyond Landlord’s control).

     14.4 The parties hereto agree to comply with all mandatory energy
conservation controls and requirements applicable to office buildings that are
imposed or instituted by any public authority, including, but not limited to,
controls on the permitted range of temperature settings in office buildings, and
requirements necessitating curtailment of the volume of energy consumption or
the hours of operation of the Building. Any terms or conditions of this Lease
that conflict or interfere with compliance with such controls or requirements
shall be suspended for the duration of such controls or requirements. Compliance
with such controls or requirements shall not be considered an eviction, actual
or constructive, of Tenant from the Premises or a violation of the covenant of
quiet enjoyment, and shall not entitle Tenant to terminate this Lease or to an
abatement of any rent payable hereunder.

55



--------------------------------------------------------------------------------



 



     14.5 Tenant’s water usage in the Premises shall not exceed a connected load
of thirty (30) tons of water per floor of the Premises (calculated in the
aggregate over the entire Premises). If Landlord reasonably determines that
Tenant has exceeded such usage during any billing period, Tenant shall reimburse
Landlord, on demand and as additional rent, the costs associated with such
excess usage (as reasonably computed by Landlord).

     14.6 A list of base building items that are the responsibility of Landlord
to maintain and replace as capital items is attached hereto as a part hereof as
Exhibit R (the “Capital Improvements List”). Landlord shall replace or refurbish
the items contained in the Capital Improvements List in accordance with a
specific schedule as determined by Landlord when, in Landlord’s prudent
judgment, it is required to satisfy Landlord’s obligation to operate and
maintain the Building as a first class office building in Baltimore City,
Maryland market. Additionally, attached hereto as a part hereof as Exhibit S is
Landlord’s capital plan for calendar years 2004 through 2008, it being
acknowledged and agreed that such capital plan is merely Landlord’s current
capital plan as of the date of this Lease and that such plan may change over
time in the exercise of Landlord’s sole discretion, but in keeping with
Landlord’s obligation to operate and maintain the Building as a first class
office building in the Baltimore City, Maryland market. On Tenant’s written
request, Landlord shall provide Tenant with a copy of Landlord’s annual capital
budget for the calendar year in which Tenant makes such request.

     14.7 (a) During the Lease Term, Landlord shall use commercially reasonable
efforts to lease space in the Building to a high-quality deli suitable to a
first class office building located in Baltimore City, Maryland. Tenant shall be
consulted (but shall not have approval rights) prior to Landlord executing a
lease with any food service operation.

     (b) Landlord shall provide space for a second point of entry for
telecommunications providers in the approximate location shown therefor on
Exhibit T attached hereto as a part hereof. Contracts with any such service
providers and the installation of any associated equipment in connection
therewith shall be at Tenant’s sole cost and expense.

     (c) Landlord shall be responsible for the installation of cell repeater
equipment and any associated work and equipment to facilitate the operation of a
wireless network (“WiFi”) to serve the Building and its tenants, including
Tenant, in accordance with plans and specifications reasonably agreed upon
between Landlord and Tenant. The costs, including, but not limited to, the costs
of the design and installation of such WiFi system, shall be funded from the
Base Building Improvements Allowance. Landlord and Tenant shall use reasonable
efforts and shall cooperate with one another to cause the WiFi system to be
designed to each party’s reasonable satisfaction prior to October 31, 2008.

56



--------------------------------------------------------------------------------



 



     14.8 Landlord will upgrade the existing fitness facility located in the
Building with new commercial grade equipment in reasonable variety and quantity
for the size of the facility and audio visual upgrades that will permit FM
broadcast for individual reception of audio for the video. The quality of such
new equipment will be consistent with similar facilities located in a first
class office building located in Baltimore City, Maryland. The upgrades
contemplated by this Section 14.8 shall be completed by Landlord on or before
December 31, 2005.

     Landlord agrees that during the Lease Term: (a) unless required by
Applicable Law to discontinue operation, Landlord shall operate a fitness
facility in the Building, (b) for so long as Tenant is a tenant in the Building,
Tenant shall have the right, along with other tenants in the Building, and
subject to Tenant paying the additional rent described in Section 4.1(b)(1)(xiv)
above and complying with all applicable rules governing the use of the fitness
facility, to use the fitness facility and (c) Landlord shall maintain and
operate the fitness facility in a manner substantially similar to the manner in
which the fitness facility is operated at the time of the execution of this
Lease (e.g. cleaning, heat, air conditioning and ventilation, availability of
water, etc.). Landlord retains the right, in its sole discretion, to increase or
to decrease the services provided to the fitness facility in the prudent
management of the fitness facility and in accordance with standards generally
prevailing for fitness facilities of similar size and character to the fitness
facility in Baltimore, Maryland. Tenant and its employees, agents, subtenants,
invitees and licensees shall use the fitness facility at their own risk and
assume all liability therefore. Neither Landlord nor Boston Properties Limited
Partnership nor Boston Properties, Inc. shall have any liability to Tenant or
its employees, agents, invitees or licensees for any damage, injury, loss,
expense, compensation or claim whatsoever arising out of the use of the fitness
facility and exercise facilities in and around the Building by Tenant or its
employees, agents, invitees, and licensees. Further, Tenant agrees to indemnify
and save harmless Landlord, Boston Properties Limited Partnership and Boston
Properties, Inc. from and against any and all such damages, injuries, losses,
expenses, compensation or claims (including, as additional rent, reasonable
attorneys’ fees) arising from the use of the fitness facility or exercise
facilities by Tenant or its employees, agents, invitees and licensees, the
negligence or willful misconduct of Landlord and its employees, agents and
contractors excepted. Landlord may specifically condition the use of the fitness
facility by any person upon such person’s execution of a written waiver and
release holding Landlord harmless from any and all liability, damage, expense,
cause of action, suit, claim, judgment and cost of defense arising from injury
to such employee or guest occurring in the fitness facility or resulting from
the use thereof.

     14.9 Subject to Section 4.1, Landlord shall be responsible for compliance,
at Landlord’s expense, with any Legal Requirements in effect with respect to the
ownership and operation of the Building and the Project as of the Effective Date
(but Tenant acknowledges that Landlord has no responsibility for compliance with
any Legal Requirements as they relate to Tenant’s use or occupancy of the
Premises or any improvements or alterations located therein).

57



--------------------------------------------------------------------------------



 



     15. LIABILITY OF LANDLORD .

     15.1 To the extent permitted by applicable Legal Requirements, Landlord
shall not be liable to Tenant or its Invitees for, and Tenant releases Landlord
and Landlord’s agents, servants and employees, and Landlord’s building manager
of the Building, and its agents, servants, and employees from, and waives all
claims for, the following: any damage, injury, loss, compensation, or claim,
including, but not limited to, claims for the interruption of or loss to
Tenant’s business, based on, arising out of, or resulting from any cause
whatsoever, including, but not limited to, the following: repairs, or lack
thereof, to any portion of the Premises or the Building; interruption in the use
of all or any part of the Premises; any accident or damage resulting from the
use or operation (by Landlord, Tenant, or any other person or persons) of
elevators, or of the heating, cooling, communication, electrical, or plumbing
equipment or apparatus; the termination of this Lease by reason of the
destruction of the Premises or the Building; any fire, robbery, theft,
mysterious disappearance, or any other casualty; the actions of any other
tenants of the Building or of any other person or persons; and any leakage in
any part or portion of the Premises or the Building, or from water, rain, or
snow that may leak into, or flow from, any part of the Premises or the Building,
or from drains, pipes, or plumbing fixtures in the Building. Any goods,
property, or personal effects stored or placed by Tenant or its employees in or
about the Premises or the Building shall be at the sole risk of Tenant, and
Landlord shall not in any manner be held responsible therefor. It is understood
that the employees of Landlord are prohibited from receiving any packages or
other articles delivered to the Building for Tenant, and if any such employee
receives any such package or articles, such employee shall be acting as the
agent of Tenant for such purposes and not as the agent of Landlord.
Notwithstanding the foregoing provisions of this Section 15.1, Landlord shall
not be released from liability to Tenant for damage or injury caused by the
willful misconduct or negligence of Landlord or its employees, contractors or
agents; provided, however, in no event shall Landlord have any liability to
Tenant for any claims based on the interruption of or loss to Tenant’s business
or for any indirect losses or any consequential damages whatsoever.

     15.2 To the extent permitted by law, Tenant hereby agrees to indemnify and
hold Landlord harmless from and against all costs, damages, claims, liabilities,
and expenses (including, but not limited to, attorneys’ fees and any costs of
litigation) suffered by or claimed against Landlord, directly or indirectly,
based on, arising out of, or resulting from (i) Tenant’s use and occupancy of
the Premises or the business conducted by Tenant therein, (ii) any accident,
injury or damage whatsoever caused to any person, or the property of any person,
occurring on or about the Premises during the Lease Term, except for the
negligence or willful misconduct of Landlord or its employees, contractors or
agents, (iii) any act or omission to act by Tenant or its Invitees, (iv) any
breach or default by Tenant in the performance or observance of its covenants or
obligations under this Lease or (v) the towing of any car or other vehicle as
provided in Section 24.3 hereof.

58



--------------------------------------------------------------------------------



 



     15.3 If at any time Landlord shall sell or transfer title to the Building,
provided the purchaser or transferee assumes all of the obligations of Landlord
hereunder, Landlord named herein shall not be liable to Tenant for any
obligations or liabilities based on or arising out of events or conditions
occurring on or after the date of such sale or transfer. Furthermore, Tenant
agrees to attorn to any such purchaser or transferee on all the terms and
conditions of this Lease.

     15.4 If at any time during the Lease Term Tenant shall have a claim against
Landlord, Tenant shall not have the right to deduct the amount allegedly owed to
Tenant from any rent or other sums payable to Landlord hereunder, it being
understood that Tenant’s sole remedy for recovering on such claim shall be to
institute an independent action against Landlord.

     15.5 Tenant agrees that if it is awarded a money judgment against Landlord,
Tenant’s sole recourse for satisfaction of such judgment shall be limited to
execution against the estate and interest of Landlord in the Building and
insurance proceeds payable to and actually received by Landlord. In no event
shall any other assets of Landlord, any partner of Landlord, the holder of any
mortgage (or anyone claiming by or through such holder), or any other person or
entity be available to satisfy, or be subject to, such judgment nor shall any
partner of Landlord or any other person or entity be held to have any personal
liability for satisfaction of any claims or judgments that Tenant may have
against Landlord or any constituent partner of Landlord in such partner’s
capacity as a partner of Landlord.

     16. RULES AND REGULATIONS.

     16.1 Tenant and its Invitees shall at all times abide by and observe
(i) the rules and regulations attached hereto as Exhibit B and made a part
hereof, and (ii) all other rules or regulations that Landlord may promulgate
from time to time for the operation and maintenance of the Building, provided
that notice thereof is given to Tenant and such rules and regulations are not
inconsistent with the provisions of this Lease. Nothing contained in this Lease
shall be construed as imposing on Landlord any duty or obligation to enforce
such rules and regulations, or the terms, conditions, or covenants contained in
any other lease, as against any other tenant, and Landlord shall not be liable
to Tenant or its Invitees for the violation of such rules or regulations by any
other tenant or such other tenant’s employees, agents, invitees, licensees,
customers, subtenants, contractors, clients, family members, or guests. Landlord
shall use commercially reasonable efforts to enforce all such rules and
regulations, including any exceptions thereto, uniformly and in a manner which
does not discriminate against Tenant, or increase Tenant’s monetary obligations
under this Lease, although it is understood that Landlord may grant exceptions
to such rules and regulations in circumstances in which it reasonably determines
such exceptions are warranted. If there is any inconsistency between this Lease
and the Rules and Regulations set forth in Exhibit B, this Lease shall govern.

59



--------------------------------------------------------------------------------



 



     17. DAMAGE OR DESTRUCTION.

     17.1 If, during the Lease Term, the Premises or the Building are totally or
partially damaged or destroyed from any cause, thereby rendering the Premises
totally or partially inaccessible or unusable, Landlord shall diligently (taking
into account the time necessary to effectuate a satisfactory settlement with any
insurance company involved) restore and repair the Premises and the Building to
substantially the same condition they were in prior to such damage; provided,
however, if in the sole and reasonable judgment of Landlord the repairs and
restoration cannot be completed within one hundred eighty (180) days after the
occurrence of such damage, including the time needed for removal of debris,
preparation of plans, and issuance of all required governmental permits,
Landlord shall have the right, at its sole option, to terminate this Lease by
giving written notice of termination to Tenant within forty-five (45) days after
the occurrence of such damage. Landlord shall use reasonable efforts not to
discriminate against Tenant in determining whether to exercise its right to
terminate this Lease in accordance with the provisions of this Section 17.1.

     17.2 If Landlord determines, in its sole but reasonable judgment, that the
repairs and restoration cannot be substantially completed within one hundred
eighty (180) days after the date of such damage or destruction, Landlord shall
promptly notify Tenant of such determination. For a period of thirty (30) days
after receipt of such determination, Tenant shall have the right, without
penalty, to terminate this Lease by providing written notice to Landlord. If
Tenant does not elect to terminate this Lease within such thirty (30) day
period, and provided that Landlord has not elected to terminate this Lease,
Landlord shall proceed to repair and restore the Premises (including the means
of access thereto) and the Building utilizing the proceeds of Landlord’s and
Tenant’s insurance (covering damage to the Building and to the Premises,
respectively), and Tenant shall be required to repair and restore at its sole
expense all such decorations, alterations, or improvements to the Premises and
Building previously made by or at the expense of Tenant and all such trade
fixtures, furnishings, equipment and personal property belonging to Tenant.
Notwithstanding the foregoing, Tenant shall not have the right to terminate this
Lease if the damage or destruction arose out of the willful act or gross
negligence of Tenant or its employees unless Landlord determines, in its sole
but reasonable judgment, that the repairs and restoration cannot be
substantially completed within three hundred sixty (360) days after the date of
such damage or destruction.

     17.3 If this Lease is terminated pursuant to Section 17.1 or Section 17.2
above, all rent payable hereunder shall be apportioned and paid to the effective
date of the occurrence of such damage or destruction, and Tenant shall have no
further rights or remedies as against Landlord pursuant to this Lease, or
otherwise. If this Lease is not terminated as a result of such damage, and
provided that such damage was not caused by the act or omission to act of Tenant
or its Invitees, until the repair and restoration of the Premises is completed
Tenant shall be required to pay base rent and additional rent only for that part
of the Premises that Tenant is able to use while repairs are being made, based
on the ratio that the amount of usable Rentable Area bears to the total Rentable
Area in

60



--------------------------------------------------------------------------------



 



the Premises. Landlord shall bear the costs and expenses of repairing and
restoring the Premises utilizing the proceeds of Landlord’s and Tenant’s
insurance (covering damage to the Building and to the Premises); provided,
however, that Landlord shall not be obligated to restore the Premises or the
Building if (i) the destruction was not caused by an insurable event or (ii) the
estimated cost of such restoration, as determined by Landlord’s architect,
exceeds the amount of insurance proceeds available to Landlord for such
restoration by more than ten percent (10%) of such amount.

     17.4 If Landlord repairs and restores the Premises as provided in
Section 17.1, Landlord shall not be required to repair or restore any
decorations, alterations, or improvements to the Premises previously made by or
at the expense of Tenant or any trade fixtures, furnishings, equipment, or
personal property belonging to Tenant. It shall be Tenant’s sole responsibility
to repair and restore all such items. If the Lease is not terminated pursuant to
this Section 7, Tenant shall be required to repair and restore at its sole
expense all such decorations, Alterations, or improvements to the Premises or
Building previously made by or at the expense of Tenant and all such trade
fixtures, furnishings, equipment and personal property belonging to Tenant.

     17.5 Notwithstanding anything to the contrary contained herein, if the
Building is damaged or destroyed from any cause to such an extent that the costs
of repairing and restoring the Building would exceed fifty percent (50%) of the
replacement value of the Building, regardless of whether the Premises are
damaged or destroyed, Landlord shall have the right to terminate this Lease by
written notice to Tenant, provided the leases of all other tenants in the
Building are similarly terminated. This right of termination shall be in
addition to any other right of termination provided in this Lease.

     18. CONDEMNATION.

     18.1 If the whole or a substantial part (as defined below) of the Building
or Premises, or the use or occupancy of a substantial part of the Premises,
shall be taken or condemned by any governmental or quasi-governmental authority
for any public or quasi-public use or purpose including a sale thereof under
threat of such a taking), then this Lease shall terminate on the date title
thereto vests in such governmental or quasi-governmental authority, and all rent
payable hereunder shall be apportioned as of such date. If less than a
substantial part of the Premises, or the use or occupancy thereof, is taken or
condemned by any governmental or quasi-governmental authority for any public or
quasi-public use or purpose (including a sale thereof under threat of such a
taking), this Lease shall continue in full force and effect, but the base rent
and additional rent thereafter payable hereunder shall be equitably adjusted (on
the basis of the ratio of the number of square feet of Rentable Area taken to
the total Rentable Area in the Premises before such taking) as of the date title
vests in the governmental or quasi-governmental authority. For purposes of this
Section 18.1, a substantial part of the Building or Premises shall be considered
to have been taken if more than one-four (1/4) of the Building or Premises is
rendered unusable as a result of such taking.

61



--------------------------------------------------------------------------------



 



     18.2 All awards, damages, and other compensation paid by the condemning
authority on account of such taking or condemnation (or sale under threat of
such a taking) shall belong to Landlord, and Tenant hereby assigns to Landlord
all rights to such awards, damages, and compensation. Tenant agrees not to make
any claim against Landlord or the condemning authority for any portion of such
award or compensation attributable to damages to the Premises, the value of the
unexpired Lease Term, the loss of profits or goodwill, leasehold improvements,
or severance damages. Nothing contained herein, however, shall prevent Tenant
from pursuing a separate claim in the condemnation proceeding against the
condemning authority for the value of furnishings, equipment, and trade fixtures
installed in the Premises at Tenant’s expense, including for the then
depreciated value of Renovation Improvements and Base Building Improvements
actually paid for by Tenant and not reimbursed by Landlord (which shall be
depreciated on a straight-line basis), and for relocation expenses.

     19. DEFAULT BY TENANT.

     19.1 The occurrence of any of the following shall constitute a default by
Tenant under this Lease:

          (a) If Tenant shall fail to pay any installment of base rent or
additional rent when due, or shall fail to pay when due any other payment
required by this Lease and such failure shall remain uncured for a period of
five (5) days after Landlord notifies Tenant of such failure; provided, however,
that Landlord shall not be required to give Tenant more than two (2) such
notices in any twelve (12) month period (i.e., upon the third failure to pay
when due in any 12-month period, a default shall occur on the date the payment
is due an unpaid).

     (b) If Tenant shall violate or fail to perform any other term, condition,
covenant, or agreement to be performed or observed by Tenant under this Lease
and such violation or failure shall continue uncured for a period of twenty
(20) days after Landlord notifies Tenant in writing of such violation or
failure. If such violation or failure is not capable of being cured within such
twenty (20) day period, Tenant shall not be deemed to be in default hereunder if
Tenant commences curative action within such twenty (20) day period and proceeds
diligently and in good faith thereafter to cure such violation or failure until
completion.

     (c) If Tenant shall abandon the Premises.

     (d) If an Event of Bankruptcy, as defined in Section 20.1 of this Lease,
shall occur.

     (e) [INTENTIONALLY DELETED]

     (f) The failure to maintain any insurance required to be maintained by
Tenant under the terms and conditions of this Lease.

62



--------------------------------------------------------------------------------



 



     19.2 If there shall be a default, then the provisions of this Section 19.2
shall apply. Landlord shall have the right, at its sole option, to terminate
this Lease. In addition, with or without terminating this Lease, Landlord may
reenter, terminate Tenant’s right of possession and take possession of the
Premises. The provisions of this Section shall operate as a notice to quit, and
Tenant hereby waives any other notice to quit or notice of Landlord’s intention
to reenter the Premises or terminate this Lease. If necessary, Landlord may
proceed to recover possession of the Premises under the applicable Legal
Requirements, or by such other proceedings, including reentry and possession, as
may be applicable. If Landlord elects to terminate this Lease or elects to
terminate Tenant’s right of possession, everything contained in this Lease on
the part of Landlord to be done and performed shall cease, without prejudice,
however, to Tenant’s liability for all base rent, additional rent and other sums
specified herein. Whether or not this Lease or Tenant’s right of possession is
terminated, Landlord shall have the right, at its sole option, to terminate any
renewal or expansion right contained in this Lease and to grant or withhold any
consent or approval pursuant to this Lease in its sole and absolute discretion.
Landlord may relet the Premises or any part thereof, alone or together with
other premises, for such term(s) (which may extend beyond the date on which the
Lease Term would have expired but for Tenant’s default) and on such terms and
conditions (which may include any concessions or allowances granted by Landlord)
as Landlord, in its sole and absolute subjective discretion, may determine, but
Landlord shall not be liable for, nor shall Tenant’s obligations hereunder be
diminished by reason of, any failure by Landlord to relet all or any portion of
the Premises or to collect any rent due upon such reletting. Whether or not this
Lease or Tenant’s right of possession is terminated or any suit is instituted,
Tenant shall be liable for any base rent, additional rent, damages or other sum
which may be due or sustained prior to Tenant’s default, and for all costs, fees
and expenses (including, but not limited to, attorneys’ fees and costs,
brokerage fees, expenses incurred in enforcing any of Tenant’s obligations under
the Lease or in placing the Premises in first class rentable condition,
advertising expenses, and any concessions or allowances granted by Landlord)
incurred by Landlord in pursuit of its remedies hereunder or in recovering
possession of the Premises and renting the Premises to others from time to time
plus other damages suffered or incurred by Landlord on account of such Default
(including, but not limited to late fees or other charges incurred by Landlord
under any mortgage). Tenant also shall be liable for additional damages which at
Landlord’s election shall be either one or a combination of the following:
(a) an amount equal to the Base Rent and additional rent due or which would have
become due from the date of such default through the remainder of the Lease
Term, less the amount of rental, if any, which Landlord receives during such
period from others to whom the Premises may be rented (other than any additional
rent received by Landlord as a result of any failure of such other person to
perform any of its obligations to Landlord), which amount shall be computed and
payable in monthly installments, in advance, on the first day of each calendar
month following such default and continuing until the date on which the Lease
Term would have expired but for such default, it being understood that separate
suits may be brought from time to time to collect any such damages for any
month(s) (and any such separate suit shall not in any manner prejudice the right
of Landlord to collect any damages for any subsequent month(s)), or Landlord

63



--------------------------------------------------------------------------------



 



may defer initiating any such suit until after the expiration of the Lease Term
(in which event such deferral shall not be construed as a waiver of Landlord’s
rights as set forth herein and Landlord’s cause of action shall be deemed not to
have accrued until the expiration of the Lease Term), and it being further
understood that if Landlord elects to bring suits from time to time prior to
reletting the Premises, Landlord shall be entitled to its full damages through
the date of the award of damages without regard to any base rent, additional
rent or other sums that are or may be projected to be received by Landlord upon
reletting of the Premises; or (b) an amount equal to the sum of (i) all base
rent, additional rent and other sums due or which would be due and payable under
this Lease as of the date of such default through the end of the scheduled Lease
Term, plus (ii) all expenses (including broker and attorneys’ fees) and value of
all vacancy periods projected by Landlord to be incurred in connection with the
reletting of the Premises, minus (iii) any base rent, additional rent and other
sums which Tenant proves by a preponderance of the evidence would be received by
Landlord upon reletting of the Premises from the end of the vacancy period
projected by Landlord through the expiration of the scheduled Lease Term. Such
amount shall be discounted using a discount factor equal to the yield of the
Treasury Note or Bill, as appropriate, having a maturity period approximately
commensurate to the remainder of the Term, and such resulting amount shall be
payable to Landlord in a lump sum on demand, it being understood that upon
payment of such liquidated and agreed final damages, Tenant shall be released
from further liability under this Lease with respect to the period after the
date of such payment, and that Landlord may bring suit to collect any such
damages at any time after an Event of Default shall have occurred. In the event
Landlord relets the Premises together with other premises or for a term
extending beyond the scheduled expiration of the Lease Term, it is understood
that Tenant will not be entitled to apply any base rent, additional rent or
other sums generated or projected to be generated by either such other premises
or in the period extending beyond the scheduled expiration of the Lease Term
(collectively, the “Extra Rent”) against Landlord’s damages. Similarly in
proving the amount that would be received by Landlord upon a reletting of the
Premises as set forth in clause (iii) above, Tenant shall not take into account
the Extra Rent. The provisions contained in this Section shall be in addition
to, and shall not prevent the enforcement of, any claim Landlord may have
against Tenant for anticipatory breach of this Lease. Nothing herein shall be
construed to affect or prejudice Landlord’s right to prove, and claim in full,
unpaid rent accrued prior to termination of this Lease. If Landlord is entitled,
or Tenant is required, pursuant to any provision hereof to take any action upon
the termination of the Lease Term, then Landlord shall be entitled, and Tenant
shall be required, to take such action also upon the termination of Tenant’s
right of possession.

     19.3 All rights and remedies of Landlord set forth herein are in addition
to all other rights and remedies available to Landlord at law or in equity. All
rights and remedies available to Landlord hereunder or at law or in equity are
expressly declared to be cumulative. The exercise by Landlord of any such right
or remedy shall not prevent the concurrent or subsequent exercise of any other
right or remedy. No delay in the enforcement or exercise of any such right or
remedy shall constitute a waiver of any default by Tenant hereunder or of any of
Landlord’s rights or remedies in connection

64



--------------------------------------------------------------------------------



 



therewith. Landlord shall not be deemed to have waived any default by Tenant
hereunder unless such waiver is set forth in a written instrument signed by
Landlord. If Landlord waives in writing any default by Tenant, such waiver shall
not be construed as a waiver of any covenant, condition, or agreement set forth
in this Lease except as to specific circumstances described in such written
waiver.

     19.4 If Landlord shall institute proceedings against Tenant and a
compromise or settlement thereof shall be made, neither shall the same
constitute a waiver of default or of any other covenant, condition, or agreement
set forth herein, nor of any of Landlord’s rights hereunder. Neither the payment
by Tenant of a lesser amount than the installments of base rent, additional
rent, or of any sums due hereunder nor any endorsement or statement on any check
or letter accompanying a check for payment of rent or other sums payable
hereunder shall be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such rent or other sums or to pursue any other remedy available to
Landlord. No re-entry by Landlord, and no acceptance by Landlord of keys from
Tenant, shall be considered an acceptance of a surrender of this Lease.

     19.5 If Tenant defaults in the making of any payment or in the doing of any
act herein required to be made or done by Tenant, then Landlord may, but shall
not be required to, make such payment or do such act. If Landlord elects to make
such payment or do such act, all costs and expenses incurred by Landlord, plus
interest thereon at the rate per annum that is two percent (2%) higher than the
“prime rate” reported in The Wall Street Journal (the “Interest Rate”), from the
date paid by Landlord to the date of payment thereof by Tenant, shall be
immediately paid by Tenant to Landlord; provided however, that nothing contained
herein shall be construed as permitting Landlord to charge or receive interest
in excess of the maximum legal rate then allowed by law. The taking of such
action by Landlord shall not be considered as a cure of such default by Tenant
or prevent Landlord from pursuing any remedy it is otherwise entitled to in
connection with such default.

     19.6 If Tenant fails to make any payment of base rent or of additional rent
on or before the date such payment is due and payable, Tenant shall pay to
Landlord a late charge of five percent (5%) of the amount of such payment. In
addition, such payment shall bear interest at the Interest Rate from the date
such payment became due to the date of payment thereof by Tenant; provided,
however, that nothing contained herein shall be construed as permitting Landlord
to charge or receive interest in excess of the maximum legal rate then allowed
by law. Such late charge and interest shall constitute additional rent due and
payable hereunder with the next installment of base rent due hereunder.

     19.7 If Landlord employs an attorney to enforce Tenant’s covenants and
obligations under this Lease, whether or not Landlord proceeds to recover
possession or otherwise commence any other proceeding against Tenant, Tenant
shall be liable for all costs and expenses sustained by Landlord in the
enforcement of such covenants and obligations, including but not limited to
attorneys’ fees and expenses, costs of collection and court costs.

65



--------------------------------------------------------------------------------



 



     19.8 Tenant hereby waives all rights of redemption granted by or under any
present or future laws.

     20. BANKRUPTCY.

     20.1 The following shall be Events of Bankruptcy (each an “Event of
Bankruptcy”) under this Lease:

          (a) Tenant’s or Guarantor’s becoming insolvent, as that term is
defined in Title 11 of the United States Code (the “Bankruptcy Code”), or under
the insolvency laws of any state, district, commonwealth, or territory of the
United States (the “Insolvency Laws”);

          (b) The appointment of a receiver or custodian for any or all of
Tenant’s or Guarantor’s property or assets, or the institution of a foreclosure
action on any of Tenant’s real or personal property;

          (c) The filing by Tenant or Guarantor of a voluntary petition under
the provisions of the Bankruptcy Code or Insolvency Laws;

          (d) The filing of an involuntary petition against Tenant or Guarantor
as the subject debtor under the Bankruptcy Code or Insolvency Laws, which either
(i) is not dismissed within forty-five (45) days of filing, or (ii) results in
the issuance of an order for relief against the debtor; or

          (e) Tenant’s or Guarantor’s making or consenting to an assignment for
the benefit of creditors or a common law composition of creditors.

     20.2 (a) On occurrence of an Event of Bankruptcy, Landlord shall have all
rights and remedies available to Landlord pursuant to Section 19, provided that
while a case in which Tenant is the subject debtor under the Bankruptcy Code is
pending and only for so long as Tenant or its Trustee in Bankruptcy (“Trustee”)
is in compliance with the provisions of Sections 20.2(b), (c), and (d) below,
Landlord shall not exercise its rights and remedies pursuant to Section 19.

          (b) If Tenant becomes the subject debtor in a case pending under the
Bankruptcy Code, Landlord’s right to terminate this Lease pursuant to
Section 20.2(a) shall be subject to the rights of the Trustee to assume or
assign this Lease. Trustee shall not have the right to assume or assign this
Lease unless Trustee promptly (i) cures all defaults under this Lease,
(ii) compensates Landlord for monetary damages incurred as a result of such
defaults, and (iii) provides adequate assurance of future performance on the
part of Tenant as debtor in possession or on the part of the assignee tenant.

66



--------------------------------------------------------------------------------



 



          (c) Landlord and Tenant hereby agree in advance that adequate
assurance of future performance, as used in Section 20.2(b) above, shall mean
that all of the following minimum criteria must be met: (i) Tenant’s gross
receipts in the ordinary course of business during the thirty (30) day period
immediately preceding the initiation of the case under the Bankruptcy Code must
be at least two (2) times greater than the nextmonthly installment of annual
base rent and additional rent due under this Lease; (ii) both the average and
median of Tenant’s gross receipts in the ordinary course of business during the
six (6) month period immediately preceding the initiation of the case under the
Bankruptcy Code must be at least (2) times greater than the next monthly
installment of annual base rent and additional rent due under this Lease;
(iii) Tenant must pay its estimated pro rata share of the cost of all services
provided by Landlord (whether directly or through agents or contractors and
whether previously included as part of the annual base rent), in advance of the
performance or provision of such services; (iv) Trustee must agree that Tenant’s
business shall be conducted in a first class manner, and that no liquidating
sales, auctions, or other non-first class business operations shall be conducted
on the Premises; (v) Trustee must agree that the use of the Premises as stated
in this Lease will remain unchanged and that no prohibited use shall be
permitted; (vi) Trustee must agree that the assumption or assignment of this
Lease will not violate or affect the rights of other tenants in the Building;
(vii) Trustee must pay to Landlord at the time the next monthly installment of
annual base rent is due under this Lease, in addition to such installment of
annual base rent, an amount equal to the monthly installments of annual base
rent and additional rent due under this Lease for the next six (6) months under
this Lease, said amount to be held by Landlord in escrow until either Trustee or
Tenant defaults in its payment of rent or other obligations under this Lease
(whereupon Landlord shall have the right to draw on such escrowed funds) or
until the expiration of this Lease (whereupon the funds shall be returned to
Trustee or Tenant); and (viii) Tenant or Trustee must agree to pay to Landlord
at any time Landlord is authorized to and does draw on the escrow account the
amount necessary to restore such escrow account to the original level required
by Section 20.2(c)(vii).

          (d) If Tenant is unable to (i) cure its defaults, (ii) reimburse the
Landlord for its monetary damages, (iii) pay the rent due under this Lease and
all other payments required of Tenant under this Lease on time (or within five
(5) days of the due date) or (iv) meet the criteria and obligations imposed by
Section 20.2(c) above, Tenant agrees in advance that it has not met its burden
to provide adequate assurance of future performance, and this Lease may be
terminated by Landlord in accordance with Section 20.2(a) above.

     21. SUBORDINATION.

     21.1 This Lease is subject and subordinate to the lien, operation, and
effect of any and all mortgages (which term “mortgages” shall include both
construction and permanent financing and shall include deeds of trust and
similar security instruments) that may now encumber all or any portion of the
Project, and to any and all renewals, extensions, modifications, recastings or
refinancings thereof. This Lease shall also be

67



--------------------------------------------------------------------------------



 



subject and subordinate to the lien, operation, and effect of (i) any new first
mortgage that hereafter may encumber all or any portion of the Project, and
(ii) any second or junior mortgages that may hereafter encumber all or any
portion of the Project, provided the holder of the first mortgage consents to
such subordination and delivers a non-disturbance agreement reasonably
acceptable to Tenant. At any time after the execution of this Lease, the holder
of any mortgage to which this Lease is subordinate shall have the right to
declare this Lease to be superior to the lien of such mortgage and Tenant agrees
to execute all documents required by such holder in confirmation thereof.

     21.2 In confirmation of the foregoing subordination, Tenant shall, at
Landlord’s request, promptly execute and deliver any requisite or appropriate
certificate or other document. If: (a) Tenant does not execute and deliver any
requisite or appropriate certificate or other document within ten (10) days of
Landlord’s request therefor, (b) Landlord provides Tenant with a second (2nd)
written notice after the expiration of such ten (10) day period and (c) Tenant
fails to execute and deliver such certificate or other document within three
(3) business days after Landlord’s second (2nd) notice, Tenant shall pay to
Landlord liquidated damages, as additional rent, in an amount equal to One
Thousand Dollars ($1,000) per day until Tenant executes and delivers such
certificate or other document. The parties agree that: (i) at Landlord’s sole
option, such failure to deliver timely such certificate or other documents after
Landlord’s second (2nd) notice shall constitute an immediate default by Tenant
with no further grace or cure period, and (ii) it would be difficult to
ascertain Landlord’s actual damages in connection with Tenant’s failure to
timely deliver such certificate or other document and such liquidated damages
are a reasonable estimate of Landlord’s damages and are not a penalty, and shall
be in addition to any other rights or remedies of Landlord under this Lease.
Tenant agrees that if any proceedings are brought for the foreclosure of any
mortgage encumbering all or any portion of the Project, Tenant shall attorn to
the purchaser at such foreclosure sale, if requested to do so by such purchaser,
and shall recognize such purchaser as the landlord under this Lease, and Tenant
waives the provisions of any statute or rule of law, now or hereafter in effect,
which may give or purport to give Tenant any right to terminate or otherwise
adversely affect this Lease and the obligations of Tenant hereunder in the event
any such foreclosure proceeding is prosecuted or completed. Tenant agrees that
on such attornment, such purchaser shall not (a) be bound by any payment of
annual base rent or additional rent for more than one (1) month in advance,
except prepayments in the nature of security for the performance by Tenant of
its obligations under this Lease but only to the extent such prepayments have
been delivered to such purchaser, (b) be bound by any amendment of this Lease
made without the consent of any lender providing construction or permanent
financing for all or any portion of the Project, (c) be liable for damages for
any act or omission of any prior landlord, or (d) be subject to any offsets or
defenses that Tenant might have against any prior landlord; provided, however,
that after succeeding to Landlord’s interest under this Lease, such purchaser
shall perform in accordance with the terms of this Lease all obligations of
Landlord arising after the date such purchaser acquires title to the Building.
Landlord agrees to use reasonable efforts to obtain the required consent of any
lender providing financing for all or any portion of the Project, to any
amendment to this Lease, where such consent is required. On request by such
purchaser, Tenant shall

68



--------------------------------------------------------------------------------



 



execute and deliver an instrument or instruments confirming its attornment. In
all events, at the request of Landlord and within the time period specified in
this Section, Tenant shall execute and deliver to Landlord a subordination,
non-disturbance, and attornment agreement in the form attached hereto as a part
hereof as Exhibit E. Subject to Landlord’s lenders’ approval of this Lease as
set forth in Section 25.21, Landlord shall deliver to Tenant, concurrent with
the full execution and delivery of this Lease, a subordination, non-disturbance,
and attornment agreement in the form attached hereto at Exhibit E executed by
Landlord’s current mortgagee(s). Subordination of this Lease to any future
mortgagee of Landlord shall be contingent upon execution and delivery of a
subordination, non-disturbance, and attornment agreement in form reasonably
acceptable to Tenant and such mortgagee.

     21.3 (a) After receiving notice from any person, firm, or other entity that
it holds a mortgage, deed of trust, or a ground lease on the Building or the
Land, no notice from Tenant to Landlord alleging any default by Landlord shall
be effective unless and until a copy of the same is given to such holder,
trustee, or ground lessor; provided, however, that Tenant shall have been
furnished with the name and address of such holder, trustee, or ground lessor.
The curing of any of Landlord’s defaults by such holder, trustee, or ground
lessor shall be treated as performance by Landlord, but nothing herein contained
in this Section 21 shall obligate or be deemed to obligate such holder, trustee,
or ground lessor to cure any of Landlord’s defaults.

          (b) In addition to the time afforded Landlord for the curing of any
default, any such holder, trustee, or ground lessor shall have an additional
thirty (30) days after the expiration of the period allowed to Landlord for the
cure of any such default within which to commence a cure.

          (c) If any lender providing construction or permanent financing or any
refinancing for all or any portion of the Project, requires, as a condition of
such financing, that modifications to this Lease be obtained, and provided that
such modifications: (i) relate exclusively to ministerial acts, (ii) are
reasonable, (iii) do not adversely affect in a material manner Tenant’s use and
occupancy of the Premises as herein permitted, (iv) do not increase the rent and
other sums to be paid by Tenant hereunder, (v) do not reduce the services
provided to Tenant under this Lease, (vi) do not materially decrease Landlord’s
obligations under this Lease, and (vii) do not materially affect the rights and
obligations of Tenant under this Lease, Landlord may submit to Tenant a written
amendment to this Lease incorporating such required changes, and Tenant hereby
covenants and agrees to execute, acknowledge, and deliver such amendment to
Landlord within ten (10) days of Tenant’s receipt thereof.

     22. HOLDING OVER.

     If Tenant provides Landlord with written notice no later than twenty
(24) months prior to the expiration of the Lease Term, Tenant may hold over in
the entire Premises (i.e., the entire Premises leased by Tenant immediately
prior to the expiration of the Lease) for a

69



--------------------------------------------------------------------------------



 



term of between one (1) to twelve (12) months (“Permitted Holdover Period”) at
the then-current escalated annual base rental (i.e., if such holdover period
extends beyond October 31, 2017, the annual base rent payable for the period
beginning on November 1, 2017 and ending twelve (12) months after the expiration
of the Lease Term shall be an amount equal to the product of the annual base
rent payable during Lease Year 13 multiplied by 1.025). Tenant shall identify
the Permitted Holdover Period in its written notice to Landlord. If Tenant holds
over either: (i) without such notice to Landlord, or (ii) after the Permitted
Holdover Period, then (x) the holdover rent shall be an amount equal to 150% of
the then-current base rental rate, plus all additional rent, and (y) Tenant
shall become a tenant by the month. As a monthly tenant, Tenant shall be subject
to all the terms, conditions, covenants, and agreements of this Lease, except
that (a) Section 23.1 shall have no further force or effect, and (b) Landlord
may withhold its consent to a proposed assignment or subletting in the exercise
of its sole and absolute subjective discretion. Tenant shall give to Landlord at
least thirty (30) days’ written notice of any intention to quit the Premises,
and Tenant shall be entitled to thirty (30) days’ written notice to quit the
Premises, unless Tenant is in default hereunder, in which event Tenant shall not
be entitled to any notice to quit, the usual thirty (30) days’ notice to quit
being hereby expressly waived. Notwithstanding the foregoing provisions of this
Section 22.1, if Tenant shall hold over after the expiration of the Lease Term
or any Permitted Holdover Period, if applicable, and if Landlord shall desire to
regain possession of the Premises promptly at the expiration thereof, then at
any time before Landlord’s acceptance of rent from Tenant as a monthly tenant
hereunder, Landlord, at its option, may forthwith re-enter and take possession
of the Premises without process, or by any legal process in force in the State
of Maryland.

     23. COVENANTS OF LANDLORD.

     23.1 Landlord covenants that it has the right to make this Lease for the
term aforesaid, and that if Tenant shall pay all rent when due and punctually
perform all the covenants, terms, conditions, and agreements of this Lease to be
performed by Tenant, Tenant shall, during the term hereby created, freely,
peaceably, and quietly occupy and enjoy the full possession of the Premises
without molestation or hindrance by Landlord or any party claiming through or
under Landlord, subject to the provisions of Section 23.2 hereof. Tenant
acknowledges and agrees that its leasehold estate in and to the Premises vests
on the date this Lease is executed, notwithstanding that the term of this Lease
will not commence until a future date.

     23.2 Landlord hereby reserves to itself and its successors and assigns the
following rights (all of which are hereby consented to by Tenant): (i) except as
otherwise expressly set forth in Section 10.1(b), to change the street address
or name of the Building, or both; (ii) to change the arrangement or location, or
both, of entrances, passageways, doors, doorways, corridors, elevators, stairs,
toilets, or other public parts of the Building, provided such changes do not
materially and adversely interfere with Tenant’s use or occupancy of the
Premises, except that such rights shall not apply to Tenant’s dedicated entry
and lobby area, and Tenant’s skywalk; (iii) to erect, use, and

70



--------------------------------------------------------------------------------



 



maintain pipes and conduits in and through the Premises, provided that Landlord
shall use its reasonable efforts to minimize the disruption to Tenant’s use and
occupancy of the Premises and provided such changes do not materially or
adversely interfere with Tenant’s use or occupancy of the Premises; and
(iv) except as otherwise expressly set forth herein, to grant to anyone the
exclusive right to conduct any particular business or undertaking in the
Building. Landlord may exercise any or all of the foregoing rights without being
deemed to be guilty of an eviction, actual or constructive, a violation of the
covenant of quiet enjoyment, or a disturbance or interruption of the business of
Tenant or of Tenant’s use or occupancy of the Premises.

          23.3 Landlord has not received any written notice from a governmental
authority indicating that the Project is not in compliance with any Legal
Requirements for which Landlord has not previously effectuated a cure.

     24. PARKING.

     24.1 Except as expressly set forth in Section A.(1) of Rider No. 1 to this
Lease, Tenant will have the right at any time during the Lease Term to lease up
to six hundred forty-four (644) parking permits for spaces in the Garage
(“Maximum Permits”), provided, however, that if at any time Tenant leases less
than the Maximum Permits, then if Tenant desires to lease more permits than it
is leasing (but in no event may Tenant lease more than the Maximum Permits),
Tenant shall provide Landlord with written notice specifying the additional
permits Tenant desires to lease and Landlord shall have a period of sixty
(60) days to secure for, and provide to, Tenant such additional parking permits
(but in no event shall Landlord be required to secure for, or provide to, Tenant
more parking permits than the Maximum Permits). Except as expressly set forth in
Section A.(1) of Rider No. 1 to this Lease, at all times during the Lease Term,
Tenant shall lease a minimum of five hundred (500) parking permits for spaces in
the Garage. During Lease Year 1, the cost for such parking permits shall be One
Hundred Fifty Dollars ($150) per permit monthly, including tax. Thereafter, the
cost for parking permits shall escalate by three percent (3%) on each
anniversary of the Effective Date. Subject to inclement weather or other events
of force majeure, Tenant shall have access to its allotment of parking permits
in the garage twenty-four (24) hours per day, three hundred and sixty-five
(365) days of the year. The parking permits shall allow for the parking of
standard-sized passenger automobiles (including reasonable standard-sized
passenger trucks and sport utility vehicles not in excess of such that a
standard passenger automobile parking space comfortably can accommodate) in the
Garage not designated for the exclusive use of particular tenants in the
Building.

     24.2 The Garage will be operated on a self-parking basis and no specific
parking spaces will be allocated for use by Tenant. Each user of the Garage will
have the right to park in any available stall in accordance with regulations of
uniform applicability promulgated for all users of the Garage by Landlord or the
Garage operator.

71



--------------------------------------------------------------------------------



 



     24.3 Tenant agrees that it and its employees shall observe reasonable
safety precautions in the use of the Garage and shall at all times abide by all
rules and regulations promulgated by Landlord or the Garage operator governing
the use of the Garage, including any requirement now or hereafter in effect that
an identification or parking sticker be displayed at all times in all cars
parked in the Garage. Any automobile not displaying such a sticker may be towed
away at the automobile owner’s expense.

     24.4 The Garage will remain open on Monday through Friday (excluding legal
holidays) during the Building Hours of Operation on such days. Landlord reserves
the right to close the Garage during periods of unusually inclement weather. At
all times when the Garage is closed, monthly permit holders shall be afforded
access to the Garage by means of a magnetic card or other procedure provided by
Landlord or the Garage operator.

     24.5 Landlord does not assume any responsibility for, and shall not be held
liable for, any damage or loss to any automobiles parked in the Garage or to any
personal property located therein, or for any injury sustained by any person in
or about the Garage.

     25. GENERAL PROVISIONS.

     25.1 Tenant acknowledges that neither Landlord nor any broker, agent, or
employee of Landlord has made any representations or promises with respect to
the Premises or the Building except as herein expressly set forth, and no
rights, privileges, easements, or licenses are being acquired by Tenant except
as herein expressly set forth.

     25.2 Nothing contained in this Lease shall be construed as creating a
partnership or joint venture of or between Landlord and Tenant, or to create any
other relationship between the parties hereto other than that of landlord and
tenant.

     25.3 Landlord recognizes Colliers Pinkard as the broker procuring this
Lease and Julien J. Studley (“Studley”) as a cooperating broker, and Landlord
shall pay Colliers Pinkard a commission pursuant to a separate agreement between
Colliers Pinkard and Landlord, and Landlord shall pay Studley a commission
pursuant to a separate agreement between Landlord and Studley. Landlord and
Tenant each represents and warrants to the other that, except as provided above,
neither of them has employed or dealt with any broker, agent, or finder in
carrying on the negotiations relating to this Lease. Tenant shall indemnify and
hold Landlord harmless from and against any claim or claims for brokerage or
other commissions asserted by any broker, agent, or finder engaged by Tenant or
with whom Tenant has dealt in connection with this Lease, other than the brokers
named in the first sentence of this Section 25.3.

     25.4 Tenant agrees, at any time and from time to time, on not less than
five (5) days’ prior written notice by Landlord, to execute, acknowledge, and
deliver to Landlord a statement in writing in the form of Exhibit F attached
hereto as a part hereof. Such statement shall, among other things, (i) certify
that this Lease is unmodified and in full

72



--------------------------------------------------------------------------------



 



force and effect (or if there have been any modifications, that the Lease is in
full force and effect as modified and stating the modifications), (ii) state the
dates to which the rent and any other charges hereunder have been paid by
Tenant, (iii) state whether, to the best knowledge of Tenant after due inquiry,
Landlord is in default in the performance of any covenant, agreement, or
condition contained in this Lease, and if so, specifying the nature of such
default, (iv) state the address to which notices to Tenant are to be sent, and
(v) state such other information as may be reasonably requested by Landlord. Any
such statement delivered by Tenant may be relied on by any owner of the Building
or the Land, any prospective purchaser of the Building or the Land, any
mortgagee or prospective mortgagee of the Building or the Land or of Landlord’s
interest therein, or any prospective assignee of any such mortgagee. If:
(a) Tenant does not execute and deliver such statement within ten (10) days of
Landlord’s request therefor, (b) Landlord provides Tenant with a second (2nd)
written notice after the expiration of such ten (10) day period and (c) Tenant
fails to execute and deliver such certificate or other document within three (3)
business days after Landlord’ second (2nd) notice, Tenant shall pay to Landlord
liquidated damages, as additional rent, in an amount equal to One Thousand
Dollars ($1,000) per day until Tenant executes and delivers such statement. The
parties agree that: (i) at Landlord’s sole option, such failure to deliver
timely such statement after Landlord’s second (2nd) notice shall constitute an
immediate default by Tenant with no further grace or cure period and (ii) it
would be difficult to ascertain Landlord’s actual damages in connection with
Tenant’s failure to timely deliver such statement and such liquidated damages
are a reasonable estimate of Landlord’s damages and are not a penalty, and shall
be in addition to any other rights or remedies of Landlord under this Lease.

     25.5 All notices or other communications required hereunder shall be in
writing and shall be deemed duly given if delivered in person (with receipt
therefor), or if sent by a nationally recognized overnight delivery service
(with return receipt therefor) or if sent by certified mail, return receipt
requested, postage prepaid, to the following addresses:

     
If to Landlord:
  East Pratt Street Associates Limited Partnership

  c/o Boston Properties, Inc.

  Suite 700

  401 9th Street, N.W.

  Washington, DC 20004
 
   
With concurrent copies to:
  Boston Properties, Inc.

  111 Huntington Avenue

  Suite 300

  Boston, Massachusetts 02199-7610
 
   

  and
 
   

  Kevin L. Shepherd, Esquire

  Venable LLP

  1800 Mercantile Bank & Trust Building

73



--------------------------------------------------------------------------------



 



     

  Two Hopkins Plaza

  Baltimore, Maryland 21201-2978
 
   
If to Tenant:
  T. Rowe Price Associates, Inc.

  Attention: Corporate Secretary

  100 E. Pratt Street

  Baltimore, Maryland 21202
 
   
With concurrent copies to:
  T. Rowe Price Associates, Inc.

  Attention: Corporate Controller

  100 E. Pratt Street

  Baltimore, Maryland 21202
 
   

  and

  T. Rowe Price Associates, Inc.

  Attention: Corporate Counsel

  100 E. Pratt Street

  Baltimore, Maryland 21202

Either party may change its address for the giving of notices by notice given in
accordance with this Section.

     25.6 If any provision of this Lease or the application thereof to any
person or circumstances shall to any extent be invalid or unenforceable, the
remainder of this Lease, or the application of such provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each provision of this Lease shall be valid and
enforced to the fullest extent permitted by law.

     25.7 Feminine or neuter pronouns shall be substituted for those of the
masculine form, and the plural shall be substituted for the singular number, in
any place or places herein in which the context may require such substitution.

     25.8 The provisions of this Lease shall be binding on, and shall inure to
the benefit of, the parties hereto and each of their respective representatives,
successors, and assigns, subject to the provisions hereof restricting assignment
or subletting by Tenant.

     25.9 This Lease contains and embodies the entire agreements of the parties
hereto and supersedes all prior agreements, negotiations, and discussions
between the parties hereto. Any representation, inducement, or agreement that is
not contained in this Lease shall not be of any force or effect. This Lease may
not be modified or changed in whole or in part in any manner other than by an
instrument in writing duly signed by both parties hereto.

74



--------------------------------------------------------------------------------



 



     25.10 This Lease shall be governed by and construed in accordance with the
laws of the State of Maryland.

     25.11 Section headings are used herein for the convenience of reference and
shall not be considered when construing or interpreting this Lease.

     25.12 The submission of an unsigned copy of this document to Tenant for
Tenant’s consideration does not constitute an offer to lease the Premises or an
option to or for the premises. This document shall become effective and binding
only on the execution and delivery of this Lease by both Landlord and Tenant.

     25.13 Time is of the essence of each provision of this Lease.

     25.14 This Lease shall not be recorded, except that on the request of
either party, the parties agree to execute, in recordable form, a short-form
memorandum of this Lease, provided that such memorandum shall not contain any of
the specific rental terms set forth herein. Such memorandum may be recorded in
the land records of Baltimore City, Maryland and the party desiring such
recordation shall pay all recordation costs (including any applicable
recordation and transfer taxes).

     25.15 The Rentable Area in the Building and in the Premises shall be
determined in accordance with the definition of Rentable Area contained in this
Lease.

     25.16 Tenant hereby represents and warrants to Landlord that all necessary
corporate or partnership action has been taken to enter this Lease and that the
person signing this Lease on behalf of Tenant has been duly authorized to do so.

     25.17 Except as otherwise provided in Section 3.2 and Section 4.3 of this
Lease, any additional rent owed by Tenant to Landlord, and any cost, expense,
damage, or liability shall be paid by Tenant to Landlord no later than the later
of (i) twenty (20) days after the date Landlord notifies Tenant of the amount of
such additional rent or such cost, expense, damage, or liability, or (ii) the
day the next monthly installment of base rent is due. If any payment hereunder
is due after the end of the Lease Term, such additional rent or such cost,
expense, damage, or liability shall be paid by Tenant to Landlord not later than
twenty (20) days after Landlord notifies Tenant of the amount of such additional
rent or such cost, expense, damage, or liability.

     25.18 All of Tenant’s duties and obligations hereunder, including but not
limited to Tenant’s duties and obligations to pay base rent, additional rent,
and the costs, expenses, damages, and liabilities incurred by Landlord for which
Tenant is liable, shall survive the expiration or earlier termination of this
Lease for any reason whatsoever.

     25.19 If either party is in any way delayed, interrupted, or prevented from
performing any of its obligations under this Lease (except, with respect to
Tenant, any obligation set forth in Section 13 of this Lease or the obligation
to pay sums due under this Lease), and such delay, interruption, or prevention
is due to fire, act of God,

75



--------------------------------------------------------------------------------



 



governmental act, action or inaction (including, but not limited to, government
delays in issuing any required building, construction, use, occupancy, or other
permit or performing any inspection or review in connection therewith) strike,
labor dispute, inability to procure materials, or any other cause beyond such
delayed party’s reasonable control (whether similar or dissimilar), then such
delayed party shall be excused from performing the affected obligations for the
period of such delay, interruption, or prevention so long as such party
exercises due diligence in dealing with such matter.

     25.20 Landlord and Tenant each hereby covenant and agree that each
provision of this Lease has been jointly and mutually authorized by both
Landlord and Tenant; and, if of any dispute arising out of any provision of this
Lease, Landlord and Tenant do hereby waive any claim of authorship against the
other party.

     25.21 This Lease shall be subject to and contingent on Landlord’s receiving
the approval of all of the terms and conditions contained herein by the lender
that is the beneficiary of the deed of trust encumbering all or any portion of
the Project. Landlord agrees to use its reasonable efforts to secure such
approval. If such approval cannot be obtained, Landlord shall notify Tenant, and
this Lease shall terminate and all rights, obligations, and liabilities of the
parties hereunder shall be released and discharged. Landlord shall notify Tenant
not more than fifteen (15) business days after the date on which Tenant delivers
a fully executed copy of this Lease to Landlord whether such beneficiary has
approved or disapproved this Lease.

     25.22 This Lease includes and incorporates Rider No. 1 and Exhibits [A, B,
C, D, E, F, F, G, H, I, J, K, L, M, N, O, P, Q, R, S, T, U, V, W, X, Y, Z, AA,
BB, CC, DD, and EE. attached hereto and made a part hereof. The following table
identifies the rider and exhibits attached to this Lease as a part hereof:

             
Rider/Exhibit Reference
    Description    
Rider No. 1
    Renewal Options    
Exhibit A
    Premises    
Exhibit B
    Rules and Regulations    
Exhibit C
    Table of Rental Area / Area of All Floors of the Building    
Exhibit D
    Existing Equipment Space    
Exhibit E
    Form of SNDA    
Exhibit F
    Form of Statement of Tenant    
Exhibit G
    Riser Space    
Exhibit H
    Janitorial Standards    
Exhibit I
    [INTENTIONALLY DELETED]    
Exhibit J
    [INTENTIONALLY DELETED]    
Exhibit K
    [INTENTIONALLY DELETED]    
Exhibit L
    Example of Calculation of Varying Forward Overages and Shortages of    

76



--------------------------------------------------------------------------------



 



             
Rider/Exhibit Reference
    Description           Capped Costs    
Exhibit M
    Landlord’s Construction Rules and Regulations    
Exhibit N
    Building Signage Location    
Exhibit O
    Garage Operation, Maintenance and Security Procedures    
Exhibit P
    [INTENTIONALLY DELETED]    
Exhibit Q
    Garage Lighting Levels    
Exhibit R
    Capital Improvements List    
Exhibit S
    Landlord’s 2004 – 2008 Capital Plans    
Exhibit T
    Second Point of Entry Location    
Exhibit U
    Storage Space    
Exhibit V
    Rights of Existing Tenants    
Exhibit W
    Capped Costs Line Items    
Exhibit X
    TRP Lobby Drawings    
Exhibit Y
    Parking Garage Walkway Diagrams/Drawings    
Exhibit Z
    Form of Declaration and Certificate    
Exhibit AA
    Approved Contractors    
Exhibit BB
    Recorded Covenants, Conditions and Restrictions    
Exhibit CC
    Form of Guaranty of Lease    
Exhibit DD
    Amendments to Rules and Regulations    
Exhibit EE
    Base Building Electrical System    

     25.23 Tenant shall not disclose the economic and business terms of this
Lease to any person or entity, other than to its respective employees, agents,
consultants, contractors, and outside counsel, without Landlord’s prior written
consent except as may be required by applicable Legal Requirements.

     25.24 (a) Landlord hereby leases to Tenant approximately two thousand three
hundred eighty-seven (2,387) square feet of area (the “Storage Space”) during
the Lease Term. The location of the Storage Space is shown on Exhibit U attached
hereto as a part hereof. Tenant accepts the Storage Space in its “AS IS, WHERE
IS, WITH ALL FAULTS” condition. Landlord shall have no obligations with respect
to the build-out of the Storage Space.

          (b) Tenant shall pay as an annual fee, as additional rent, the sum of
Ten Dollars ($10) per square foot of area in the Storage Space (i.e., $23,870),
payable in equal monthly installments in advance on or before the first day of
each month throughout the term hereof. All storage fees shall be paid in
accordance with Section 3.1 of this Lease and any amounts not paid when due
shall bear interest from the date due until paid at the Interest Rate.

77



--------------------------------------------------------------------------------



 



     (c) This Section is for lease of Storage Space for self-service storage
only. Without charge, Landlord shall provide lighting and HVAC to the extent
provided in the Storage Space as of the date of this Lease. Otherwise, Landlord
shall not be obligated to provide additional HVAC, electrical, or cleaning or
janitorial services. At its sole cost and expense, Tenant (i) shall pay for all
replacement lighting, bulbs, tubes, ballasts, and starters required for the
Storage Space, and (ii) may request Landlord to provide additional HVAC,
electrical, cleaning, and janitorial services.

     (d) If Tenant is in default under this Section and fails to cure such
default within thirty (30) days after written notice by Landlord to Tenant,
Landlord may, at its option, cancel Tenant’s rights under this Section by a
second written notice to Tenant (which cancellation shall be effective upon
delivery of such second notice). In such event, Landlord shall have all remedies
available to it at law or in equity.

     (e) Landlord, its agents and employees, shall not be liable for loss or
damage to any personal property in the Building, including the Storage Space,
caused by fire, theft, explosion, strikes, riots, or by any other cause, and
Tenant hereby (i) waives any claim against Landlord in respect thereto, and
(ii) agrees to indemnify, defend (with counsel reasonably acceptable to
Landlord) and hold Landlord harmless against all claims for any loss or damage
to any such personal property from any cause whatsoever, regardless of whether
caused by Landlord’s act or omission, other than the negligence of Landlord or
its employees, contractors or agents. The relationship between Landlord and
Tenant constitutes an agreement to use the Storage Space subject to the terms
and conditions herein only, and that neither such relationship nor the storage
of any such personal property in the Building, including the Storage Space,
shall constitute a bailment or create the relationship of bailor and bailee.

     (f) If less than all or substantially all of the Storage Space shall be
damaged by fire or other casualty that renders it unusable by Tenant, the fee
provided for herein shall be reduced pro rata (based on the ratio of the Storage
Space that is usable and unusable) from the date such area becomes unusable
until it again becomes usable. Landlord will cause the Storage Space to be
repaired with due diligence to the extent of any insurance proceeds available
for such repair. If all or substantially all of the Storage Space is damaged by
fire or other casualty, Landlord may elect not to repair it and may terminate
Tenant’s rights under this Section on written notice to Tenant (such termination
to be effective as of the delivery of such notice to Tenant).

     (g) If all or any substantial part of the Storage Space is taken by eminent
domain proceedings, then on written notice to the other, either party may
terminate this Section and the lease of the Storage Space. If less than all or
substantially all of the Storage Space is so taken, Landlord may by written
notice to Tenant reduce the area leased hereunder to the extent of any partial
taking and the fee charged for the Storage Space shall be equitably reduced
based on the ratio of the Storage Space taken and not taken.

78



--------------------------------------------------------------------------------



 



     (h) Tenant shall comply with all Legal Requirements governing the use and
occupation of the Storage Space. Tenant covenants not to suffer any waste,
damage, disfigurement, or injury to the Storage Space or any other part of the
Building, and Tenant specifically covenants not to store in the Storage Space
any Hazardous Materials, or any other materials that in Landlord’s reasonable
judgment are likely to result in higher premiums for the casualty insurance
covering the Building.

     (i) Landlord reserves the following rights, exercisable without notice and
without liability to Tenant, and Tenant hereby waives any claims of an eviction,
constructive or actual, or of disturbance of Tenant’s use or possession of the
Storage Space, or for setoff or abatement hereunder, in each case by reason of
Landlord’s exercise of these rights:

          (i) To retain at all times and to use in appropriate instances keys to
all doors within and into the Storage Space. No locks on these doors shall be
changed without the prior written consent of Landlord. This provision shall not
apply to Tenant’s safes or other areas maintained by Tenant for the safety and
security of monies, securities, negotiable instruments, or like items or areas
containing proprietary items or information.

          (ii) To make repairs, alterations, additions, or improvements, whether
structural or otherwise, in and about the Building, or any part thereof, and for
such purposes to enter on the Storage Space and, during the continuation of any
such work, to temporarily close doors, entryways, public spaces, and corridors
in the Building and to interrupt or temporarily suspend services and facilities
without liability, cost, or abatement of the fee.

          (iii) To enter the Storage Space in lawful manner for any other lawful
purpose.

     (j) Rules and Regulations. Tenant shall perform, observe, and comply with
the Rules and Regulations of the Building that form a part of this Lease, to the
extent they may affect use of the Storage Space, as the same may be amended from
time to time by Landlord. Tenant shall make no alterations or improvements to
the Storage Space without Landlord’s prior written consent, which consent shall
not be unreasonably withheld, conditioned or delayed.

     (k) Keys. If keys are supplied by Landlord to Tenant in connection with the
rights granted herein, Tenant shall surrender such keys to Landlord on the
termination of Tenant’s rights under this Section.

     (l) Subordination. The subordination of this Section and rights of Tenant
granted herein to any mortgages, deeds of trust, or ground leases now or
hereafter placed against the Building shall be governed by the provisions of
Section 21 of this Lease. Tenant agrees to execute and deliver a certificate in
respect to this Section similar to the

79



--------------------------------------------------------------------------------



 



certificates required by Section 25.4 of this Lease at any time any certificate
under such Section 25.24 is required.

     (m) Reduction. Tenant may, at its option, reduce the total square footage
comprising the Storage Space by giving Landlord a sixty (60) day written notice
of reduction desired. Tenant agrees that any such reduction that will require an
alteration of the existing demising walls shall be completed by Landlord at
Tenant’s expense.

     (n) Cancellation. Tenant may cancel this Section at any time for any reason
by giving Landlord a thirty (30) day notice of cancellation.

     (o) Surrender. Upon the expiration or earlier termination of this Lease or
upon the earlier termination or cancellation of this Section, Tenant shall
surrender the Storage Space to Landlord in the same condition that the Storage
Space was in when delivered to Tenant, subject to ordinary wear and tear, broom
swept and free and clear of all of Tenant’s property, equipment and debris.

     (p) Balance of the Lease. Whenever either party exercises a right granted
in this Section to terminate or cancel this Section 25.24, or this Section 25.24
is terminated or expires in accordance with its terms, such cancellation,
termination, or expiration shall in no way affect the validity and status of the
balance of this Lease, which shall remain in full force and effect without
change.

     25.25 LANDLORD AND TENANT HEREBY WAIVE TRIAL BY JURY IN ANY ACTION,
PROCEEDING, OR COUNTERCLAIM TO WHICH THEY OR ANY OF THEM MAY BE A PARTY ARISING
OUT OF OR IN ANY WAY RELATED TO THIS LEASE, THE RELATIONSHIP OF LANDLORD AND
TENANT UNDER THIS LEASE, TENANT’S USE OR OCCUPANCY OF THE PREMISES, OR ANY CLAIM
OF INJURY OR DAMAGE. IT IS UNDERSTOOD THAT THIS WAIVER CONSTITUTES A WAIVER OF
TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS.
THIS WAIVER IS KNOWINGLY, WILLINGLY, AND VOLUNTARILY MADE BY LANDLORD AND
TENANT, AND EACH PARTY REPRESENTS THAT NO REPRESENTATIONS OF FACT OR OPINION
HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN
ANY WAY MODIFY OR NULLIFY ITS EFFECT. LANDLORD AND TENANT ACKNOWLEDGE AND AGREE
THAT THIS PROVISION IS A SPECIFIC AND MATERIAL ASPECT OF THIS LEASE. LANDLORD
AND TENANT EACH REPRESENT THAT IT HAS BEEN REPRESENTED (OR HAS HAD THE
OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF THIS LEASE AND IN THE MAKING OF
THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, AND THAT IT HAS HAD AN OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.

80



--------------------------------------------------------------------------------



 



     26. CONTRACTION.

          26.1 Notwithstanding anything in the Lease to the contrary, Tenant
shall have the one-time right, exercisable at its option, to terminate the Lease
for all, and only all, of the tenth (10th) floor space of the Premises
(“Termination Option”) with such termination to be effective at any time after
the expiration of Lease Year 5 (the actual termination date hereinafter referred
to the “10th Floor Early Termination Date”). The Termination Option may be only
exercised by Tenant by providing Landlord with not less than twelve (12) months
written notice and paying Landlord, prior to the 10th Floor Early Termination
Date, a termination fee in an amount equal to the sum of the unamortized amounts
of the Renovation Improvements Allowance and the brokerage commissions payable
in connection with the Lease, all as allocable to the space terminated on a
square foot basis and using a nine percent (9%) amortization rate and 12.5-year
amortization term. On or before the 10th Floor Early Termination Date Tenant
shall surrender the tenth (10th) floor space to Landlord in the condition
required for the surrender of the Premises on the expiration or earlier
termination of this Lease. Promptly after the 10th Floor Early Termination Date,
Landlord and Tenant shall promptly execute and deliver an amendment to this
Lease setting forth any necessary conforming modifications to Section 1.2,
Section 3 and Section 14.1(k) of this Lease (it being acknowledged that
Section 14.1(k) shall be deleted from this Lease). Tenant shall have no right to
terminate this Lease in accordance with this Section if Tenant is in default of
any of its obligations under this Lease, past any applicable notice and cure
period, on the date Tenant exercises such termination right or on the effective
date of termination.

          26.2 Tenant’s rights under this Section 26 shall not be exercisable by
any subtenant of Tenant.

     27. EXPANSION.

          27.1 Tenant shall have the right (the “First Offer Right”) to lease
any office space in the Building at such time as any such space becomes
available during the Lease Term (the “First Offer Space”); provided, however,
that such First Offer Right shall be subject to the rights of existing tenants
(i.e., tenants with leases for portions of the Building as of the date of this
Lease), or the renewal and expansion rights of future tenants (i.e., tenants
with leases for portions of the Building executed after the date of this Lease).
The rights of existing tenants in any of the First Offer Space are set forth in
Exhibit V attached to this Lease as a part hereof. The annual base rent for any
space leased by Tenant pursuant to the First Offer Right shall be equal to the
FMV Rental Rate determined in accordance with Section A.1(d) and (e) of the
Rider No. 1 to this Lease. The annual base rent for the First Offer Space shall
be payable in equal monthly installments at the times and in the manner as
provided with respect to and in addition to, the monthly installments of the
annual base rent set forth in Section 3.1 of this Lease. For purposes hereof, if
the lease of an existing tenant expires and the lease contains no further rights
to renew the term, and no other tenant has rights to the space, the space

81



--------------------------------------------------------------------------------



 



shall be deemed to have become “available” on the expiration or earlier
termination of the term thereof.

          27.2 Before the First Offer Space is offered to the public or any
other tenant of the Building and at least one hundred twenty (120) days before
such space is expected to become available, Landlord shall notify Tenant in
writing of the date or dates that all or any portion of the First Offer Space
shall become available, and Tenant shall have a period of twenty (20) days in
which to notify Landlord in writing of Tenant’s intention to exercise its First
Offer Right and to occupy and lease that portion of the First Offer Space so
offered. If Tenant fails to notify Landlord within the applicable period of
Tenant’s intention to lease and occupy all or a part of the First Offer Space
(Tenant shall have the right to lease less than all of the First Offer Space
only if, in Landlord’s reasonable determination, the remaining space retains a
reasonably marketable configuration and size), Landlord shall be free for a
period of one (1) year after the expiration of such period to offer the First
Offer Space to the public and to enter into a lease or leases for all or any
portion thereof on such terms as Landlord in its sole and absolute subjective
discretion deems appropriate. If Landlord does not enter into a lease for such
space with another tenant or Landlord is not involved in ongoing or continuing
negotiations with a prospective tenant for such space at the end of such one
(1) year period, Landlord shall again offer such space to Tenant. Landlord’s
obligation to deliver the First Offer Space shall be subject to the condition
that the existing tenant shall have vacated the space. The date for delivery of
the space to Tenant shall automatically extend for a period of time equal to the
period for which an existing tenant remains in the space beyond its lease term.
Landlord shall use diligent efforts to remove such holdover tenant.

          27.3 The exercise by Tenant of the First Offer Right and the leasing
of all or any portion of the First Offer Space shall be on and subject to the
following terms and conditions:

               (a) Tenant shall not be entitled to exercise the First Offer
Right, or to lease the First Offer Space, if on the date on which Landlord would
be obligated to notify Tenant that the First Offer Space shall become available
as described in Section 27.2 above or at any time thereafter prior to the
commencement of the term of such First Offer Space, this Lease is not in full
force and effect or Tenant is in default, violation, or breach of any term,
condition or obligation imposed on Tenant by the Lease, unless the same is
expressly waived by Landlord in writing.

               (b) On the exercise of Tenant’s First Offer Right, the lease by
Tenant of the First Offer Space shall commence on the earlier date (the “First
Offer Space Commencement Date”) of (i) sixty (60) days after the date on which
such space is vacated by its former tenant, or (ii) Tenant’s occupancy of all or
any portion of the First Offer Space, and shall continue through the balance of
the Lease Term, under and subject to the terms of the Lease, with the same force
and effect as though the Lease had originally provided for the rental of the
First Offer Space. The annual rent applicable to the First Offer Space shall be
adjusted as of the first day of any Renewal Term in

82



--------------------------------------------------------------------------------



 



accordance with Section A.(1) of Rider No. 1 to this Lease. Tenant shall also
pay as additional rent its pro rata share of Operating Expenses and Real Estate
Taxes attributable to the First Offer Space in accordance with the terms and
conditions of this Lease.

               (c) The First Offer Space shall be delivered to Tenant in an “AS
IS” condition, potentially including any existing tenant improvements made for
the original tenant in the condition such improvements exist at the time of
Tenant’s exercise of the First Offer Right, although Landlord shall use
commercially reasonable efforts to enforce any restoration or removal clauses
set forth in the lease of such original tenant. Any improvements to the First
Offer Space shall be made in accordance with Sections 9.1 and 9.2 of this Lease.

               (d) From and after the First Offer Space Commencement Date, all
references in the Lease to the Premises shall, for all purposes of this Lease,
be deemed to mean both the aggregate Rentable Area of the Premises and of the
First Offer Space, and Tenant’s attributable share of the common facilities.
Tenant’s share of Operating Expenses and Real Estate Taxes shall be adjusted
accordingly to reflect the leasing of the First Offer Space.

          (e) Except as otherwise expressly provided in this Section 27, from
and after the First Offer Space Commencement Date, all of the covenants and
agreements set forth in this Lease shall apply to the First Offer Space.

          27.4 Tenant’s rights under this Section 27 are personal to and may be
exercised only by the initial Tenant hereunder and shall not be exercisable by
any assignee or subtenant of such initial Tenant.

     28. PURCHASE OPTION.

          28.1 Tenant shall have the right of first refusal to purchase the
Building on the following terms and conditions:

               (a) If (i) Landlord receives an unsolicited offer to purchase the
Building (whether by sale of the Building as an asset or by sale or transfer of
100% of the ownership interests in the entity that constitutes the Landlord [or
similar transfer if the primary purpose of such sale or transfer of ownership
interests, instead of the sale of the Building as an asset, is to avoid the
payment of Maryland and Baltimore City transfer and recordation taxes]) and
(ii) Landlord intends to accept such offer (hereinafter referred to as an
“Acceptable Offer”), then Landlord shall send to Tenant a duplicate copy of the
Acceptable Offer together with a notice stating that Landlord intends to accept
such Acceptable Offer (the “Offer Notice”). Within ten (10) business days of
Landlord’s giving Tenant an Offer Notice, Tenant shall have the right to advise
Landlord in writing that Tenant desires to purchase the Building in accordance
with the terms and conditions of the Acceptable Offer.

83



--------------------------------------------------------------------------------



 



               (b) If Tenant timely advises Landlord that it desires to purchase
the Building in accordance with the terms and conditions of the Acceptable
Offer, Landlord and Tenant shall enter into a contract of sale for the Building
in accordance with the terms and conditions of the Acceptable Offer within
thirty (30) days of Tenant notifying Landlord that it desires to purchase the
Building. The contract of sale shall provide, among other things, that the Lease
shall terminate as of the day of settlement of the contract of sale, with all
rent payable under the Lease to be adjusted as of such date unless Tenant elects
that the sale shall be subject to the terms, covenants, and conditions of the
Lease other than the provisions of this section.

               (c) If: (i) Tenant timely advises Landlord that Tenant does not
desire to purchase the Building in accordance with the terms and conditions of
the Acceptable Offer, (ii) Tenant does not advise Landlord within ten
(10) business days of Landlord’s giving Tenant an Offer Notice that it desires
to purchase the Building in accordance with the terms and conditions of the
Acceptable Offer, or (iii) Landlord and Tenant fail to enter into a contract of
sale for the Building in accordance with the terms and conditions of the
Acceptable Offer within the thirty (30) day time period therefor under
subsection (b) above, then Landlord shall have the unrestricted and unfettered
right to enter into a contract of sale for, and to actually sell, transfer and
convey, the Building to any party on terms and conditions acceptable to Landlord
in the exercise of Landlord’s sole and absolute subjective discretion.

               (d) Tenant shall have no right to exercise any rights under this
Section 28.1 to purchase the Building if Tenant is in default of any of its
obligations under this Lease, past any applicable notice and cure period, on the
date Tenant notifies Landlord that it desires to purchase the Building in
accordance with the Acceptable Offer pursuant to subsection (b) above or at any
time thereafter prior to the closing under any contract of sale.

          28.2 (a) If, during the Lease Term, Landlord intends to sell the
Building as a single asset (i.e., a transaction that does not involve the sale,
conveyance or transfer of the Building and the sale, conveyance or transfer of
other real estate [other than the Building] owned by Landlord or one of
Landlord’s Affiliates [as defined below] pursuant to a single transaction)
(whether by sale of the Building as an asset or by sale or transfer of 100% of
the ownership interests in the entity that constitutes the Landlord [or similar
transfer if the primary purpose of such sale or transfer of ownership interests,
instead of the sale of the Building as an asset, is to avoid the payment of
Maryland and Baltimore City transfer and recordation taxes), Landlord shall
notify Tenant of Landlord’s intent to sell the Building (the “Sale Notice”) and
include in such Sale Notice the purchase price at which Landlord desires to sell
the Building (the “Target Asking Price”). Landlord and Tenant shall have fifteen
(15) business days to negotiate the terms and conditions of a contract of sale
for the purchase and sale of the Building, which negotiations shall be conducted
in good faith. If the parties agree within such fifteen (15) business day period
on the fundamental terms and conditions of the purchase and sale of the
Building, the parties shall use reasonable, good faith efforts to execute and
deliver a contract of sale for the Building within twenty (20) business days
after the expiration of the initial fifteen (15) business day period. If the
parties

84



--------------------------------------------------------------------------------



 



fail to execute a contract of sale for the Building within such twenty
(20) business day period despite the exercise of such reasonable, good faith
efforts, Landlord shall thereafter have the unrestricted and unfettered right to
negotiate to sell, transfer and convey, and to actually sell, transfer and
convey, the Building to any party on terms and conditions acceptable to Landlord
in the exercise of Landlord’s sole and absolute subjective discretion.
Notwithstanding Landlord’s right and ability to sell, transfer and convey the
Building, and negotiate therefor, as set forth in the preceding sentence,
Landlord shall continue to review offers (but shall have no obligations
whatsoever to accept or negotiate such offers) made by Tenant prior to executing
a contract of sale for the Building with a third party. As used in this
Section 28 and in Section 4.1 of this Lease, “Affiliate” shall mean any
corporation, limited liability company, association, trust, or partnership
(i) that Controls (as herein defined) Landlord, (ii) that is under the Control
of Landlord through stock or membership or partnership interest ownership or
otherwise or (iii) that is under common Control with Landlord. As used in this
Section 28, “Control”, “Controls” or “Controlled” shall mean the power to
directly or indirectly influence the direction, management, or policies of
Landlord or such other entity.

               (b) Tenant shall have no right to exercise any rights under this
Section 28.2 to purchase the Building if Tenant is in default of any of its
obligations under this Lease, past any applicable notice and cure period, on the
date Tenant receives the Sale Notice or at any time thereafter prior to the
closing under any contract of sale.

          28.3 Tenant’s rights under this Section 28 are personal to and may be
exercised only by the initial Tenant hereunder and shall not be exercisable by
any assignee (other than an assignee by merger, consolidation or other corporate
reorganization of Tenant) or subtenant of such initial Tenant.

          28.4 Tenant’s rights under this Section 28 shall not be applicable to:
(i) a sale, conveyance or transfer of any partnership or other equity interest
of the entity that constitutes the Landlord or the sale, conveyance or transfer
of any of the equitable interests in any of the entities holding, either
directly or indirectly, an equitable interest in Landlord, except that Tenant’s
rights under this Section 28 shall be applicable to a sale, conveyance or
transfer of 100% of the partnership or other equity interests of the entity that
constitutes the Landlord (or a similar transfer if the primary purpose of such
sale or transfer of partnership or other equity interests, instead of the sale
of the Building as an asset, is to avoid the payment of Maryland and Baltimore
City transfer and recordation taxes), (ii) a transaction that involves the sale,
conveyance or transfer of the Building (or 100% of the partnership or other
equity interests of the entity that constitutes the Landlord [or similar
transfer if the primary purpose of such sale or transfer of ownership interests,
instead of the sale of the Building as an asset, is to avoid the payment of
Maryland and Baltimore City transfer and recordation taxes) that also includes a
sale, conveyance or transfer of other real estate (other than the Building) or
other partnership or other equity interests owned by Landlord or one of
Landlord’s Affiliates, (iii) a transaction that involves the sale, conveyance or
transfer of the Building (or 100% of the partnership or other equity interests
of the entity that constitutes the Landlord) to an entity that is an Affiliate
of Landlord, (iv) any condemnation or eminent domain action or proceeding by any
governmental or quasi-governmental authority for

85



--------------------------------------------------------------------------------



 



any public or quasi-public use or purpose, including a sale thereof under threat
of such a taking or (v) any foreclosure proceeding or sale or any sale in lieu
of a foreclosure.

          28.5 Subject to any confidentially restrictions in the contract of
sale, if Landlord executes and delivers a contract of sale for the sale of the
Building with a party other than Tenant, Landlord shall provide written
notification of such event not less than five (5) business days after the full
execution and delivery of the contract of sale.

          28.6 If Tenant does not purchase the Building in accordance with the
provisions of this Section 28.1 and Landlord sells, conveys, or transfers the
Building to another person or entity, such sale shall be subject to the terms,
covenants, and conditions of the Lease; including the provisions of this
Section 28; provided, however, that the provisions of this Section 28 shall
terminate upon, and shall thereafter be of no further force or effect after, any
sale, transfer or conveyance made pursuant to any condemnation or eminent domain
action or proceeding by any governmental or quasi-governmental authority for any
public or quasi-public use or purpose, including a sale thereof under threat of
such a taking, but only with respect to that portion of the Building subject to
such sale, transfer or conveyance.

     29. GUARANTY. As a material inducement to Landlord to enter into this Lease
with Tenant, T. Rowe Price Group, Inc. (“Guarantor”) has executed and delivered
to Landlord a Guaranty of Lease in the form attached as Exhibit CC, and Landlord
is relying upon such inducement in making this Lease with Tenant. Tenant shall
notify Landlord of any merger, dissolution or other event terminating the legal
existence of the Guarantor within ten (10) days after the occurrence of any such
merger, dissolution or other event.

[SIGNATURES APPEAR ON NEXT PAGE]

86



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease with the
specific intention of creating a document under seal on or as of the day and
year first above written.

          WITNESS:   EAST PRATT STREET ASSOCIATES LIMITED PARTNERSHIP, a
Maryland limited partnership
 
       

  By:   Boston Properties LLC, a Delaware limited liability company, its general
partner
 
       

  By:   Boston Properties Limited Partnership, a Delaware limited partnership,
its Managing Member
 
       

  By:   Boston Properties, Inc., a Delaware corporation, its General Partner
 
        /s/ Ann B. Dumont   By: /s/ E. Mitchell Norville ( SEAL)
 
          Name: E. Mitchell Norville     Title: Senior Vice President
 
        WITNESS:   T. ROWE PRICE ASSOCIATES, INC.
 
            By: /s/ Mark B. Ruhe (SEAL)
 
          Name: Mark B. Ruhe     Title: Vice President

The undersigned, Boston Properties Limited Partnership,
hereby joins in the execution and delivery of this Lease
solely for the purposes of acknowledging and agreeing to
its guaranty obligations expressly set forth in Section 9.4(h)
of this Lease.

          BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
 
 
       
By:
  Boston Properties, Inc., a Delaware corporation, its General Partner    
 
       
By:
  /s/ E. Mitchell Norville ( SEAL)    

       
Name:
  E. Mitchell Norville    
Title:
  Senior Vice President    

87



--------------------------------------------------------------------------------



 



RIDER NO. 1

     THIS RIDER NO. 1 is attached to and made a part of that certain Amended,
Amended and Consolidated Lease Agreement dated November 9, 2004 (the “Lease”),
by and between EAST PRATT STREET ASSOCIATES LIMITED PARTNERSHIP (“Landlord”) and
T. ROWE PRICE ASSOCIATES, INC. (“Tenant”). The terms used in this Rider that are
defined in the Lease have the same meanings as provided in the Lease.

     WITNESSETH, that for and in consideration of the parties entering into the
Lease Agreement described above, and for other good and valuable consideration,
and intending to be legally bound hereby, the parties further covenant and agree
as follows:

Renewal Options.

          (1) Landlord hereby grants to Tenant the conditional right,
exercisable at Tenant’s option, to renew the term of the Lease for two
(2) additional terms of five (5) years each. If exercised and if the conditions
applicable thereto have been satisfied, each renewal term (a “Renewal Term”)
shall commence immediately following the end of the term then ending. The right
of renewal herein granted to Tenant shall be subject to, and shall be exercised
in accordance with, the following terms and conditions:

               (a) Tenant shall exercise its right of renewal with respect to
each Renewal Term by giving Landlord written notice of the exercise thereof (the
“renewal option notice”) not less than twenty-four (24) months and not more than
thirty-six (36) months prior to the term then ending. If a renewal option notice
is not given in a timely manner, Tenant’s right of renewal with respect to the
Renewal Term shall lapse and be of no further force or effect. If Tenant is in
default under the Lease beyond any applicable notice and cure period, on the
date the renewal option notice is given or at any time thereafter on or before
the commencement date of the Renewal Term, then, at Landlord’s option, the
renewal option notice shall be ineffective and Tenant’s right of renewal as to
the Renewal Term shall lapse and be of no further force or effect.

               (b) Tenant’s right to exercise its options to renew shall not be
conditioned on a minimum occupancy level of the Premises (i.e., Tenant may have
subleased all or any portion of the Premises in accordance with the terms and
conditions of the Lease and shall still retain its right to renew as set forth
herein).

               (c) Tenant shall have the right to renew the Lease Term in
accordance with this Section A for less than the entire Premises provided that:
(x) (i) the renewal Premises shall be for no less than two (2) full floors if
the renewal Premises consists of the bottom of the low-rise portion of the
Building up, plus the TRP Lobby Space or (ii) the renewal Premises shall be for
no less than five (5) full floors if the renewal Premises are from the top of
the low-rise portion of the Building down; (y) the floors of the Building
subject to the renewal are contiguous; and (z) all portions of the renewal
Premises are in full-floor increments. Notwithstanding anything in Section 24.1

88



--------------------------------------------------------------------------------



 



of the Lease to the contrary, if Tenant renews for less than the entire
Premises, then (i) the maximum number of parking permits allocated to Tenant in
the first sentence of Section 24.1 of the Lease shall be reduced by one
(1) parking permit for every One Thousand (1,000) square feet of Rentable Area
that the Premises for which Tenant has renewed the Lease is less than the square
feet of Rentable Area contained in the original Premises described in
Section 1.2 of the Lease, and (ii) the minimum number of parking permits Tenant
is required to lease pursuant to the second sentence of Section 24.2 of the
Lease shall be reduced by one (1) parking permit for every One Thousand (1,000)
square feet of Rentable Area that the Premises for which Tenant has renewed the
Lease is less than the square feet of Rentable Area contained in the original
Premises described in Section 1.2 of the Lease. Notwithstanding anything in the
Lease to the contrary, if Tenant renews for less than the entire original
Premises described in section 1.2 of the Lease, Tenant shall not longer have
exclusive use of the Low-Rise Elevators and Landlord and Tenant shall agree on
reasonable terms and conditions for the use of, and the allocation of the costs
and expenses for maintaining, repairing and replacing, the Low-Rise Elevators.
Landlord and Tenant shall promptly execute and deliver an amendment to this
Lease evidencing their agreement on such terms and conditions relating to the
use and maintenance of the Low-Rise Elevators.

               (d) Promptly following Landlord’s timely receipt of a renewal
option notice for a Renewal Term, Landlord and Tenant shall commence
negotiations concerning the amount of annual base rent that shall be payable
during each year of the Renewal Term, it being intended that such annual base
rent shall be equal to the then prevailing fair market rent for the Premises
(“FMV Rental Rate”). The parties shall have forty-five (45) days after
Landlord’s receipt of the renewal option notice in which to agree on the FMV
Rental Rate that shall be payable during each year of the Renewal Term. The
parties shall be obligated to conduct such negotiations in good faith. Among the
factors to be considered by the parties during such negotiations shall be
(i) the general office rental market in the Baltimore City, Maryland area,
(ii) rental rates then being obtained (or quoted if comparables are not readily
available) by other building owners for office buildings of comparable size,
location, quality, and age to the Building in the Baltimore City, Maryland area,
(iii) the rental rates then being obtained by Landlord for comparable office
space, in “AS IS, WHERE IS, WITH ALL FAULTS” condition, in the Building,
(iv) escalations and pass throughs provided in the Lease, (v) concession
packages then being obtained (or offered if comparables are not readily
available) by other building owners for office buildings in the Baltimore City,
Maryland area of comparable size, location, quality and age to the Building, and
(vi) concession packages then being obtained by Landlord for comparable office
space in “AS IS, WHERE IS, WITH ALL FAULTS” condition in the Building. If the
parties agree on the base rent payable during each year of the Renewal Term and
any concession prevailing at such time, they shall promptly execute and deliver
an amendment to the Lease stating the rent so agreed on.

               (e) If, during such forty-five (45) day period referred to in
subparagraph (d) above, the parties are unable to agree on the FMV Rental Rate
payable during each year of the Renewal Term, then the FMV Rental Rate for each
year of the

89



--------------------------------------------------------------------------------



 



Renewal Term shall be determined in accordance with the appraisal procedure set
forth in this subparagraph (e). Within ten (10) days after the expiration of
such forty-five (45) day period, the parties shall appoint an appraiser who
shall be mutually agreeable to both Landlord and Tenant, shall be a Member,
Appraisal Institute, and shall be knowledgeable in office rentals in the
Baltimore City, Maryland market. If the parties are unable to agree on an
appraiser within such ten (10) day period, then each party, within five (5) days
after the expiration of the aforesaid ten (10) day period, shall appoint an
appraiser (with the same qualifications) and the two (2) appraisers shall
together appoint a third appraiser with the same qualifications. The appraiser
or appraisers so appointed then shall determine, within sixty (60) days after
the appointment of such appraiser or appraisers, the then FMV Rent for each year
of the Renewal Term for the Premises. Among the factors to be considered by the
appraiser(s) in determining the FMV Rental Rate for each year of the Renewal
Term for the Premises shall be those factors set out in subparagraph (d) above.
The figure arrived at by the appraiser (or the average of the figures arrived at
by the three appraisers, if applicable) shall be used as the fair market base
rent for such renewal term. If the three appraiser method is chosen, then if any
appraiser’s estimate of FMV Rental Rate is either (x) less than ninety percent
(90%) of the average figure or (y) more than one hundred ten percent (110%) of
such average, then the FMV Rental Rate will be either (1) the average of the
remaining two (2) appraisal figures falling within such a range of percentages,
(2) the remaining appraisal that is within such range of percentages or (3) if
none of the figures are within such range, the average of the three
(3) appraisals. Landlord and Tenant shall each bear the cost of its appraiser
and shall share equally the cost of the third appraiser.

               (f) During the Renewal Term, all the terms, conditions,
covenants, and agreements set forth in the Lease shall continue to apply and be
binding on Landlord and Tenant, except as otherwise set forth herein or in the
Lease and that (i) the base rent payable during each year of the Renewal Term
shall be the amount agreed on by Landlord and Tenant in the manner provided in
Sections (d) and (e) above, and (ii) in no event shall Tenant have the right to
renew the term of the Lease, or any renewal term thereof, beyond the expiration
of the second (2nd) five-year Renewal Term.

          (2) Tenant’s rights under this Rider No. 1 to the Lease are personal
to and may be exercised only by the initial Tenant hereunder and shall not be
exercisable by any assignee or subtenant of such initial Tenant.

         
Initials of:
       
 
       
/s/
  Mark B. Ruhe    
 
       
Landlord
  Tenant    

90